Case 1:20-bk-10390           Doc 60      Filed 02/12/20 Entered 02/12/20 20:09:39                       Desc Main
                                        Document     Page 1 of 148



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

                                                               )
    In re:                                                     )    Chapter 11
                                                               )
    MURRAY METALLURGICAL COAL                                  )    Case No. 20-10390 (JEH)
    HOLDINGS, LLC, et al.,1                                    )
                                                               )    Judge John E. Hoffman, Jr.
                                                               )
                            Debtors.                           )    (Joint Administration Requested)
                                                               )

                        DEBTORS’ MOTION FOR ENTRY OF
                   AN ORDER (I) AUTHORIZING THE ENTRY INTO
                    AND PERFORMANCE UNDER THE STALKING
                  HORSE PURCHASE AGREEMENT, (II) APPROVING
                 BIDDING PROCEDURES FOR THE SALE OF ASSETS,
         (III) SCHEDULING HEARINGS AND OBJECTION DEADLINES WITH
             RESPECT TO THE SALE, (IV) SCHEDULING BID DEADLINES
            AND AN AUCTION, (V) APPROVING THE FORM AND MANNER
         OF NOTICE THEREOF, (VI) APPROVING CONTRACT ASSUMPTION
      AND ASSIGNMENT PROCEDURES, AND (VII) GRANTING RELATED RELIEF

             Murray Metallurgical Coal Holdings, LLC (“Met Holdings”), together with its debtor

subsidiaries (collectively, the “Debtors”), respectfully state as follows in support of this motion

(this “Motion”):2

                                                  Introduction

             1.    The Debtors commenced these chapter 11 cases to achieve three main goals. First,

the Debtors intend to facilitate the consensual sale (the “Sale”) of substantially all of the assets of


1
          The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax
identification number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle Mining,
LLC (4268); Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray Maple Eagle Coal,
LLC (4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business address is 46226 National
Road, St. Clairsville, OH 43950.
2
          The facts and circumstances supporting this application are set forth in the Declaration of Robert D. Moore
in Support of Chapter 11 Petitions [Dkt. No. 4] (the “Moore Declaration”) and Declaration of Amy Lee, Senior
Director of Alvarez & Marsal North America, LLC, in Support of First Day Motions [Dkt. No. 5] filed
contemporaneously herewith and incorporated by reference herein (collectively, the “First Day Declarations”).
Capitalized terms used but not otherwise defined herein have the meanings given to them in the First Day Declarations.
                                                          1
Case 1:20-bk-10390            Doc 60     Filed 02/12/20 Entered 02/12/20 20:09:39                        Desc Main
                                        Document     Page 2 of 148



Murray Maple Eagle Coal, LLC (“Maple Eagle”) pursuant to section 363 of title 11 of the United

States Code (the “Bankruptcy Code”), which will maximize value for the benefit of all

stakeholders. Second, the Debtors intend to effectuate a sale of their remaining operations, which

is premised on the continued and future operation of the Oak Grove (as defined below) mining

complex. And, third, the Debtors intend to ensure that they can continue to comply with their

remediation obligations at the North River (as defined below) mining complex.

         2.       The Maple Eagle Sale is a critical element of the Debtors’ overall restructuring.

Pursuant to the Restructuring Support Agreement, dated February 11, 2020 (the “RSA”),3 among

the Debtors and their principal stakeholders, the Debtors agreed to pursue a Sale of Maple Eagle

pursuant to Bankruptcy Code section 363. As set forth in the RSA, (i) the funding of the junior

debtor in possession facility (the “Junior DIP Facility”) is expressly conditioned upon the

execution of a Stalking Horse Purchase Agreement (as defined herein) and (ii) any net proceeds

from the Sale will be used first to repay the Junior DIP Facility. This Motion seeks relief from the

Court to (i) authorize Maple Eagle to enter into the Stalking Horse Purchase Agreement, which,

among other things, will allow the Debtors to receive the funds from the Junior DIP Facility and

(ii) approve the proposed bidding procedures and mechanics surrounding the Auction (as defined

herein), if an Auction ultimately proves necessary.

         3.       To effectuate the Sale of the Maple Eagle complex as efficiently as practicable, the

Debtors seek to expeditiously establish Court-approved bidding procedures for a sale of

substantially all of Maple Eagle’s assets.4



3
 In the event of any inconsistency between the RSA and the description of the RSA herein, the RSA shall govern.
4
 The Debtors anticipate filing a disclosure statement (the “Disclosure Statement”), a chapter 11 plan (the “Plan”), and
a motion for approval of the Disclosure Statement on or before March 13, 2020, which will set forth the Plan
confirmation schedule. The Debtors believe the Sale of the Maple Eagle assets will be effectuated prior to the Plan
confirmation hearing.
                                                          2
Case 1:20-bk-10390           Doc 60      Filed 02/12/20 Entered 02/12/20 20:09:39                       Desc Main
                                        Document     Page 3 of 148



         4.       The debtor in possession loan facilities (the “DIP Facility”) 5 provided to the

Debtors contains various case milestones that pave a clear path forward for these chapter 11 cases.

In particular, the DIP milestones provide that: (a) by February 12, 2020, the Debtors file this

Motion; (b) by March 13, 2020, the Debtors obtain entry of the Order approving the Bid

Procedures; (c) by April 14, 2020, bids for all or certain of Maple Eagle’s assets are due; (d) by

April 19, 2020, the Debtors will hold an Auction; (e) by April 24, 2020, the Debtors obtain entry

of the Sale Order, and (f) by May 8, 2020, the Debtors will have effectuated the Sale. As set forth

below, given the limited amount of funding available to support the Maple Eagle Sale process, and

the regulatory approvals and permitting matters involved in the sale of a coal mine, the Debtors

are proposing an even more accelerated sale process.

         5.       Prior to the commencement of these chapter 11 cases, the Debtors have been

engaged in a marketing process for the Maple Eagle complex, which has involved numerous

potential purchasers. That marketing process resulted in an offer being made for the Maple Eagle

complex in mid-January. Following discussions regarding the Debtors’ need for a comprehensive

process to effectuate their restructuring, the Buyer (as defined herein) has agreed to provide the

Stalking Horse Bid (as defined herein) to set the floor price for Maple Eagle’s assets pursuant to

the terms of the Stalking Horse Purchase. While the Debtors believe the assets have already been

subject to a full marketing process, the Debtors have determined, in the exercise of their business

judgment, that the best way to maximize the value of Maple Eagle’s assets for all stakeholders,

and to ensure that the process is fair to all constituents, is to market-test the Stalking Horse Bid



5
  A thorough description of the DIP Facility is contained in the Debtors’ Motion for Entry of Interim And Final Orders
(I) Authorizing the Debtors to (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral, (II) Granting Liens
and Superpriority Administrative Expense Claims, (III) Granting Adequate Protection, (IV) Modifying the Automatic
Stay, (V) Scheduling a Final Hearing, and (VI) Granting Related Relief [Dkt. No. 44] filed contemporaneously
herewith.
                                                          3
Case 1:20-bk-10390       Doc 60    Filed 02/12/20 Entered 02/12/20 20:09:39               Desc Main
                                  Document     Page 4 of 148



through an auction process and, if no other bids are received, to expeditiously sell the assets to the

Stalking Horse Bidder without delay.

        6.     To implement the sale process, the Debtors submit this Motion, requesting the

Court (a) approve the Bidding Procedures (as defined herein) for the sale of substantially all of

Maple Eagle’s assets, (b) set dates and deadlines in connection therewith (including a bid deadline,

the date of the auction, and the hearing dates and objection deadlines relating to the Sale), (c)

approve the form and manner of notice of each of the foregoing, (d) approve procedures for the

assumption and assignment of certain executory contracts and unexpired leases in connection with

the Sale and (e) grant the Debtors any related relief. The Debtors also seek authority for Maple

Eagle to enter into the Stalking Horse Purchase Agreement with the Stalking Horse Bidder, which

will serve as a competitive baseline bid for any auction for Maple Eagle’s assets. The Stalking

Horse Purchase Agreement provides the Stalking Horse Bidder with protections that are customary

for transactions effectuated pursuant to Bankruptcy Code section 363.

        7.     The Sale of Maple Eagle is one element of a carefully constructed restructuring of

six entities that own three Mining Complexes. The Debtors face important milestones and

deadlines under the DIP Facility and RSA. At the same time, the Debtors seek to minimize the

time and expense of these chapter 11 cases, so as to ensure sufficient liquidity to fund the

chapter 11 process. The proposed Sale will yield much-needed certainty as to the value of Maple

Eagle, with the liens on Maple Eagle attaching to any proceeds of the Sale. As noted above,

pursuant to the RSA, any proceeds of the Sale must be used first to pay down the Junior DIP

Facility.




                                                  4
Case 1:20-bk-10390       Doc 60    Filed 02/12/20 Entered 02/12/20 20:09:39            Desc Main
                                  Document     Page 5 of 148



       8.      The Debtors believe an expeditious Sale process for Maple Eagle will serve as a

cornerstone of their restructuring and maximize the ultimate value realized by their stakeholders.

Moreover, the Debtors believe the establishment of Bidding Procedures, entry into the Stalking

Horse Purchase Agreement, and the related relief requested in this Motion are in the best interests

of the Debtors’ estates and their stakeholders. Accordingly, the Debtors respectfully request that

the Court grant this Motion.

                                        Relief Requested

       9.      The Debtors hereby seek entry of an order (the “Order”), substantially in the form

attached hereto as Exhibit A:

               a.     authorizing Maple Eagle to enter into that certain Asset Purchase
                      Agreement attached to the Order as Exhibit 1 (the “Stalking Horse Purchase
                      Agreement”);

               b.     approving the proposed bidding procedures attached as Exhibit 2 to the
                      Order (the “Bidding Procedures”) in connection with the Sale of all,
                      substantially all, or any combination of Maple Eagle’s assets (collectively,
                      the “Assets”) free and clear of all claims, liens, and encumbrances;

               c.     scheduling (x) an auction in connection with the Sale (the “Auction”), (y) a
                      hearing date in connection with approval of the Sale (the “Sale Hearing”);
                      and (z) the objection deadline for the Sale Hearing (collectively, the “Sale
                      Schedule”);

               d.     approving the form and manner of notice of the Auction and Sale Hearing,
                      attached to the Order as Exhibit 3 (the “Sale Notice”);

               e.     approving procedures (the “Assumption Procedures”) for the assumption
                      and assignment of certain executory contracts and unexpired leases in
                      connection with the Sale (collectively, the “Assigned Contracts”), and
                      approving the form and manner of notice thereof, attached as Exhibit 4 to
                      the Order (the “Cure Notice”); and
               f.     granting the Debtors any related relief.




                                                5
Case 1:20-bk-10390       Doc 60    Filed 02/12/20 Entered 02/12/20 20:09:39               Desc Main
                                  Document     Page 6 of 148



                                     Jurisdiction and Venue

       10.     The United States Bankruptcy Court for the Southern District of Ohio (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and General Order 30-3

from the United States Bankruptcy Court for the Southern District of Ohio, dated December 4,

2019 (the “General Order”). The Debtors confirm their consent, pursuant to rule 7008 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by

the Court in connection with this Motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

       11.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       12.     The bases for the relief requested herein are Bankruptcy Code sections 105(a), 363,

and 365, Bankruptcy Rules 2002, 3016, 3017, 3020, 6004, and 6006, and Rule 6004-1 of the Local

Bankruptcy Rules for the United States Bankruptcy Court for the Southern District of Ohio (the

“Local Rules”).

                                            Background

       13.     The Debtors are engaged in the mining and production of metallurgical coal.

Unlike thermal coal, which is primarily used by the electric utility industry to generate electricity,

metallurgical coal is used to produce coke, which is an integral component of steel production.

       14.     The Debtors own and operate two active coal mining complexes and other assets in

Alabama and West Virginia. The larger of the two mining complexes, the Oak Grove mine (“Oak

Grove”), is an underground longwall mine located in Alabama. The other mining complex, known

as Maple Eagle (together with Oak Grove, the “Mining Complexes”), is an underground




                                                  6
Case 1:20-bk-10390             Doc 60     Filed 02/12/20 Entered 02/12/20 20:09:39                           Desc Main
                                         Document     Page 7 of 148



continuous mining and surface mining complex located in West Virginia.6 To preserve liquidity,

the Maple Eagle mine has been in a “hot idle”7 state since September. The Oak Grove mine has

been in a “hot idle” state since November. The Debtors have been engaged in a marketing process

to sell Maple Eagle for several months.

         15.      Each of the Debtors is an unrestricted subsidiary of Murray Energy Corporation

(“Murray Energy”), which, along with Javelin Investment Holdings LLC (“Javelin”), acquired the

mines and other assets of the Debtors from Mission Coal Company, LLC (“Mission”) in April

2019 (the “Met Acquisition”). At the time of the Met Acquisition, Mission was a debtor in its own

chapter 11 cases pending in the United States Bankruptcy Court for the Northern District of

Alabama.8

         16.      In connection with the Met Acquisition, on April 29, 2019, Met Holdings entered

into a credit agreement (the “Take-Back Credit Agreement”), which governs, among other things,

a secured term credit facility (the “Take-Back Facility”) among Met Holdings, as borrower, its

subsidiaries (the “Met Subs”), as guarantors, Wilmington Savings Fund Society, FSB, as

administrative agent, and any additional lenders from time to time party thereto. The Take-Back

Facility matures on April 29, 2023, and is secured by substantially all of the Debtors’ assets.

         17.      In addition, on April 29, 2019, Met Holdings entered into a Management Services

Agreement (the “Management Services Agreement”) with Murray Energy pursuant to which

Murray Energy manages, administers, and oversees all aspects of the operation of the Mining




6
  The Debtors own a third mine, known as the North River Mine, in Alabama, which is not currently being operated.
7
  A mine that is in a “hot idle” state means that it is being temporarily idled and maintained in anticipation of returning
to operation in the near future.
8
  The Mission bankruptcy cases are still pending.
                                                            7
Case 1:20-bk-10390       Doc 60    Filed 02/12/20 Entered 02/12/20 20:09:39             Desc Main
                                  Document     Page 8 of 148



Complexes, including without limitation, the day-to-day operation, maintenance, and business of

the Mining Complexes.

       18.     Approximately six months after the Met Acquisition, on October 29, 2019, Murray

Energy and its affiliated debtors and debtors in possession (the “MEC Debtors”) filed voluntary

chapter 11 petitions in the Bankruptcy Court for the Southern District of Ohio (the “MEC Chapter

11 Cases”). The MEC Chapter 11 Cases are being jointly administered under Case No. 19-56885.

Significantly, none of the Debtors are debtors in the MEC Chapter 11 Cases.

       19.     There are a number of differences between these chapter 11 cases and the MEC

Chapter 11 Cases, which warrant keeping them separated from the MEC Chapter 11 Cases,

including: (i) none of the Debtors are borrowers or guarantors on the debtor in possession financing

obligations in the MEC Chapter 11 Cases; (ii) the Debtors are primarily engaged in mining,

extraction, and processing of metallurgical coal, whereas the MEC Debtors are primarily engaged

in the mining, extraction, and processing of thermal coal, and each of these commodities is subject

to different market pressures; (iii) the lenders to the Debtors under the Take-Back Facility are

different from the lenders to the MEC Debtors; and (iv) as a result of the Take-Back Facility and

other claims against the assets of the Debtors (including obligations to Javelin Global Commodities

(UK) LTD (“Javelin Global”)), there was perceived to be little to no equity value in the Debtors

that would flow up to the MEC Debtors, although there was a belief that the Debtors could survive

as a going concern without the need for a chapter 11 filing.

       20.     Commencing on February 11, 2020, (the “Petition Date”), each Debtor filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are authorized

to continue operating their business and managing their properties as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Debtors filed a motion

                                                 8
Case 1:20-bk-10390             Doc 60     Filed 02/12/20 Entered 02/12/20 20:09:39       Desc Main
                                         Document     Page 9 of 148



requesting joint administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b).

Also, the Debtors have filed their Notice of Election of Complex Chapter 11 Cases.

           21.     The Debtors commenced these chapter 11 cases after extensive negotiations with

their major stakeholders concerning a global resolution to the Debtors’ financial difficulties. In an

effort to ensure that value is maximized for all stakeholders and that the Debtors’ remediation

obligations are honored at each of their Mining Complexes, these chapter 11 cases have been

commenced with a three-pronged strategy that has the support of the Take-Back Facility lenders,

Javelin, Javelin Global, and Murray Energy. First, the Debtors intend to facilitate the consensual

sale of substantially all of the assets of Maple Eagle pursuant to Bankruptcy Code section 363.

Second, the Debtors intend to effectuate a reorganization of their remaining operations, which is

premised on the continued and future operation of the Oak Grove mining complex, through a sale

of Oak Grove pursuant to a plan. And third, the Debtors intend to ensure that they can continue to

comply with their reclamation obligations at the North River mining complex. These three

elements have been memorialized in a Restructuring Support Agreement among Met Holdings,

Murray Energy, the Take-Back Facility lenders, and Javelin Global, all as more fully set forth in

the Moore Declaration.

           22.     As of the Petition Date, the Debtors have approximately $270 million in debt and

liabilities, including but not limited to approximately $169 million related to the Take-Back
                                                                                                    9
Facility, approximately $21.5 million under an emergency bridge financing facility,

approximately $23.5 million owed to Javelin Global under certain of the Javelin Agreements, and

approximately $12.7 million in intercompany liabilities owed to Murray Energy and other

affiliates. In addition, the Debtors have approximately $43 million in outstanding trade payables.


9
    This facility is documented by amendments to the Take-Back Facility.
                                                          9
Case 1:20-bk-10390           Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                            Desc Main
                                   Document    Page 10 of 148



                                 Proposed Sale and Bidding Procedures

I.       Summary of Key Terms of the Stalking Horse Purchase Agreement.10

         23.      The pertinent terms of the Stalking Horse Purchase Agreement are summarized in

the following table.11

          Term                                            Summary Description
 Purchase Price             Cash Component: $750,000

                            Assumed Liabilities: approximately $30 million

 Bid Protections            Breakup Fee: $250,000

                            Expense Reimbursement: not to exceed $500,000

 Acquired Assets            The Stalking Horse Bidder will acquire all of Maple Eagle’s right, title
                            and interest in those assets primarily related to the Maple Eagle No. 1
                            underground mine, the Sycamore surface mine, the Maple Eagle/Katie
                            preparation plant, and any other facilities primarily related to the
                            foregoing, including all primarily related inventory, equipment,
                            contracts, owned and leased real property, intellectual property (other
                            than Murray Brand IP), prepaid expenses, Transferred Permits, insurance
                            proceeds, and proceeds of the Acquired Assets.

 Excluded Assets            The Acquired Assets will not include:

                                 •   All assets listed on Schedule 2.2(a)

                                 •   Any employee personnel records, and any benefit plans

                                 •   Any shares of capital stock or other equity interest in or issued by
                                     Maple Eagle, and any shares of capital stock or other equity
                                     interest in or issued by any other entity in which Maple Eagle
                                     holds an equity interest

                                 •   Documents pertaining to ownership, organization, qualification to
                                     do business, or existence of Maple Eagle and documents Maple
                                     Eagle is required to retain


10
   Capitalized terms used in this section but not defined herein shall have the meanings given to them in the Stalking
Horse Purchase Agreement.
11
   The following summary is provided for convenience purposes only. To the extent any of the terms described below
are inconsistent with the Stalking Horse Purchase Agreement, the Stalking Horse Purchase Agreement controls in all
respects.
                                                         10
Case 1:20-bk-10390     Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                             Document    Page 11 of 148



       Term                                    Summary Description
                          •   Any contract that is not an assumed contract

                          •   Cash consideration, accounts receivable, claims of Maple Eagle
                              arising out of the Stalking Horse Purchase Agreement or other
                              transaction documents, assets securing surety bonds or financial
                              assurances, tax returns, avoidance actions or other causes of
                              action belonging to Maple Eagle, proceeds of excluded assets,
                              cash and cash equivalents, tax refunds relating to a pre-closing tax
                              period, and all Murray Brand IP

 Assumed Liabilities The Stalking Horse Bidder will pay, as and when due, all of the following
                     liabilities of Maple Eagle:

                          •   All liabilities under the assumed contracts

                          •   All liabilities relating to the Stalking Horse Bidder’s ownership
                              or use of any of the acquired assets for periods following the
                              closing date

                          •   All cure costs, other than those in connection with certain real
                              property leases

                          •   All liabilities for reclamation with respect to the acquired assets
                              whether for periods prior to, on, or following the closing date,
                              excluding excluded fines and penalties

                          •   All liabilities arising out of environmental, health, and safety
                              laws, mining law, MSHA, OSHA, and any mine operating or
                              safety compliance matters arising out of post-closing facts or
                              circumstances, but excluding excluded fines and penalties

                          •   All liabilities under the Black Lung Act for employees hired by
                              the Stalking Horse Bidder first occurring on or after the lapse of
                              the statutory period following the closing date for the Stalking
                              Horse Bidder to become the responsible operator with respect to
                              such employees

                          •   All liabilities with respect to the WARN Act arising out of actions
                              taken following the closing date

 Excluded Liabilities The Assumed Liabilities will not include:

                          •   Any intercompany payables of the business owing to any of
                              Maple Eagle’s affiliates

                                               11
Case 1:20-bk-10390   Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                   Desc Main
                           Document    Page 12 of 148



       Term                                  Summary Description
                       •   Any liabilities of Maple Eagle under the Stalking Horse Purchase
                           Agreement or any other transaction document

                       •   All trade payables

                       •   All liabilities related to taxes attributable to a pre-closing tax
                           period or taxes related to the excluded assets

                       •   All liabilities with respect to actions and proceedings pending
                           before the closing date, except as provided on Schedule 2.4(b)

                       •   All liabilities to any owner or former owner of capital stock or
                           warrants, holder of indebtedness for borrowed money, or current
                           or former officer or director of Maple Eagle or any Maple Eagle
                           affiliate

                       •   Cure costs in connection with certain real property leases

                       •   All excluded fines and penalties

                       •   All liabilities with respect to any excluded asset

                       •   All liabilities for sellers costs and expenses in connection with the
                           administration of the bankruptcy case and the negotiation,
                           execution, and consummation of the transactions

                       •   All workers’ compensation and occupational health claims
                           arising out of acts prior to the closing date; any liability of Seller
                           or any ERISA affiliate related to a pension plan or compensation
                           or benefits agreement, arrangement, plan, policy, practice, or
                           program; all liabilities with respect to employees occurring prior
                           to the closing date, including obligations under the WARN Act

                       •   All liabilities under the Black Lung Act that are not assumed
                           liabilities

                       •   All liabilities relating to federal, state, or local investigations of,
                           or claims or actions against Seller, arising out of actions taken
                           prior to closing and with notice delivered to Seller prior to closing

                       •   Other liabilities relating to the conduct of the business or to the
                           acquired assets and the use thereof arising prior to the closing
                           date, other than assumed liabilities


                                            12
Case 1:20-bk-10390     Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                             Document    Page 13 of 148



       Term                                    Summary Description
 Sale of Assets Free On the closing date, the Assets will be transferred to the Stalking Horse
 and Clear           Bidder, free and clear of all liens, claims and encumbrances, with all
                     customary protections afforded to a buyer under Bankruptcy Code
                     section 363.

 Closing Conditions   The Stalking Horse Purchase Agreement contains closing conditions as
                      are customary for transactions similar to the Sale and for a company
                      similar to Maple Eagle, including:

                          •   The parties shall have received approval from the Court
                              approving the Sale of the Assets to the Stalking Horse Bidder, free
                              and clear of all liens, claims and encumbrances;

                          •   The parties’ representations and warranties must be true and
                              correct, subject to a “material adverse effect” threshold;

                          •   Compliance with covenants in all material respects;

                          •   Any required regulatory approvals; and

                          •   The Court shall have entered a Sale Order in form and substance
                              reasonably acceptable to the Stalking Horse Bidder and Maple
                              Eagle.

 Termination Events   The Stalking Horse Purchase Agreement may be terminated at any time
                      prior to the closing only by:

                          •   Mutual written consent

                          •   Written notice from either party if (i) a Governmental Authority
                              issues a final ruling or order prohibiting the transaction, (ii) the
                              Closing does not occur on or prior to 75 days following the
                              Petition Date, (iii) the Court dismisses or converts to chapter 7
                              any of these chapter 11 cases, or (iv) a definitive agreement for
                              an alternative transaction is entered

                          •   Written notice from Stalking Horse Bidder upon Maple Eagle’s
                              failure to perform its agreements, covenants, representations, or
                              warranties which breach would result in Maple Eagle being
                              unable to satisfy a condition to closing and cannot be cured within
                              10 days after the Stalking Horse Bidder notifies Maple Eagle of
                              the breach, provided the Stalking Horse Bidder has no right of
                              termination if it is also in breach


                                               13
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39               Desc Main
                               Document    Page 14 of 148



        Term                                    Summary Description
                           •   Written notice from Maple Eagle upon the Stalking Horse
                               Bidder’s failure to perform its agreements, covenants,
                               representations, or warranties which breach would result in the
                               Stalking Horse Bidder being unable to satisfy a condition to
                               closing and cannot be cured within 10 days after Maple Eagle
                               notifies the Stalking Horse Bidder of the breach, provided Maple
                               Eagle has no right of termination if it is also in breach

                           •   Written notice from the Stalking Horse Bidder if (i) these chapter
                               11 cases are not commenced by February 13, 2020; (ii) this
                               Motion is not filed by February 13, 2020; (iii) the Order does not
                               authorize Maple Eagle’s execution and delivery of the Stalking
                               Horse Purchase Agreement; or (iv) the Order does not authorize
                               the Stalking Horse Bid Protections (as defined herein)

 Covenants              The Stalking Horse Purchase Agreement includes covenants made or
                        agreed to by the Parties typical and customary for transactions of this
                        nature, including covenants that:

                           •   Maple Eagle will use commercially reasonable efforts to operate
                               and carry on the business and the acquired assets in the condition
                               in which they exist on the date of entry into the Stalking Horse
                               Purchase Agreement

                           •   Maple Eagle will use commercially reasonable efforts not to take
                               any action that would reasonably be expected to result in failure
                               of any conditions to closing or to impair the ability of Maple
                               Eagle or Buyer to consummate the closing, except with respect to
                               an alternative transaction


II.    The Bidding Procedures.

       24.      The Stalking Horse Purchase Agreement is designed to incentivize potential

bidders and thereby maximize the potential value of the Maple Eagle assets for the benefit of the

Debtors’ estates and their various stakeholders. The Debtors request approval of and authorization

to enter into of the Stalking Horse Purchase Agreement, subject only to higher or otherwise better

offers, in accordance with the procedures set forth in the Bidding Procedures attached as Exhibit 2

to the Order.

                                                14
Case 1:20-bk-10390          Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                         Desc Main
                                  Document    Page 15 of 148



        25.      The proposed Bidding Procedures are designed to permit a fair, efficient,

competitive, and value-maximizing auction process for Maple Eagle’s assets, consistent with the

timeline of these chapter 11 cases, to confirm that the bid represented by the Stalking Horse

Purchase Agreement (the “Stalking Horse Bid,” and the bidder thereunder, the “Stalking Horse

Bidder”) is the best offer, or promptly identify the alternative bid that is higher or otherwise better.

        26.      The Bidding Procedures will provide potential bidders with sufficient notice and

time to conduct due diligence to submit binding bids in advance of the Bid Deadline. Indeed, the

Debtors and their advisors have already engaged in a comprehensive marketing process for Maple

Eagle’s assets, which involved providing numerous parties with the diligence necessary to make

an offer. In creating the Bidding Procedures, the Debtors are seeking to balance their interests in

consummating the Sale on a timeline that ensures the Stalking Horse Bidder’s willingness to

provide a baseline offer while at the same time preserving the opportunity to attract a higher or

otherwise better offer. The Bidding Procedures are designed to encourage all prospective bidders

to put their best bid forward.

        27.      Because the Bidding Procedures are attached as Exhibit 2 to the proposed Order,

they are not restated fully herein. Generally speaking, however, the Bidding Procedures establish,

among other things:12

        •     the Debtors will serve the Order (setting forth the Sale Schedule), Bidding Procedures,
              and Sale Notice on all relevant notice parties as soon as practicable after entry of the
              Order;

        •     the availability of, access to, and conduct during due diligence by “Potential Bidders”;

        •     the deadlines and requirements for submitting competing bids and the method and
              criteria by which such competing bids are deemed to be “Qualified Bids” sufficient to


12
  The following summary is provided for convenience purposes only. To the extent any of the terms described below
are inconsistent with the Bidding Procedures, the Bidding Procedures control in all respects.
                                                       15
Case 1:20-bk-10390            Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                               Desc Main
                                    Document    Page 16 of 148



               trigger the Auction and participate in the Auction;

         •     the manner in which Qualified Bids will be evaluated by the Debtors to determine the
               starting bid for the Auction;

         •     the conditions for having the Auction and procedures for conducting the Auction, if
               any; and

         •     various other matters relating to the Sale process generally, including the designation
               of the Back-Up Bid (as defined in the Bidding Procedures), return of any good faith
               deposits, and certain reservations of rights.

         28.      Importantly, the Bidding Procedures recognize and comply with the Debtors’

fiduciary obligations to maximize sale value, and, as such, do not impair the Debtors’ ability to

consider all Qualified Bids made at or prior to the Auction, and, as noted, preserve the Debtors’

right to modify the Bidding Procedures as necessary or appropriate to maximize value for the

Debtors’ estates.

III.     Proposed Sale Schedule.

         29.      The Debtors are seeking approval of the Bidding Procedures and the Sale Schedule

to establish a clear and open process for the solicitation, receipt, and evaluation of third-party bids

on a timeline that would allow the Debtors to consummate the Sale of Maple Eagle’s assets.

         30.      Subject to the Court’s availability, the key dates and deadlines the Debtors seek to

establish pursuant to this Order are as follows, provided that the Debtors may amend the Sale

Schedule, in consultation with the Consultation Parties 13 and subject to the terms of the DIP

Facility (as amended and restated), from time to time, as necessary:




13
  “Consultation Parties” means the following parties: (a) the DIP Lenders (as defined in the Final DIP Order) and
their counsel and financial advisors; and (b) counsel and financial advisors to any official committee of unsecured
creditors appointed in the Debtors’ chapter 11 cases (the “Committee”). Notwithstanding the foregoing, a party shall
not be a Consultation Party if such party is a bidder at the Auction; provided, however, if any such Consultation Party
notifies the Debtors in writing that it irrevocably forfeits its rights to be a bidder, the foregoing restriction shall no
longer apply with respect to such Consultation Party upon the Debtors’ receipt of such notice.
                                                           16
Case 1:20-bk-10390      Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                              Document    Page 17 of 148



              a.      Bid Deadline: March 20, 2020, at 4:00 p.m. (prevailing Eastern Time)
                      is the deadline by which all Qualified Bids must be actually received by the
                      parties specified in the Bidding Procedures (the “Bid Deadline”).

              b.      Auction: The Auction, if necessary, will be held on March 24, 2020, at
                      10:00 a.m. (prevailing Eastern Time) at the offices of counsel to the
                      Debtors, Proskauer Rose LLP, Eleven Times Square, New York, New York
                      10036.

              c.      Sale Objection Deadline: The deadline by which all objections to the Sale
                      (including to any Successful Bids or any Assigned Contract Objection (as
                      defined below)) must be filed with the Court and served so as to be actually
                      received by the appropriate notice parties (the “Sale Objection Deadline”),
                      is March 20, 2020, at 4:00 p.m. (prevailing Eastern Time). The deadline
                      by which responses to objections to the Sale must be filed is March 23,
                      2020 at 4:00 p.m. (prevailing Eastern Time). In the event there is an
                      Auction, the Sale Objection Deadline and the deadline by which responses
                      thereto must be filed will be set for later dates yet to be determined and
                      subject to the Court’s availability.

              d.      Sale Hearing: The hearing approving the Sale to the Successful Bidder
                      shall take place before the Court on or about March 26, 2020, at 10:00 a.m.
                      (prevailing Eastern Time) or, in the event there is an Auction, at a later
                      date yet to be determined and subject to the Court’s availability.

       31.    Upon entry of the Order, the Debtors will notify parties of these dates.

IV.    Notice of Auction.

       32.    On or within three business days after entry of the Order, the Debtors will cause the

Sale Notice, substantially in the form attached as Exhibit 3 to the Order, to be served on the

following parties or their respective counsel, if known: (a) the U.S. Trustee for the Southern

District of Ohio; (b) the holders of the 30 largest unsecured claims against the Debtors (on a

consolidated basis); (c) the administrative agent under the Take-Back Facility; (d) Javelin

Investment Holdings LLC; (e) counsel to the Ad Hoc Group of Prepetition Term Loan Lenders;

(f) the administrative agent under the Debtors’ proposed debtor-in-possession financing facility;

(g) the Environmental Protection Agency and similar state environmental agencies for states in

which the Debtors operate; (h) the offices of the attorneys general for the states in which the

                                               17
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                                Document    Page 18 of 148



Debtors operate; (i) the United States Attorney’s Office for the Southern District of Ohio; (j) the

Internal Revenue Service; (k) the Pension Benefit Guaranty Corporation; (l) counsel to the Stalking

Horse Bidder; (m) Javelin Global Commodities (UK) Ltd; (n) the Contract Counterparties (as

defined herein), (o) all parties who have expressed a written interest in some or all of the assets;

(p) all known holders of liens, encumbrances, and other claims secured by the assets; (q) each

governmental agency that is an interested party with respect to the Sale and transactions proposed

thereunder; (r) counsel to each of the lenders of the Debtors’ proposed debtor-in-possession

financing facility; (s) Murray Energy; (t) all taxing authorities; (u) all mechanic’s lien claimants;

(v) all lessors; and (w) any party that has requested notice pursuant to Bankruptcy Rule 2002.

        33.     In addition, within five business days of entry of the Order, the Debtors will publish

the Sale Notice, with any modifications necessary for ease of publication, once in USA Today

(National Edition) and once in The Columbus Dispatch, to provide notice to any other potential

interested parties.

        34.     The Debtors submit that the Sale Notice is reasonably calculated to provide all

interested parties with timely and proper notice of the proposed sale, including the date, time, and

place of the Auction (if one is held) and the Bidding Procedures and the dates and deadlines related

thereto. Accordingly, the Debtors request that the form and manner of the Sale Notice be approved

and that the Court determine that no other or further notice of the Auction is required.

V.      Summary of the Assumption and Assignment Procedures.

        35.     The Stalking Horse Purchase Agreement contemplates that certain executory

contracts may be assumed and assigned to the Buyer, and that the Buyer will be responsible for all

related cure costs. The Debtors propose the Assumption Procedures set forth below for notifying

the counterparties to executory contracts and unexpired leases (the “Contract Counterparties”) of


                                                 18
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                   Desc Main
                                Document    Page 19 of 148



proposed cure amounts in the event Maple Eagle decides to assume and assign such contracts or

leases in connection with the Sale.

       A.      Notice of Assumption and Assignment.

       36.     On or before March 7, 2020 (the “Assumption and Assignment Service Date”), the

Debtors will file with the Court and serve via first class mail, electronic mail, or overnight delivery,

the Cure Notice annexed as Exhibit 4 to the Order on all executory contract and unexpired lease

Contract Counterparties (other than the Debtor) and, include as Exhibit A to the Cure Notice, a

list (the “Assigned Contracts Schedule”) that specifies: (a) each of Maple Eagle’s executory

contracts and unexpired leases that may be assumed and assigned in connection with the Sale (i.e.,

the Assigned Contracts), including the name of the Contract Counterparty to each such contract,

and whether or not the underlying agreement would be considered an executory contract or

unexpired lease under applicable nonbankruptcy law; (b) the proposed amount necessary, if any,

to cure all monetary defaults, if any, under each Assigned Contract (the “Cure Costs”); and (c) the

deadline by which any Contract Counterparty to an Assigned Contract may file an objection to the

proposed assumption, assignment, cure, and/or adequate assurance and the procedures relating

thereto. The Debtors shall serve, via first class mail, a customized version of the Cure Notice,

without the Assigned Contracts Schedule, which will include: (w) instructions (the “Prime Clerk

Instructions”) regarding how to view the Assigned Contracts Schedule on the Debtors’ case

website (the “Case Website”); (x) information necessary and appropriate to provide notice of the

relevant proposed assumption and assignment of Assigned Contracts and rights thereunder; (y)

Cure Costs, if any; and (z) the procedures for objecting thereto ((x)-(z) collectively, the “Necessary

Notice Information”), on each Contract Counterparty to the Assigned Contracts. The Debtors shall

serve on all parties that requested notice pursuant to Bankruptcy Rule 2002, via ECF, a modified


                                                  19
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                               Document    Page 20 of 148



version of the Cure Notice that contains the Prime Clerk Instructions and Necessary Notice

Information. Pursuant to the Bidding Procedures Order, service as set forth herein shall be deemed

proper, due, timely, good, and sufficient notice and no other or further notice will be necessary.

       37.     A Contract Counterparty listed on the Assigned Contracts Schedule may file an

objection (an “Assigned Contract Objection”) only if such objection is to the proposed assumption

and assignment of the applicable Assigned Contract or the proposed Cure Costs, if any. All

Assigned Contract Objections must: (i) be in writing; (ii) comply with the applicable provisions

of the Bankruptcy Rules, Local Bankruptcy Rules, and any order governing the administration of

these chapter 11 cases; (iii) state with specificity the nature of the objection and, if the objection

pertains to the proposed Cure Costs, state the cure amount alleged to be owed to the objecting

Contract Counterparty, together with any applicable and appropriate documentation in support

thereof; and (iv) be filed with the Court and served and actually received no later than the Sale

Objection Deadline (the “Cure Objection Deadline”).

       38.     If a Contract Counterparty files an Assigned Contract Objection in a manner that is

consistent with the requirements set forth above, and the Stalking Horse Bidder or other Successful

Bidder has designated in writing that it wishes to take assignment of such Assigned Contract, and

the parties are unable to consensually resolve the dispute prior to the Sale Hearing, such objection

will be resolved at the Sale Hearing or such later date as determined by the Court. To the extent

that any Assigned Contract Objection cannot be resolved by the parties, such Assigned Contract

shall be assumed and assigned only upon satisfactory resolution of the Assigned Contract

Objection, to be determined in the Stalking Horse Bidder’s or other Successful Bidder’s discretion.

To the extent an Assigned Contract Objection remains unresolved, the Assigned Contract may be

conditionally assumed and assigned, subject to the consent of the Stalking Horse Bidder or other

                                                 20
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                                Document    Page 21 of 148



Successful Bidder, pending a resolution of the Assigned Contract Objection after notice and a

hearing. If an Assigned Contract Objection is not satisfactorily resolved, the Stalking Horse

Bidder or other Successful Bidder may determine that such Assigned Contract should be rejected

and not assigned, in which case the Stalking Horse Bidder or other Successful Bidder will not be

responsible for any Cure Costs in respect of such contract.

       B.      Supplemental Cure Notice.

       39.     If (i) the Debtors discover contracts inadvertently omitted from the Assigned

Contracts Schedule, (ii) the Successful Bidder identifies other executory contracts or unexpired

leases that it desires to assume and assign in connection with the Sale, or (iii) the previously stated

Cure Costs associated with any assigned Contract requires modification, the Debtors may, at any

time after the Assumption and Assignment Service Date: (a) supplement the Assigned Contracts

Schedule with previously omitted Assigned Contracts; (b) remove any Assigned Contracts from

the list of executory contracts and unexpired leases ultimately selected as Assigned Contracts that

the Successful Bidder proposes be assumed and assigned to it in connection with the Sale or add

to such list; and/or (c) modify the previously stated Cure Costs associated with any Assigned

Contract.

       40.     In the event that the Debtors exercise any of the rights reserved above, the Debtors

shall promptly serve a supplemental notice of assumption and assignment by electronic

transmission, hand delivery, or overnight mail on the Contract Counterparty, and its attorney, if

known, at the last known address available to the Debtors (a “Supplemental Cure Notice”). Each

Supplemental Cure Notice shall include the same information with respect to listed Assigned

Contracts as would have been included in the Notice of Assumption and Assignment (a

“Supplemental Assigned Contracts Schedule”).


                                                  21
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                               Document    Page 22 of 148



       41.     Any Contract Counterparty that receives a Supplemental Cure Notice may file an

objection (a “Supplemental Assigned Contract Objection”) only if such objection is to the

proposed assumption and assignment of the applicable Assigned Contract or the proposed Cure

Costs, if any. All Supplemental Assigned Contract Objections must: (a) state, with specificity, the

legal and factual basis for the objection as well as what Cure Costs are required, if any; (b) include

appropriate documentation in support thereof; and (c) be filed no later than 4:00 p.m. (prevailing

Eastern Time) on the date that is the later of (i) the Sale Objection Deadline and (ii) 7 days

following the date of service of such Supplemental Cure Notice, which date will be set forth in the

Supplemental Cure Notice (the “Supplemental Assigned Contract Objection Deadline”).

       42.     If a Contract Counterparty files a Supplemental Assigned Contract Objection in a

manner that is consistent with the requirements set forth above, and the parties are unable to

consensually resolve the dispute, the Debtors shall seek an expedited hearing before the Court (a

“Supplemental Assigned Contract Hearing”) to determine the Cure Costs, if any, and approve the

assumption of the relevant Assigned Contracts. If there is no such objection, then the Debtors

shall obtain an order of this Court fixing the Cure Costs and approving the assumption and

assignment of any Assigned Contract listed on a Supplemental Cure Notice.

       C.      Additional Notice of Assumption and Assignment Procedures.

       43.     If a Contract Counterparty does not file and serve an Assigned Contract Objection

or Supplemental Assigned Contract Objection in a manner that is consistent with the requirements

set forth above, and absent a subsequent order of the Court establishing an alternative Cure Cost,

(a) the Cure Costs, if any, set forth in the Cure Notice (or Supplemental Cure Notice) shall be

controlling, notwithstanding anything to the contrary in any Assigned Contract or any other

document, and (b) the Contract Counterparty will be deemed to have consented to the assumption


                                                 22
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                                Document    Page 23 of 148



and assignment of the Assigned Contract and the Cure Costs, if any, and will be forever barred

from objecting to the assumption and assignment of such Assigned Contract and rights thereunder,

including the Cure Costs, if any, and from asserting any other claims related to such Assigned

Contract against Maple Eagle or the Successful Bidder, or the property of any of them.

       44.     Any objections to the Successful Bidder’s proposed form of adequate assurance of

future performance must be filed no later than the later of the Sale Objection Deadline or

Supplemental Assigned Contract Objection Deadline, as applicable, and such objections will be

resolved at the Sale Hearing or Supplemental Assigned Contract Hearing, as applicable. The

Debtors may, with the consent of the Successful Bidder, adjourn the resolution of any such

objection to a later hearing.

       45.     For the avoidance of doubt, the inclusion of an Assigned Contract on the Assigned

Contracts Schedule or Supplemental Assigned Contracts Schedule shall not obligate Maple Eagle

to assume any such Assigned Contract or obligate the Stalking Horse Bidder or a Successful Bidder

to take assignment of any such Assigned Contract. The Stalking Horse Bidder or other Successful

Bidder shall determine whether to take assignment of any Assigned Contracts pursuant to the terms

of the Stalking Horse Purchase agreement or other asset purchase agreement, as applicable.

                                          Basis for Relief

I.     The Stalking Horse Purchase Agreement and Bidding Procedures Are Fair, Designed
       to Maximize the Value Received for the Assets, and Are Consistent with the Debtors’
       Reasonable Business Judgment.

       46.     Bankruptcy Code section 363(b) provides that “[t]he [debtor in possession], after

notice and a hearing, may use, sell or lease, other than in the ordinary course of business, property

of the estate” 11 U.S.C. § 363(b)(1). The Sixth Circuit has made clear that a court may approve a

sale of assets when the transaction is supported by a sound business purpose. See Stephens Indus.,


                                                 23
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                    Desc Main
                                Document    Page 24 of 148



Inc. v. McClung, 789 F.2d 386, 390 (6th Cir. 1986) (“a bankruptcy court can authorize a sale of all

a Chapter 11 debtor’s assets under § 363(b)(1) when a sound business purpose dictates such

action”). A debtor’s business judgment is entitled to substantial deference with respect to the

procedures to be used in selling an estate’s assets. See, e.g., In re Schipper, 933 F.2d 513, 515 (7th

Cir. 1991) (“Under Section 363, the debtor in possession can sell property of the estate . . . if he

has an ‘articulated business justification.’”) (internal citations omitted); see also In re Martin, 91

F.3d 389, 395 (3d Cir. 1996) (explaining that courts usually defer to the trustee’s “legitimate

business justification” with respect to the “disposition of assets of the estate”); In re Integrated

Res., Inc., 147 B.R. 650, 656-57 (S.D.N.Y. 1992) (noting that bidding procedures that have been

negotiated by a trustee are to be reviewed according to the deferential “business judgment”

standard, under which such procedures and arrangements are “presumptively valid”).

        47.     The paramount goal in any proposed sale of property of the estate is to maximize

the proceeds received by the estate. See In re Edwards, 228 B.R. 552, 561 (Bankr. E.D. Pa. 1998)

(“The purpose of procedural bidding orders is to facilitate an open and fair public sale designed to

maximize value for the estate.”); In re Food Barn Stores, Inc., 107 F.3d 558, 564-65 (8th Cir.

1997) (in bankruptcy sales, “a primary objective of the Code [is] to enhance the value of the estate

at hand”); In re Integrated Res., Inc., 147 B.R. at 659 (“[I]t is a well-established principle of

bankruptcy law that the objective of the bankruptcy rules and the trustee’s duty with respect to

such sales is to obtain the highest price or greatest overall benefit possible for the estate.”) (internal

citations omitted).

        48.     To that end, courts uniformly recognize that procedures intended to enhance

competitive bidding are consistent with the goal of maximizing the value received by the estate

and therefore are appropriate in the context of bankruptcy transactions. See, e.g., In re Integrated

                                                   24
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 25 of 148



Res., Inc., 147 B.R. at 659 (bidding procedures “are important tools to encourage bidding and to

maximize the value of the debtor’s assets”); In re Fin. News Network, Inc., 126 B.R. 152, 156

(Bankr. S.D.N.Y. 1991) (“court-imposed rules for the disposition of assets . . . [should] provide an

adequate basis for comparison of offers, and [should] provide for a fair and efficient resolution of

bankrupt estates”).

       49.     The Debtors have carefully evaluated a number of qualitative and quantitative

factors in designing a process that they believe will maximize the value of their estates, produce

maximum recoveries, and result in a successful restructuring of their estates. This process includes

both entry into the Stalking Horse Purchase Agreement and approval of the Bidding Procedures,

which are designed to promote active bidding from seriously interested parties and to elicit the

highest or otherwise best offers available for substantially all of Maple Eagle’s assets. The Debtors

are confident that the Bidding Procedures will allow the Debtors to solicit additional offers and

conduct the Sale in a controlled, fair, and open fashion that will encourage participation by

financially capable bidders who will offer the best package for the Assets and who can demonstrate

the ability to take on the Assets, obligations, and liabilities being transferred. In particular, the

Bidding Procedures contemplate an open auction process with minimum barriers to entry and

provide potential bidding parties with sufficient time to perform due diligence and acquire the

information necessary to submit a timely and well-informed bid.

       50.     At the same time, the Bidding Procedures provide the Debtors with an opportunity

to consider competing bids and select the highest or otherwise best offers for the completion of the

Sale. As such, creditors of the Debtors’ estates can be assured that the consideration obtained will

be fair and reasonable, as well as at or above market.




                                                 25
Case 1:20-bk-10390          Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                        Desc Main
                                  Document    Page 26 of 148



        51.      The Debtors submit that the Stalking Horse Purchase Agreement and the Bidding

Procedures will encourage competitive bidding, are appropriate under the relevant standards

governing auction proceedings and bidding incentives in bankruptcy proceedings, and are

consistent with other procedures previously approved in this district and in other jurisdictions. See,

e.g., In re Murray Energy Holdings Co., No. 19-56885 (JEH) (Bankr. S.D. Ohio Jan. 9, 2020)

(approving similar bidding procedures); In re AcuSport Corp., No. 18-52736 (JEH) (Bankr. S.D.

Ohio May 16, 2018) (approving entry into stalking horse purchase agreement and other bidding

procedures); In re FirstEnergy Solutions Corp., No. 18-50757 (AMK) (Bankr. N.D. Ohio Dec. 19,

2018) (similar); In re Mission Coal Co., LLC, No. 18-04177 (TOM) (Bankr. N.D. Ala. Dec. 12,

2018) (similar); In re Westmoreland Coal Co., No. 18-35672 (DRJ) (Bankr. S.D. Tex. Oct. 18,

2018) (similar).14

        52.      Accordingly, for all of the foregoing reasons, the Debtors believe that the Stalking

Horse Purchase Agreement and the Bidding Procedures (a) will encourage robust bidding for the

Assets, (b) are consistent with other procedures previously approved by courts in this District, and

(c) are appropriate under the relevant standards governing auction proceedings and bidding

incentives in bankruptcy proceedings and should be approved.

II.     The Bid Protections are Reasonable, Designed to Maximize the Value Received for
        the Assets and to Encourage Bidding, and are Consistent with the Debtors’
        Reasonable Business Judgment.

        53.      The Debtors seek approval of customary bid protections in the event the Stalking

Horse Purchase Agreement is terminated pursuant to Article 11 thereof, including a break-up fee

of $250,000 for the Stalking Horse Bidder (the “Break-Up Fee”) and the reimbursement of the




14
 Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
Copies of these orders are available upon request of the Debtors’ proposed counsel.
                                                      26
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                               Document    Page 27 of 148



Stalking Horse Bidder’s reasonable out-of-pocket expenses up to $500,000 (the “Expense

Reimbursement” and, together with the Break-Up Fee, the “Stalking Horse Bid Protections”). In

conjunction with the Bidding Procedures, the Stalking Horse Bid Protections were negotiated at

arm’s length and were designed to encourage the Stalking Horse Bidder to set a baseline price for

the Maple Eagle assets while at the same time preserving the opportunity to attract a higher or

otherwise better offer. Although the Stalking Horse Protections equal 100% of the proposed Cash

Consideration, the Assumed Liabilities and, in particular, the Maple Eagle reclamation liabilities

are valued at approximately $30 million. The Debtors submit that the Stalking Horse Bid

Protections are fair and reasonable under the circumstances.

       54.       Similar bid protections are a widely accepted and, in many cases, necessary

component of substantial sales conducted under section 363 of the Bankruptcy Code. Courts

analyzing the appropriateness of bid protections consider whether (i) the protection reflects the

debtor’s sound business judgment; (ii) the protection hampers, rather than encourages, bidding;

and (iii) the amount of the protection is reasonable in relation to the proposed purchase price. See

In re ASARCO, LLC, 650 F.3d 593 (5th Cir. 2011); In re Genco Shipping & Trading Ltd., 509

B.R. 455, 465 (Bankr. S.D.N.Y. 2014). The Stalking Horse Bid Protections should be approved

under each of these factors.

       55.     The Debtors believe, based on their business judgment, that the Stalking Horse Bid

Protections will enable them to maximize the value of the Maple Eagle assets while encouraging

bidding. Absent the Stalking Horse Bid Protections, the Stalking Horse Bidder would not have

been willing to participate in the Maple Eagle Sale process, to the detriment of the Debtors’ estates.

The Stalking Horse Bidder has expended time and resources negotiating, drafting, and performing

due diligence activities in connection with entering into the Stalking Horse Purchase Agreement,

                                                 27
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                               Document    Page 28 of 148



despite the fact that the Stalking Horse Bid is subject not only to Court approval, but to potential

higher or otherwise better bids from third parties. The Stalking Horse Bid Protections provide

compensation to the Stalking Horse Bidder for both its reasonable out-of-pocket expenses and the

risks that it is undertaking. See In re APP Plus, 223 B.R. 870, 874 (Bankr. E.D.N.Y. 1998) (break-

up fees are intended to compensate for time, effort, resources, and the risk of losing other

investment opportunities while the bidding process unfolds). This compensation incentivized the

Stalking Horse Bidder to enter into the Stalking Horse Purchase Agreement, ensuring there will

be a sale of the Maple Eagle assets at a price the Debtors believe is reasonable, while preserving

the ability of third parties to submit higher or otherwise better offers. Accordingly, the Stalking

Horse Bid Protections do not hinder bidding.

       56.     The Debtors therefore submit that the Stalking Horse Bid Protections are an

exercise of the Debtors’ sound business judgment, are reasonable, and are in the best interest of

the Debtors and their stakeholders. Accordingly, the Debtors request that the Court approve the

Stalking Horse Bid Protections.

III.   The Form and Manner of the Sale Notice Should Be Approved.

       57.     Pursuant to Bankruptcy Rule 2002(a), the Debtors are required to provide creditors

with 21-days’ notice of a hearing where the Debtors will seek to use, lease, or sell property of the

estate outside the ordinary course of business. Bankruptcy Rule 2002(c) requires any such notice

to include the time and place of the auction and the hearing and the deadline for filing any

objections to the relief requested therein. The Debtors seek approval of the Sale Notice as proper

notice of the Auction. The Debtors submit that notice of this Motion and the related hearing to

consider entry of the Order, coupled with service of the Sale Notice, as provided for herein,

constitutes good and adequate notice of the Auction and the proceedings with respect thereto in


                                                28
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 29 of 148



compliance with, and satisfaction of, the applicable requirements of Bankruptcy Rule 2002.

Accordingly, the Debtors request that this Court approve the form and manner of the Sale Notice.

IV.    The Assets May Be Sold Free and Clear of Liens, Claims, Interests and
       Encumbrances under Bankruptcy Code Section 363(f).

       58.     Bankruptcy Code section 363(f) authorizes a debtor to sell assets free and clear of

all liens, claims, interests and encumbrances provided that one of the following conditions is met:

       i.      applicable non-bankruptcy law permits sale of such property free and clear of such
               interests;

       ii.     such entity consents;

       iii.    such interest is a lien and the price at which such property is to be sold is greater
               than the aggregate value of all liens on such property;

       iv.     such interest is in bona fide dispute; or

       v.      such entity could be compelled, in a legal or equitable proceeding, to accept a
               money satisfaction of such interest.

11 U.S.C. § 363(f)(1) - (5).

       59.     As section 363(f) of the Bankruptcy Code is stated in the disjunctive, when

proceeding pursuant to section 363(b), it is only necessary for a debtor to meet one of the five

conditions of section 363(f). See id.; Mich. Employment Sec. Comm’n v. Wolverine Radio Co. (In

re Wolverine Radio Co.), 930 F.2d 1132, 1147 n.24 (6th Cir. 1991) (stating that Bankruptcy Code

section 363(f) written in disjunctive; holding that court may approve sale “free and clear” provided

at least one of the subsections of section 363(f) is met); In re Zeigler, 320 B.R. 362, 381 (Bankr.

N.D.Ill. 2005); In re Dundee Equity Corp., No. 89-B-10233, 1992 Bankr. LEXIS 436, at *12

(Bankr. S.D.N.Y. Mar. 6, 1992) (“Section 363(f) is in the disjunctive, such that the sale free of the

interest concerned may occur if any one of the conditions of §363(f) have been met.”); In re

Bygaph, Inc., 56 B.R. 596, 606 n.8 (Bankr. S.D.N.Y. 1986) (same).


                                                 29
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                                Document    Page 30 of 148



       60.     The Debtors anticipate that the Sale will satisfy one of the five requirements set

forth under section 363(f) of the Bankruptcy Code, either because the affected parties consent to

the Sale of the applicable Assets or some other bases exist under section 363(f) of the Bankruptcy

Code to warrant the sale of the applicable Assets free and clear of such liens or interests.

Accordingly, the Debtors anticipate that one or more prongs of section 363(f) of the Bankruptcy

Code will be satisfied with respect to parties that assert liens on or interests in the Assets.

V.     The Assumption and Assignment Procedures Should Be Approved.

       61.     To facilitate and effectuate the Sale, the Debtors are seeking approval of the

Assumption and Assignment Procedures. The Assumption and Assignment Procedures reflect

sound business judgment and are reasonable and necessary to properly notify parties of potential

assumptions and/or assignments and provide the Contract Counterparties with sufficient time to

determine the accuracy of the proposed cure amount and whether the Debtors have provided

adequate assurance of future performance.

       62.     Section 365(a) of the Bankruptcy Code provides that a debtor in possession,

“subject to the court’s approval, may assume or reject an executory contract or unexpired lease of

the debtor.” 11 U.S.C. § 365(a). Courts reviewing a debtor’s decision to assume or reject an

executory contract or unexpired lease apply a business judgment standard. See NLRB v. Bildisco

& Bildisco, 465 U.S. 513, 523 (1984) (noting that the business judgment standard traditionally

applies to court authorization of rejection of an executory contract); In re Orion Pictures Corp., 4

F.3d 1095, 1099 (2d Cir. 1993) (“[A] bankruptcy court reviewing a trustee’s or debtor-in-

possession’s decision to assume or reject an executory contract should examine a contract and the

surrounding circumstances and apply its best ‘business judgment’ to determine if it would be

beneficial or burdensome for the estate to assume it.”); Phar-Mor, Inc. v. Strouss Bldg. Associates,


                                                  30
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                               Document    Page 31 of 148



204 B.R. 948, 951–52 (S.D. Ohio 1997) (“Whether an executory contract is ‘favorable’ or

‘unfavorable’ is left to the sound business judgment of the debtor.”); In re Federated Dept. Stores,

Inc., 131 B.R. 808, 811 (S.D. Ohio 1991) (“Courts traditionally have applied the business judgment

standard in determining whether to authorize the rejection of executory contracts and unexpired

leases); See In re Genco Shipping & Trading Ltd., 509 B.R. 455, 468 (Bankr. S.D.N.Y. 2014) (“At

this point, the Court need only evaluate whether the RSA is a valid exercise of Debtors’ business

judgment: does it make economic sense?”).

       63.     Under this standard, there “is a presumption that in making a business decision, ‘the

directors of a corporation acted on an informed basis, in good faith and in the honest belief that

the action taken was in the best interests of the company.’” In re Abbott Labs. Derivatives

Shareholders Litigation, 325 F.3d 795, 807 (7th Cir. 2003) (quoting Aronson v. Lewis, 473 A.2d

805, 812 (Del. 1984)). Accordingly, in applying the business judgment standard, courts generally

give debtors significant discretion in requesting to assume or reject an executory contract or

unexpired lease. In re Riodizio, Inc., 204 B.R. 417, 424 (Bankr. S.D.N.Y. 1997) (“[A] court will

ordinarily defer to the business judgment of the debtor’s management.”). When assumption of an

executory contract or unexpired lease appears to enhance the debtor’s estate, courts should approve

the debtor’s decision to assume the contract or lease. See Allied Tech., Inc. v. R.B. Brunemann &

Sons, Inc., 25 B.R. 484, 495 (Bankr. S.D. Ohio 1982).

       64.     Here, the facts clearly demonstrate that the Court should approve the Debtors’

decision to assume and assign the Assigned Contracts to the Successful Bidder as a sound exercise

of the Debtors’ business judgment. First, the Assigned Contracts are necessary to the operation of

Maple Eagle. Therefore, it is unlikely that a purchaser would want to acquire the Maple Eagle

assets absent assumption and assignment of the Assigned Contracts, and such assumption and

                                                31
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                   Desc Main
                                Document    Page 32 of 148



assignment is essential to inducing the highest or otherwise best offer for the Maple Eagle assets.

In addition, the Assigned Contracts will be assumed and assigned through the process approved

by the Court by the Bidding Procedures Order, and thus will be reviewed by key constituents,

including the contract and lease counterparties.

        65.     In addition, the Debtors submit that the requirements of section 365(b) are satisfied.

Upon finding that a debtor has exercised its business judgment in determining that assuming and

assigning an executory contract or unexpired lease is in the best interest of its estate, the court must

then evaluate whether the assumption meets the requirements of section 365(b) that the debtor (a)

cure, or provide adequate assurance of prompt cure of, prepetition defaults, (b) compensate parties

for pecuniary losses arising therefrom, and (c) provide adequate assurance of future performance.

11 U.S.C. § 365(b)(1).

        66.     The Debtors submit that these requirements are satisfied. Specifically, the Stalking

Horse Purchase Agreement will ensure that any defaults associated with the Assigned Contracts

are properly cured. Because the Bidding Procedures Order provides a clear process by which to

resolve any disputes over cure amounts or other defaults, the Debtors are confident that any

defaults will be cured fairly, efficiently, and properly.

        67.     In addition, the Debtors believe that they can and will demonstrate at the Sale

Hearing that the requirements for assumption and assignment of the Assigned Contracts to the

Successful Bidder will be satisfied. Under the Stalking Horse Purchase Agreement, the Stalking

Horse Bidder has agreed to provide adequate assurance of its future performance, and to

demonstrate such adequate assurance to the Bankruptcy Court as needed. Also, as required by the

Bidding Procedures, the Debtors will evaluate the financial wherewithal of potential bidders before

designating such party a Qualified Bidder or Successful Bidder (e.g., financial credibility,

                                                   32
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                               Document    Page 33 of 148



willingness, and ability of the interested party to perform under the Assigned Contracts), including

as it relates to such Qualified Bidder’s willingness, and ability to perform under the Assigned

Contracts assigned to the Successful Bidder. Further, the Assumption and Assignment Procedures

provide the Court and other interested parties ample opportunity to evaluate and, if necessary,

challenge the ability of the Successful Bidder to provide adequate assurance of future performance

and object to the assumption of the Assigned Contracts or proposed cure amounts. The Court

therefore will have a sufficient basis to authorize Maple Eagle to reject or assume and assign the

Assigned Contracts as set forth in the definitive agreement of the Successful Bidder.

       68.     Accordingly, the Debtors submit that the Assumption and Assignment Procedures

should be approved as a sound exercise of the Debtors’ business judgment and as reasonable and

necessary measures to adequately notify parties in interest and conduct the proposed sale process

in a fair, efficient, and proper manner.

                                              Notice

       69.     The Debtors will provide notice of this Motion to: (a) the U.S. Trustee for the

Southern District of Ohio; (b) the holders of the 30 largest unsecured claims against the Debtors

(on a consolidated basis); (c) the administrative agent under the Take-Back Facility; (d) Javelin

Investment Holdings LLC; (e) counsel to the Ad Hoc Group of Prepetition Term Loan Lenders;

(f) the administrative agent under the Debtors’ proposed debtor-in-possession financing facility;

(g) the Environmental Protection Agency and similar state environmental agencies for states in

which the Debtors operate; (h) the offices of the attorneys general for the states in which the

Debtors operate; (i) the United States Attorney’s Office for the Southern District of Ohio; (j) the

Internal Revenue Service; (k) the Pension Benefit Guaranty Corporation; (l) counsel to the Stalking

Horse Bidder; (m) the Contract Counterparties (as defined herein), (n) all parties who have


                                                33
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                       Desc Main
                                Document    Page 34 of 148



expressed a written interest in some or all of the assets; (o) all known holders of liens,

encumbrances, and other claims secured by the assets; (p) each governmental agency that is an

interested party with respect to the Sale and transactions proposed thereunder; (q) counsel to each

of the lenders of the Debtors’ proposed debtor-in-possession financing facility; (r) Murray Energy;

(s) Javelin Global; (t) all taxing authorities; (u) all mechanic’s lien claimants; (v) all lessors; and

(w) any party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit

that, in light of the nature of the relief requested, no other or further notice is required.


                            [Remainder of page intentionally left blank.]




                                                   34
Case 1:20-bk-10390     Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39             Desc Main
                             Document    Page 35 of 148



       WHEREFORE the Debtors respectfully request that the Court enter the Order, granting the

relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Dated: February 12, 2020
Columbus, Ohio

 /s/ Thomas R. Allen
 Thomas R. Allen       (0017513)               David M. Hillman (pro hac vice pending)
 Richard K. Stovall    (0029978)               Timothy Q. Karcher (pro hac vice pending)
 James A. Coutinho (0082430)                   Chris Theodoridis (pro hac vice pending)
 Matthew M. Zofchak (0096279)
 Allen Stovall Neuman Fisher & Ashton          PROSKAUER ROSE LLP
 17 South High Street, Suite 1220              Eleven Times Square
 Columbus, Ohio 43215                          New York, New York 10036
 Telephone:    (614) 221-8500                  Telephone:   (212) 969-3000
 Facsimile:    (614) 221-5988                  Facsimile:   (212) 969-2900
 Email:        allen@asnfa.com                 Email:       dhillman@proskauer.com
               stovall@asnfa.com                            tkarcher@proskauer.com
               coutinho@asnfa.com                           ctheodoridis@proskauer.com
               zofchak@asnfa.com
                                                              - and -
 Proposed Counsel to the Debtors and
 Debtors in Possession
                                               Charles A. Dale (pro hac vice pending)
                                               PROSKAUER ROSE LLP
                                               One International Place
                                               Boston, Massachusetts 02110
                                               Telephone:    (617) 526-9600
                                               Facsimile:    (617) 526-9899
                                               Email:        cdale@proskauer.com

                                               Proposed Counsel to the Debtors and Debtors
                                               in Possession
Case 1:20-bk-10390   Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39   Desc Main
                           Document    Page 36 of 148



                                    Exhibit A

                                 Proposed Order
Case 1:20-bk-10390          Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                         Desc Main
                                  Document    Page 37 of 148




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

                                                             )
    In re:                                                   )   Chapter 11
                                                             )
    MURRAY METALLURGICAL COAL                                )   Case No. 20-10390 (JEH)
    HOLDINGS, LLC, et al.,1                                  )
                                                             )   Judge John E. Hoffman, Jr.
                                                             )
                           Debtors.                          )   (Joint Administration Requested)
                                                             )

                    ORDER (I) AUTHORIZING THE ENTRY
               INTO AND PERFORMANCE UNDER THE STALKING
           HORSE PURCHASE AGREEMENT, (II) APPROVING BIDDING
    PROCEDURES FOR THE SALE OF ASSETS, (III) SCHEDULING HEARINGS AND
    OBJECTION DEADLINES WITH RESPECT TO THE SALE, (IV) SCHEDULING BID
     DEADLINES AND AN AUCTION, (V) APPROVING THE FORM AND MANNER
        OF NOTICE THEREOF, (VI) APPROVING CONTRACT ASSUMPTION
     AND ASSIGNMENT PROCEDURES, AND (VII) GRANTING RELATED RELIEF




1
          The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax
identification number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle Mining,
LLC (4268); Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray Maple Eagle Coal,
LLC (4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business address is 46226 National
Road, St. Clairsville, OH 43950.
                                                       1
Case 1:20-bk-10390          Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                          Desc Main
                                  Document    Page 38 of 148



        Upon consideration of the motion (the “Motion”) 2 of the above captioned debtors and

debtors in possession (the “Debtors”) for the entry of an order (this “Order”): (a) authorizing

Murray Maple Eagle Coal, LLC (“Maple Eagle”) to enter into that certain Asset Purchase

Agreement attached hereto as Exhibit 1 (the “Stalking Horse Purchase Agreement”); (b)

approving the proposed bidding procedures attached as Exhibit 2 to this Order (the “Bidding

Procedures”); (c) scheduling an auction; (d) approving the form and manner of notice thereof; (e)

scheduling dates and deadlines in connection with the sale (the “Sale”) of all, substantially all, or

any combination of Maple Eagle’s assets (the “Assets”); (f) approving the form and manner of

notice thereof; (g) approving procedures for assuming and assigning Maple Eagle’s executory

contracts and unexpired leases (the “Assumption Procedures”); and (h) granting the Debtors

related relief; all as more fully set forth in the Motion; and upon the First Day Declarations; and

this court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended

Standing Order; and this court having found that this is a core proceeding pursuant to 28 U.S.C. §

157(b)(2); and this court having found that it may enter a final order consistent with Article III of

the United States Constitution; and this court having found that venue of this proceeding and the

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this court having

found that the relief requested in the Motion is in the best interests of the Debtors’ estates, their

creditors, and other parties in interest; and this court having found that the Debtors’ notice of the

Motion and opportunity for a hearing on the Motion were appropriate under the circumstances and

no other notice need be provided; and this court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing, if any, before this court (the



2
 Capitalized terms used herein and not otherwise defined shall have the meaning given to them in the Motion or the
Bidding Procedures, as applicable.
                                                        2
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                               Document    Page 39 of 148



“Hearing”); and this court having determined that the legal and factual bases set forth in the Motion

and at the Hearing establish just cause for the relief granted herein; and upon all of the proceedings

had before this court; and after due deliberation and sufficient cause appearing therefor, THE

COURT FINDS THAT:

        A.     The findings of fact and conclusions of law herein constitute the court’s findings of

fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable pursuant

to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions of law, they are

adopted as such. To the extent any conclusions of law are findings of fact, they are adopted as

such.

        B.     Jurisdiction and Venue. This court has jurisdiction over this matter pursuant to

28 U.S.C. §§ 157 and 1334. Venue in this court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        C.     The statutory bases for the relief requested in the Motion are sections 105, 363, and

365 of the Bankruptcy Code, Bankruptcy Rules 2002, 3016, 3017, 3020, 6004, and 6006, and Rule

6004-1 of the Local Rules for the United States Bankruptcy Court for the Southern District of Ohio

(the “Local Rules”).

        D.     Notice of the Bidding Procedures Motion. Notice of the Motion, the Hearing, and

the proposed entry of this Order was adequate and sufficient under the circumstances of these

chapter 11 cases, and such notice complied with all applicable requirements of the Bankruptcy

Code, the Bankruptcy Rules, and the Bankruptcy Local Rules. Notice of the Motion has been

given to: (a) the U.S. Trustee for the Southern District of Ohio; (b) the holders of the 30 largest

unsecured claims against the Debtors (on a consolidated basis); (c) the administrative agent under

the Take-Back Facility; (d) counsel to the Ad Hoc Group of Prepetition Term Loan Lenders; (e)

Javelin Investment Holdings LLC; (f) the administrative agent under the Debtors’ proposed

                                                  3
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39               Desc Main
                                Document    Page 40 of 148



debtor-in-possession financing facility; (g) the Environmental Protection Agency and similar state

environmental agencies for states in which the Debtors operate; (h) the offices of the attorneys

general for the states in which the Debtors operate; (i) the United States Attorney’s Office for the

Southern District of Ohio; (j) the Internal Revenue Service; (k) the Pension Benefit Guaranty

Corporation; (l) counsel to the Stalking Horse Bidder; (m) the Contract Counterparties, (n) all

parties who have expressed a written interest in some or all of the assets; (o) all known holders of

liens, encumbrances, and other claims secured by the assets; (p) each governmental agency that is

an interested party with respect to the Sale and transactions proposed thereunder; (q) counsel to

each of the lenders of the Debtors’ proposed debtor-in-possession financing facility; (r) Murray

Energy; (s) Javelin Global; (t) all taxing authorities; (u) all mechanic’s lien claimants; (v) all

lessors; and (w) any party that has requested notice pursuant to Bankruptcy Rule 2002.

Accordingly, no further notice of the Motion, the Hearing, or this Order is necessary or required.

       E.      The Debtors have articulated good and sufficient reasons for this Court to:

(a) authorize Maple Eagle to enter into the Stalking Horse Purchase Agreement attached hereto as

Exhibit 1; (b) approve the Bidding Procedures attached hereto as Exhibit 2; (c) schedule the Bid

Deadline, the Auction, the Sale Objection Deadline, and the Sale Hearing; and (d) approve the

form of the Sale Notice attached hereto as Exhibit 3; (e) approve the Assumption Procedures and

the form and manner of notice of the Cure Notice attached hereto as Exhibit 4; and (f) grant the

Debtors related relief.

       F.      Stalking Horse Purchase Agreement. The Debtors have demonstrated and proven

to the satisfaction of this Court that Maple Eagle’s entering into the Asset Purchase Agreement

(the “Stalking Horse Purchase Agreement”) with the Buyer (including its assignees or designees,

the “Stalking Horse Bidder”) and performance thereunder is in the best interests of the Debtors,

                                                 4
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 41 of 148



their creditors, and their estates, and that performance under the Stalking Horse Purchase

Agreement represents a prudent exercise of the Debtors’ sound business judgment. The Debtors

have articulated good, sufficient, and sound business justifications and compelling circumstances

for the entry into and performance under the Stalking Horse Purchase Agreement in that, among

other things, the Stalking Horse Bid constitutes the highest or otherwise best restructuring proposal

that the Debtors have received to date and the approval of the Stalking Horse Purchase Agreement

is a necessary and constructive step toward the consummation of a sale of all, substantially all, or

any combination of Maple Eagle’s assets, and the Stalking Horse Purchase Agreement allows the

Debtors to solicit the highest or otherwise best bid for Maple Eagle’s assets through the Bidding

Procedures.

           G.   The Stalking Horse Purchase Agreement was negotiated by the parties at

arm’s-length and in good faith by the Debtors and the Stalking Horse Bidder. Furthermore, the

Stalking Horse Purchase Agreement will serve as a minimum or floor bid on which the Debtors,

their creditors, suppliers, vendors, and other bidders may rely. The Stalking Horse Bidder is

providing a material benefit to the Debtors and their creditors by increasing the likelihood that,

given the circumstances, the best possible price for Maple Eagle’s assets will be received.

Accordingly, Maple Eagle’s entry into the Stalking Horse Purchase Agreement is reasonable and

appropriate, and represents the best method for maximizing value for the benefit of the Debtors’

estates.

           H.   Bidding Procedures. The Bidding Procedures are reasonable and appropriate and

represent the best available method for maximizing value for the benefit of the Debtors' estates.

           I.   The Bidding Procedures were negotiated at arm’s length, in good faith, and without

collusion. The Bidding Procedures balance the Debtors’ interest in emerging expeditiously from

                                                 5
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39              Desc Main
                                Document    Page 42 of 148



these chapter 11 cases while preserving the opportunity to attract value-maximizing proposals

beneficial to the Debtors’ estates, their creditors, and other parties in interest.

        J.      The Sale Notice. The Sale Notice, substantially in the form attached hereto as

Exhibit 3, and incorporated herein by reference as if fully set forth in this Order, is appropriate

and reasonably calculated to provide all interested parties with timely and proper notice of the

Auction.

        K.      The Cure Notice. The Cure Notice, substantially in the form attached hereto as

Exhibit 4, and incorporated herein by reference as if fully set forth in this Order, is appropriate

and reasonably calculated to provide all interested parties with timely and proper notice of the

Assumption and Assignment Procedures.

IT IS HEREBY ORDERED THAT:

        1.      The Motion is granted as provided herein.

        2.      All objections to the relief requested in the Motion that have not been withdrawn,

waived, or settled as announced to the court at the hearing on the Motion or by stipulation filed

with the court, are overruled.

        3.      Maple Eagle’s entry into and performance under the Stalking Horse Purchase

Agreement, substantially in the form attached hereto as Exhibit 1, is hereby approved, and the

Stalking Horse Purchase Agreement is binding on Maple Eagle, including any chapter 7 or

chapter 11 trustee or other fiduciary appointed for Maple Eagle’s estate; provided that

consummation of the Sale to the Stalking Horse Bidder or any other Successful Bidder shall remain

subject to entry of a Court order approving the Sale to the Stalking Horse Bidder or any other

Successful Bidder.




                                                   6
Case 1:20-bk-10390             Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                                 Desc Main
                                     Document    Page 43 of 148



I.       Important Dates and Deadlines.

         4.        The following dates and deadlines are hereby approved (and may be amended from

time to time by the Debtors in consultation with the Consultation Parties by filing an appropriate

notice on the Court’s docket and posting such notice on the website of Prime Clerk).3

         5.        Unless extended by the Debtors, with the consent of the DIP Lenders and in

consultation with the other Consultation Parties, the deadline by which all bids for the Assets must

be actually received by the parties specified in the Bidding Procedures is March 20, 2020, at 4:00

p.m., prevailing Eastern Time.

         6.        The date and time of the Auction, if needed, is March 24, 2020, at 10:00 a.m.,

prevailing Eastern Time, which time may be extended by the Debtors, with the consent of the

DIP Lenders and in consultation with the other Consultation Parties, upon written notice filed with

the Court, to be held at the offices of Proskauer Rose LLP, located at Eleven Times Square, New

York, New York 10036. The Debtors shall send written notice of the date, time, and place of the

Auction to Qualified Bidders no later than two (2) business days before such Auction, and shall

post notice of the same no later than two (2) business days before such Auction on the website of

the Debtors’ notice and claims agent, Prime Clerk at https://cases.primeclerk.com/MurrayMET.

         7.        Provided there is no Auction, the deadline to object to approval of the Sale (the

“Sale Objection Deadline”) is set for Friday, March 20, 2020, at 4:00 p.m., prevailing Eastern

Time. Provided there is no Auction, the deadline by which responses to any objections to approval

of the Sale must be filed is Tuesday, March 23, 2020 at 4:00 p.m., prevailing Eastern Time.


3
  “Consultation Parties” means the following parties: (a) the DIP Lenders (as defined in the Final DIP Order) and their
counsel and financial advisors; and (b) counsel and financial advisors to any official committee of unsecured creditors
appointed in the Debtors’ chapter 11 cases (the “Committee”). Notwithstanding the foregoing, a party shall not be a
Consultation Party if such party is a bidder at the Auction; provided, however, if any such Consultation Party notifies
the Debtors in writing that it irrevocably forfeits its rights to be a bidder, the foregoing restriction shall no longer apply
with respect to such Consultation Party upon the Debtors’ receipt of such notice.
                                                              7
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                               Document    Page 44 of 148



       8.      Provided there is no Auction, the hearing to consider approval of the Sale (the “Sale

Hearing”) will take place on [____], 2020, at 10:00 a.m., prevailing Eastern Time.

       9.      Notwithstanding the foregoing, the Court’s approval of the foregoing schedule is

without prejudice to all parties’ rights to object to the approval of any sale contemplated under this

Order at the Sale Hearing on any grounds.

II.    The Stalking Horse Purchase Agreement.

       10.     The Stalking Horse Bidder shall be deemed a Qualified Bidder, and the bid of the

Stalking Horse Bidder contemplated by the Stalking Horse Purchase Agreement (the “Stalking

Horse Bid”) shall be deemed a Qualified Bid. The Stalking Horse Bidder is not required to make

a Good Faith Deposit. The Stalking Horse Bidder is entitled to a break-up fee of $250,000 and

expense reimbursement up to $500,000 in the event the Stalking Horse Purchase Agreement is

terminated pursuant to Article 11 thereof.

III.   The Bidding Procedures.

       11.     The Bidding Procedures, substantially in the form attached hereto as Exhibit 2, are

hereby approved in their entirety, and the Bidding Procedures shall govern the submission, receipt,

and analysis of all bids relating to the proposed sale of the Assets. Any party desiring to bid on

one or more individual Assets or all or substantially all of the Assets shall comply with the Bidding

Procedures and this Order. The Debtors are authorized to take any and all actions necessary to

implement the Bidding Procedures.

       12.     Each bidder participating at the Auction shall be required to confirm that it has not

engaged in any collusion with respect to the bidding or the sale, as set forth in the Bidding

Procedures.




                                                  8
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                    Desc Main
                                Document    Page 45 of 148



         13.    Any Qualified Bidder who has a valid and perfected lien on any Assets (a “Secured

Creditor”) and the right and power to credit bid claims secured by such liens, shall have the right

to credit bid all or a portion of such Secured Creditor’s secured claims within the meaning of

section 363(k) of the Bankruptcy Code; provided that a Secured Creditor shall have the right to

credit bid its secured claim only with respect to the collateral by which such Secured Creditor is

secured. Notwithstanding the foregoing, nothing shall affect any rights of parties in interest, if

any, with respect to challenging whether any Qualified Bidder has a valid secured claim and such

bidder’s right to credit bid if the Court determines that such bidder does not have a valid secured

claim.

         14.    The Debtors may, in consultation with the Consultation Parties: (a) determine

which Qualified Bid or combination of Qualified Bids is the highest or otherwise best offer for

each Asset or Assets; (b) reject at any time before entry of an Order of the court approving the

Successful Bid, any bid that, in the discretion of the Debtors, is (i) inadequate or insufficient,

(ii) not in conformity with the requirements of the Bankruptcy Code or the Bidding Procedures, or

(iii) contrary to the best interests of the Debtors’ estates and their creditors; and (c) at or before the

conclusion of the Auction, may impose such other terms and conditions upon Qualified Bidders

as the Debtors determine, in consultation with the Consultation Parties, to be in the best interests

of the Debtors’ estates in these cases.

         15.    The Debtors are deemed to have complied with all contractual rights of first refusal,

or similar contractual purchasing rights, regarding the Assets. The Bidding Procedures and the

notice thereof provide all parties in interest with notice of, and the opportunity to participate in,

any potential Sale and/or Auction.




                                                    9
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                                Document    Page 46 of 148



IV.    Notice Procedures.

       16.     The form of Sale Notice substantially in the form attached hereto as Exhibit 3 is

approved.

       17.     On or before three business days after the entry of this Order, the Debtors shall

serve the Order and Bidding Procedures by first-class mail or courier service upon: a) the U.S.

Trustee for the Southern District of Ohio; (b) the holders of the 30 largest unsecured claims against

the Debtors (on a consolidated basis); (c) the administrative agent under the Take-Back Facility;

(d) Javelin Investment Holdings LLC; (e) counsel to the Ad Hoc Group of Prepetition Term Loan

Lenders; (f) the administrative agent under the Debtors’ proposed debtor-in-possession financing

facility; (g) the Environmental Protection Agency and similar state environmental agencies for

states in which the Debtors operate; (h) the offices of the attorneys general for the states in which

the Debtors operate; (i) the United States Attorney’s Office for the Southern District of Ohio; (j)

the Internal Revenue Service; (k) the Pension Benefit Guaranty Corporation; (l) counsel to the

Stalking Horse Bidder; (m) the Contract Counterparties (as defined herein), (n) all parties who

have expressed a written interest in some or all of the assets; (o) all known holders of liens,

encumbrances, and other claims secured by the assets; (p) each governmental agency that is an

interested party with respect to the Sale and transactions proposed thereunder; (q) counsel to each

of the lenders of the Debtors’ proposed debtor-in-possession financing facility; (r) Murray Energy;

(s) Javelin Global; (t) all taxing authorities; (u) all mechanic’s lien claimants; (v) all lessors; and

(w) any party that has requested notice pursuant to Bankruptcy Rule 2002.




                                                  10
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                                Document    Page 47 of 148



        18.     In addition, within five business days of entry of the Order, the Debtors shall

publish the Sale Notice, with any modifications necessary for ease of publication, once in USA

Today (National Edition) and once in The Columbus Dispatch, to provide notice to any other

potential interested parties.

V.      The Assumption Procedures.

        19.     The Assumption and Assignment Procedures set forth in the Bidding Procedures

Motion regarding the assumption and assignment of the Assigned Contracts proposed to be

assumed by Maple Eagle and assigned to a Successful Bidder are approved.

                A.      Cure Notice. On or before March 7, 2020, with the Consent of the Stalking
                        Horse Bidder (such consent not to be unreasonably withheld or conditioned)
                        and subject to consultation with the Consultation Parties, the Debtors shall
                        file with the Court and serve via first class mail, electronic mail, or
                        overnight delivery, the Cure Notice annexed as Exhibit 4 to this Order on
                        all Contract Counterparties, and post the Cure Notice to the Case Website
                        (https://cases.primeclerk.com/MurrayMET).

                B.      Content of Cure Notice. The Cure Notice shall notify the applicable
                        Contract Counterparties that the Assigned Contracts may be subject to
                        assumption and assignment in connection with a proposed sale transaction,
                        and contain the following information: (i) a list of the Assigned Contracts;
                        (ii) the applicable Contract Counterparties; (iii) the Debtors’ good faith
                        estimates of the Cure Costs; and (iv) the deadline by which any Contract
                        Counterparty to an Assigned Contract may file an objection to the proposed
                        assumption, assignment, cure, and/or adequate assurance and the
                        procedures relating thereto; provided that service of a Cure Notice does not
                        constitute an admission that such Assigned Contract is an executory
                        contract or unexpired lease or that such Assigned Contract will be assumed
                        at any point by Maple Eagle or assumed and assigned pursuant to any
                        Successful Bid.

                C.      Customized Cure Notice. The Debtors shall serve on all Contract
                        Counterparties, via first class mail or electronic mail, a customized version
                        of the Cure Notice, without the Assigned Contracts Schedule, which will
                        include: (a) the Prime Clerk Instructions; (b) information necessary and
                        appropriate to provide notice of the relevant proposed assumption and
                        assignment of Assigned Contracts and rights thereunder; (c) Cure Costs, if
                        any; and (d) the Necessary Notice Information. The Debtors shall serve on
                        the Rule 2002 Notice List, via first class mail or electronic mail, a modified

                                                  11
Case 1:20-bk-10390     Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                   Desc Main
                             Document    Page 48 of 148



                     version of the Cure Notice that contains the Prime Clerk Instructions and
                     Necessary Notice Information. Service as set forth herein shall be deemed
                     proper, due, timely, good, and sufficient notice and no other or further
                     notice is necessary.

            D.       Objections. Objections, if any, to a Cure Notice must: (i) be in writing; (ii)
                     comply with the applicable provisions of the Bankruptcy Rules, Local
                     Rules, and any order governing the administration of these chapter 11 cases;
                     (iii) state with specificity the nature of the objection and, if the objection
                     pertains to the proposed Cure Costs, state the cure amount alleged to be
                     owed to the objecting Contract Counterparty, together with any applicable
                     and appropriate documentation in support thereof; and (iv) be filed with the
                     Court and served so as to be actually received by counsel to the Debtors
                     prior to March 20, 2020, at 4:00 p.m. (prevailing Eastern Time);
                     provided that the Debtors, subject to consultation with the Consultation
                     Parties, may modify the Cure Objection Deadline by filing a notice of such
                     modification on the Court’s docket.

            E.       Effects of Filing an Objection to a Cure Notice. A properly filed and
                     served objection to a Cure Notice will reserve such objecting party’s rights
                     against the Debtors only with respect to the assumption and assignment of
                     the Assigned Contract at issue, and/or objection to the accompanying Cure
                     Costs, as set forth in the objection, but will not constitute an objection to the
                     remaining relief requested in the Sale to the Successful Bidder.

            F.       Dispute Resolution. Any objection to the proposed assumption and
                     assignment of an Assigned Contract, or Cure Costs, that remain unresolved
                     as of the Sale Hearing, shall be heard at the Sale Hearing (or at such later
                     date as may be fixed by the Court). Upon entry of an order by the Court
                     resolving such Assigned Contract Objection, the assignment, if approved
                     by the Court, shall be deemed effective as of the later of either (i) the date
                     such Contract Counterparty receives the Cure Notice, or (ii) the Effective
                     Date. To the extent that any Assigned Contract Objection cannot be
                     resolved by the parties, such Assigned Contract shall be assumed and
                     assigned only upon satisfactory resolution of the Assigned Contract
                     Objection, to be determined in the Stalking Horse Bidder’s or other
                     Successful Bidder’s reasonable discretion. To the extent an Assigned
                     Contract Objection remains unresolved, the Assigned Contract may be
                     conditionally assumed and assigned, subject to the consent of the Stalking
                     Horse Bidder or other Successful Bidder, pending a resolution of the
                     Assigned Contract Objection after notice and a hearing. If an Assigned
                     Contract Objection is not satisfactorily resolved, the Stalking Horse Bidder
                     or other Successful Bidder may determine that such Assigned Contract
                     should be rejected and not assigned, in which case the Stalking Horse
                     Bidder or other Successful Bidder will not be responsible for any Cure Costs
                     in respect of such contract.

                                                12
Case 1:20-bk-10390     Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                             Document    Page 49 of 148



            G.       Supplemental Cure Notice. The Debtors reserve the right, with the
                     consent of the Successful Bidder(s) and subject to consultation with the
                     Consultation Parties, at any time after the Assumption and Assignment
                     Service Date, to: (a) supplement the Assigned Contract Schedule attached
                     to the Cure Notice with previously omitted Assigned Contracts in
                     accordance with the definitive agreement for a Sale; (b) remove any
                     Assigned Contracts from the list of executory contracts and unexpired
                     leases ultimately selected as Assigned Contracts that a Successful Bidder
                     proposes be assumed and assigned to it in connection with a Sale or add to
                     such list; and/or (c) modify the previously stated Cure Costs associated with
                     any Assigned Contracts (a “Supplemental Assigned Contracts Schedule”).
                     In the event that the Debtors exercise any of the rights reserved above, the
                     Debtors will promptly provide the Consultation Parties with notice and an
                     opportunity to object to any such actions, and thereafter will serve a
                     Supplemental Cure Notice by electronic transmission, hand delivery, or
                     overnight mail on the applicable Contract Counterparty, and its attorney, if
                     known, to each impacted Assigned Contract at the last known address
                     available to the Debtors. Each Supplemental Cure Notice will include the
                     same information with respect to listed Assigned Contracts as was included
                     in the Cure Notice. Any Assigned Contract Counterparty listed on a
                     Supplemental Cure Notice may file a Supplemental Assigned Contract
                     Objection only if such objection is to the proposed assumption and
                     assignment of the applicable Assigned Contract or the proposed Cure Costs,
                     if any. All Supplemental Assigned Contract Objections must: (a) state with
                     specificity the legal and factual basis thereof as well as what Cure Costs the
                     objecting party believes are required, if any; (b) include appropriate
                     documentation in support of the objection; and (c) be filed and served on
                     the Objection Recipients no later than 4:00 p.m. (prevailing Eastern Time)
                     on the date that is the later of (i) the Sale Objection Deadline and (ii) seven
                     days from the date of service of such Supplemental Cure Notice, which date
                     will be set forth in the Supplemental Cure Notice (the “Supplemental
                     Assigned Contract Objection Deadline”).

            H.       Supplemental Hearing. If a Contract Counterparty files a Supplemental
                     Assigned Contract Objection in a manner that is consistent with the
                     requirements set forth above, and the parties are unable to consensually
                     resolve the dispute, the Debtors will seek a Supplemental Assigned Contract
                     Hearing to determine the Cure Costs, if any, and approve the assumption of
                     the relevant Assigned Contracts. If there is no such objection, then the
                     Debtors will obtain entry of an order, including by filing a certification of
                     no objection, fixing the Cure Costs and approving the assumption of any
                     Assigned Contract listed on a Supplemental Cure Notice.




                                               13
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39              Desc Main
                               Document    Page 50 of 148



       20.     If a Contract Counterparty does not file and serve an Assigned Contract Objection

or Supplemental Assigned Contract Objection in a manner that is consistent with the requirements

set forth above, and absent a subsequent order of the Court establishing an alternative Cure Cost,

(a) the Cure Costs, if any, set forth in the Cure Notice (or Supplemental Cure Notice) shall be

controlling, notwithstanding anything to the contrary in any Assigned Contract or any other

document, and (b) the Contract Counterparty will be deemed to have consented to the assumption

and assignment of the Assigned Contract and the Cure Costs, if any, and will be forever barred

from objecting to the assumption and assignment of such Assigned Contract and rights thereunder,

including the Cure Costs, if any, and from asserting any other claims related to such Assigned

Contract against Maple Eagle or the Successful Bidder, or the property of any of them.

       21.     Any objections to the Successful Bidder’s proposed form of adequate assurance of

future performance must be filed no later than the later of the Sale Hearing or Supplemental

Assigned Contract Objection Deadline, as applicable, and such objections will be resolved at the

Sale Hearing or Supplemental Assigned Contract Hearing, as applicable. The Debtors may

adjourn the resolution of any such objection to a later hearing.

       22.     The inclusion of an Assigned Contract on the Assigned Contract Schedule,

Supplemental Assigned Contract Schedule, and/or in a Supplemental Cure Notice will not:

(a) obligate Maple Eagle to assume any Assigned Contract listed thereon or obligate the Successful

Bidder to take assignment of such Assigned Contract; or (b) constitute any admission or agreement

of the Debtors that such Assigned Contract is an executory contract or unexpired lease. Only those

Assigned Contracts that are included on a schedule of assumed and assigned contracts attached to

the definitive sale agreement with the Successful Bidder (including amendments or modifications




                                                14
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39               Desc Main
                               Document    Page 51 of 148



to such schedules in accordance with such agreement) will be assumed and assigned to the

Successful Bidder.

       23.     Solely in respect of the procedures for assuming and assigning, or rejecting,

Executory Contracts or Unexpired Leases, in the event of any inconsistencies between this Order,

the Bidding Procedures Motion, or the Bidding Procedures, this Order shall govern in all respects.

VI.    Miscellaneous.

       24.     Notwithstanding anything to the contrary in the Motion or this Order, the relief set

forth herein shall be subject to the terms, conditions, limitations, and requirements of the Final

Order (I) Authorizing Postpetition Secured Financing Pursuant to 11 U.S.C. §§ 105(a), 361, 362,

363, 364(c)(1), 364(c)(2), 363(c)(3), 364(d)(1) and 364(e), (II) Authorizing the Debtors’ Use of

Cash Collateral Pursuant to 11 U.S.C. § 363, (III) Granting Adequate Protection Pursuant to

11 U.S.C. §§ 361, 363, and 364, and (IV) Scheduling a Final Hearing Pursuant to Bankruptcy

Rules 4001(b) and 4001(c) (together with any approved budget (including any permitted

variances) in connection therewith, the “Final DIP Order”), and to the extent there is any

inconsistency between the terms of the Final DIP Order and any action taken or proposed to be

taken under this Order, the terms of the Final DIP Order (together with any approved budget

(including any permitted variances) in connection therewith) shall control.

       25.     The failure to include or reference a particular provision of the Bidding Procedures

specifically in this Order shall not diminish or impair the effectiveness or enforceability of such

provision.




                                                15
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                                Document    Page 52 of 148



       26.     Nothing in this Order shall preclude (a) the Debtors from considering, negotiating

and filing, (b) any party in interest from proposing to and negotiating with the Debtors, or (c) any

party in interest from seeking relief to file, in each case, a plan of reorganization in lieu of or in

connection with a sale of less than substantially all of Maple Eagle’s assets.

       27.     In the event of any inconsistency between this Order and the Motion and/or the

Bidding Procedures, this Order shall govern in all respects.

       28.     Notwithstanding anything to the contrary in the Bidding Procedures, any

exclusivity, “no shop,” or other provision in any Bid that purports to limit the Debtors’ ability to

market the Assets shall be null and void.

       29.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.

       30.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       31.     The Debtors shall serve this Order in accordance with all applicable rules and shall

file a certificate of service evidencing compliance with this requirement.

       32.     The Debtors are authorized to take all reasonable actions necessary to effectuate

the relief granted in this Order in accordance with the Motion.

       33.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

SO ORDERED.

Copies to Default List.




                                                 16
Case 1:20-bk-10390   Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39   Desc Main
                           Document    Page 53 of 148




                                    Exhibit 1

                        Stalking Horse Purchase Agreement
Case 1:20-bk-10390   Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39 Desc Main
                           Document    Page 54 of 148
                                                               Execution Version




                            ASSET PURCHASE AGREEMENT

                           DATED AS OF FEBRUARY 11, 2020

                                     BETWEEN

                       PANTHER CREEK MINING, LLC, AS BUYER

                                       AND

                     MURRAY MAPLE EAGLE COAL, LLC, AS SELLER




113605837v25
Case 1:20-bk-10390                 Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                                                Desc Main
                                         Document    Page 55 of 148



                                                                                                                                           Page

ARTICLE 1 Definitions ...................................................................................................................1
          1.1        Definitions................................................................................................................2
          1.2        Other Definitions and Interpretive Matters. ...........................................................15

ARTICLE 2 Purchase and Sale......................................................................................................17
          2.1        Purchase and Sale ..................................................................................................17
          2.2        Excluded Assets .....................................................................................................19
          2.3        Assumed Liabilities ...............................................................................................20
          2.4        Excluded Liabilities ...............................................................................................21
          2.5        Assignment and Assumption of Contracts .............................................................23
          2.6        Further Assurances.................................................................................................24

ARTICLE 3 Purchase Price ...........................................................................................................25
          3.1        Consideration .........................................................................................................25
          3.2        Allocation of Purchase Price ..................................................................................25
          3.3        Withholding ...........................................................................................................26

ARTICLE 4 Closing and Deliveries ..............................................................................................26
          4.1        Closing Date...........................................................................................................26
          4.2        Buyer’s Deliveries .................................................................................................26
          4.3        Seller’s Deliveries ..................................................................................................27
          4.4        Supplemental Assignments and Conveyances .......................................................28

ARTICLE 5 Representations and Warranties of Seller .................................................................28
          5.1        Organization and Good Standing ...........................................................................28
          5.2        Authority; Validity; Consents ................................................................................28
          5.3        No Conflict.............................................................................................................29
          5.4        Real Property .........................................................................................................29
          5.5        Environmental and Health and Safety Matters ......................................................29
          5.6        Title to Acquired Assets.........................................................................................31
          5.7        Taxes ......................................................................................................................31
          5.8        Legal Proceedings ..................................................................................................32
          5.9        Compliance with Legal Requirements; Permits ....................................................33
          5.10       Labor Matters .........................................................................................................34
          5.11       Employee Benefits .................................................................................................35
          5.12       Seller’s Intellectual Property..................................................................................36
          5.13       Contracts ................................................................................................................36
          5.14       Insurance ................................................................................................................37
          5.15       Brokers or Finders..................................................................................................37
          5.16       Affiliate Interests ...................................................................................................37
          5.17       Mining ....................................................................................................................38
          5.18       MSHA; OSHA .......................................................................................................38
          5.19       Warranties Exclusive .............................................................................................38
                                                                        i

113605837v25
Case 1:20-bk-10390               Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                                                Desc Main
                                       Document    Page 56 of 148



ARTICLE 6 Representations and Warranties of Buyer .................................................................39
         6.1       Organization and Good Standing ...........................................................................39
         6.2       Authority; Validity; Consents ................................................................................39
         6.3       No Conflict.............................................................................................................40
         6.4       Brokers or Finders..................................................................................................40
         6.5       Legal Proceedings ..................................................................................................40
         6.6       Qualification ..........................................................................................................40
         6.7       No Other Representations or Warranties; Condition of the Business; Buyer’s
                   Reliance..................................................................................................................41
         6.8       Information ............................................................................................................41

ARTICLE 7 Actions Prior to the Closing Date .............................................................................41
         7.1       Access and Reports; Confidentiality......................................................................41
         7.2       Operations Prior to the Closing Date .....................................................................43
         7.3       Regulatory Matters; Cooperation ...........................................................................43
         7.4       Tax Cooperation.....................................................................................................44
         7.5       Bankruptcy Court Matters......................................................................................45
         7.6       Updates ..................................................................................................................45
         7.7       Surety Bonds; Permits............................................................................................45
         7.8       Fiduciary Obligations.............................................................................................48
         7.9       Sale Free and Clear ................................................................................................48

ARTICLE 8 Additional Agreements .............................................................................................48
         8.1       Taxes ......................................................................................................................48
         8.2       Payments Received ................................................................................................50
         8.3       Assumed Contracts: Adequate Assurance and Performance .................................50
         8.4       Employee Matters ..................................................................................................50
         8.5       Post-Closing Books and Records and Personnel ...................................................51
         8.6       Casualty Loss .........................................................................................................52
         8.7       Insurance Cooperation ...........................................................................................52
         8.8       No Use by Buyer of Murray Brand IP ...................................................................53

ARTICLE 9 Conditions Precedent to Obligations of Buyer to Close ...........................................53
         9.1       Accuracy of Representations .................................................................................53
         9.2       Seller’s Performance ..............................................................................................53
         9.3       No Order ................................................................................................................53
         9.4       Governmental Authorizations ................................................................................54
         9.5       Seller’s Deliveries ..................................................................................................54
         9.6       Sale Order ..............................................................................................................54
         9.7       Material Adverse Effect .........................................................................................54
         9.8       Frustration of Conditions .......................................................................................54

ARTICLE 10 Conditions Precedent to the Obligations of Seller to Close ....................................54
         10.1      Accuracy of Representations .................................................................................54
         10.2      Buyer’s Performance .............................................................................................55
                                                         ii

113605837v25
Case 1:20-bk-10390                Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                                               Desc Main
                                        Document    Page 57 of 148



          10.3      No Order ................................................................................................................55
          10.4      Governmental Authorizations ................................................................................55
          10.5      Sale Order ..............................................................................................................55
          10.6      Buyer’s Deliveries .................................................................................................55

ARTICLE 11 Termination .............................................................................................................55
          11.1      Termination Events ................................................................................................55
          11.2      Effect of Termination .............................................................................................57

ARTICLE 12 General Provisions ..................................................................................................57
          12.1      Survival ..................................................................................................................57
          12.2      Confidentiality .......................................................................................................57
          12.3      Public Announcements ..........................................................................................58
          12.4      Notices ...................................................................................................................58
          12.5      Waiver ....................................................................................................................59
          12.6      Entire Agreement; Amendment .............................................................................59
          12.7      Assignment ............................................................................................................60
          12.8      Severability ............................................................................................................60
          12.9      Expenses ................................................................................................................60
          12.10     Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver...............60
          12.11     Counterparts ...........................................................................................................61
          12.12     Parties in Interest; No Third Party Beneficiaries; No Amendment .......................61
          12.13     Remedies ................................................................................................................61
          12.14     Specific Performance .............................................................................................61




                                                                     iii

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 58 of 148



                                 ASSET PURCHASE AGREEMENT

               THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of February
11, 2020 (the “Execution Date”), is made and entered into between Panther Creek Mining, LLC,
a Delaware limited liability company (“Buyer”), and Murray Maple Eagle Coal, LLC, a
Delaware limited liability company (“Seller”). Capitalized terms used herein and not otherwise
defined herein have the respective meanings set forth in Article 1.

                                            RECITALS

                WHEREAS, Seller is engaged in the business of mining, processing, marketing and
selling coal through the Maple Eagle (West Virginia) mining complex, which for avoidance of
doubt includes the Maple Eagle No.1 underground mine, the Sycamore surface mine, the Maple
Eagle/Katie preparation plant and any other facilities primarily related to the foregoing;

               WHEREAS, Seller anticipates filing a voluntary petition (the “Bankruptcy Case”)
under chapter 11 of Title 11 §§101-1330 of the United States Code (the “Bankruptcy Code”) in
the United States Bankruptcy Court for the Southern District of Ohio (the “Bankruptcy Court”);

               WHEREAS, on the terms and subject to the conditions set forth in this Agreement
and the entry of the Sale Order, (a) Seller desires to sell to Buyer all the Acquired Assets and to
assign to Buyer all the Assumed Liabilities, (b) Buyer desires to purchase from Seller all the
Acquired Assets and assume all the Assumed Liabilities, and (c) the Parties intend to effectuate
the transactions contemplated hereby;

              WHEREAS, the Acquired Assets and Assumed Liabilities shall be purchased and
assumed by Buyer pursuant to the Sale Order, free and clear of all Encumbrances (other than
Permitted Encumbrances), pursuant to Sections 105, 363 and 365 of the Bankruptcy Code, and
Rules 4001, 6004 and 6006 of the Federal Rules of Bankruptcy Procedure;

              WHEREAS, Seller’s ability to consummate the transactions set forth in this
Agreement is subject to, among other things, the entry of the Sale Order by the Bankruptcy
Court; and

                WHEREAS, the sole member of Seller has determined that it is advisable and in
the best interests of Seller and its constituencies to enter into this Agreement and to consummate
the transactions provided for herein, subject to entry of the Sale Order, and has approved the
same;

              NOW, THEREFORE, in consideration of the premises and the mutual promises
herein made, and in consideration of the foregoing and of the representations, warranties,
covenants and agreements herein contained, the receipt and sufficiency of which hereby are
acknowledged, the Parties, intending to be legally bound hereby, agree as follows:

                                           ARTICLE 1

                                           DEFINITIONS



113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                               Document    Page 59 of 148



               1.1     Definitions.
               For purposes of this Agreement, the following terms have the meanings specified
or referenced below.

               “503(b)(9) Liabilities” means those certain administrative expense claims of the
Business arising under 503(b)(9) of the Bankruptcy Code.

                 “Accounts Receivable” means, with respect to Seller, if any, all accounts
receivable, notes receivable, purchase orders, negotiable instruments, completed work or services
that has not been billed, chattel paper, notes and other rights to payment, including those
consisting of all accounts receivable in respect of services rendered or products sold to customers
by Seller, any other miscellaneous accounts receivable of Seller, and any claim, remedy or other
right of Seller related to any of the foregoing, together with all unpaid financing charges accrued
thereon and any payments with respect thereto.

               “Accrued Payroll” means (i) all wages and other related obligations of the
Business that have accrued since the end of the last payroll period immediately prior to the
Closing Date, and (ii) all accrued paid time off relating to the Business.

               “Acquired Assets” has the meaning set forth in Section 2.1.

                “Action” means any action, suit, petition, plea, charge, claim, demand, hearing,
inquiry, arbitration, complaint, grievance, summons, litigation, mediation, proceeding (including
any civil, criminal, administrative, investigative or appellate proceeding), prosecution, contest,
inquest, audit, examination, investigation or similar matter by or before any Governmental
Authority.

              “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations promulgated
under the Exchange Act.

               “Agreement” has the meaning set forth in the introductory paragraph.

                “Alternative Transaction” means (i) the filing of a plan of reorganization
contemplating the sale or retention of all or any portion of the Acquired Assets that is
inconsistent with the terms of this Agreement, or (ii) a sale, lease or other disposition directly or
indirectly by merger, consolidation, tender offer, share exchange or otherwise to one or more
third parties of all or substantially all the Acquired Assets, in each case excluding the
transactions contemplated hereby.

               “Antitrust Law” means, collectively, the HSR Act, Title 15 of the United States
Code §§ 1-7, (the Sherman Act), Title 15 of the United States Code §§ 12-27 and Title 29 of the
United States Code §§ 52-53, (the Clayton Act), the Federal Trade Commission Act (15
U.S.C.§ 41 et seq.) and the rules and regulations promulgated thereunder and any other Legal
Requirements that are designed or intended to prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade or lessening of competition through
merger or acquisition, as such of the foregoing are enacted and in effect as of the date hereof.

                                                  2

113605837v25
Case 1:20-bk-10390      Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39               Desc Main
                              Document    Page 60 of 148



               “Applicant Violator System” means the Applicant Violator System established
pursuant to the SMCRA or any similar applicable state system.

               “Apportioned Taxes” has the meaning set forth in Section 8.1(b).

               “Assumed Contracts” has the meaning set forth in Section 2.5(a).

               “Assumed Cure Costs” means all Cure Costs other than Excluded Cure Costs.

               “Assumed Liabilities” has the meaning set forth in Section 2.3.

              “Assumption Agreement” means an Assignment and Assumption Agreement in
customary form reasonably acceptable to the Parties.

               “Available Contracts” has the meaning set forth in Section 2.5(a).

              “Avoidance Action” means any claim, right or cause of action of Seller arising
under Chapter 5 of the Bankruptcy Code and any analogous state law claims relating to the
Acquired Assets or the Business.

               “Bankruptcy Case” has the meaning set forth in the recitals.

               “Bankruptcy Code” has the meaning set forth in the recitals.

               “Bankruptcy Court” has the meaning set forth in the recitals.

               “Benefit Plan” and “Benefit Plans” have the meanings set forth in Section 5.11(a).

               “Bidding Procedures” means bidding procedures in the form attached as Exhibit 2
to the Bidding Procedures Order, with such amendments thereof or supplements thereto as
approved by Buyer and Seller.

                “Bidding Procedures Order” means the Order (I) Authorizing the Entry into and
Performance under the Stalking Horse Purchase Agreement, (II) Approving Bidding Procedures
for the Sale of Assets, (III) Scheduling Hearings and Objection Deadlines with Respect to the
Sale, (IV) Scheduling Bid Deadlines and an Auction, (V) Approving the Form and Manner of
Notice Thereof, (VI) Approving Contract Assumption and Assignment Procedures, and (VII)
Granting Related Relief to be entered into by the Bankruptcy Court, with such amendments
thereof or supplements thereto as approved by Buyer and Seller.

               “Bill of Sale” means a Bill of Sale in customary form reasonably acceptable to the
Parties.

               “Black Lung Act” means the Federal Coal Mine Safety and Health Act of 1969,
the Black Lung Benefits Act of 1972, the MSHA, the Black Lung Benefits Reform Act of 1977,
or and the Black Lung Benefits Amendments of 1981.



                                                3

113605837v25
Case 1:20-bk-10390         Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39               Desc Main
                                 Document    Page 61 of 148



               “Business” means the business and operations of Seller related to (i) the business
and operations related to metallurgical coal, exploration and extraction and related operations at
the Maple Eagle (West Virginia) mining complex, which for avoidance of doubt includes the
Maple Eagle No.1 underground mine, the Sycamore surface mine, the Maple Eagle/Katie
preparation plant and any other facilities primarily related to the foregoing, and (ii) the selling,
marketing, purchasing and blending of coal and related operations related to the Acquired
Assets, in each case of the foregoing clauses (i) and (ii), other than with respect to such business
and operations to the extent they relate to any Excluded Assets or Excluded Liabilities.

               “Business Day” means any day of the year on which national banking institutions
in New York, New York are open to the public for conducting business and are not required,
unable to or authorized to close.

                  “Buyer” has the meaning set forth in the introductory paragraph.

                  “Buyer Employees” has the meaning set forth in Section 8.4(a).

              “Cash Consideration” means an amount equal to the sum of (i) Seven Hundred
Fifty Thousand Dollars ($750,000).

                  “Claim” means a “claim” as defined in Section 101(5) of the Bankruptcy Code,
against Seller.

                  “Closing” has the meaning set forth in Section 4.1.

                  “Closing Date” has the meaning set forth in Section 4.1.

              “Coal Act” means the Coal Industry Retiree Health Benefit Act of 1992, 26
U.S.C. §§ 9701, et seq.

              “Coal Reserves” means any and all of the coal located upon or within the Owned
Real Property or Leased Real Property to the extent owned by Seller.

                  “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

                  “Code” means the Internal Revenue Code of 1986.

                  “Collective Bargaining Agreement” has the meaning set forth in Section 5.10(a).
               “Contract” means any legally binding agreement, contract, obligation, promise,
undertaking, lease (including Leases), sublease, purchase order, arrangement, license,
commitment, insurance policy or other binding arrangement or understanding (in each case
whether written or oral), and any amendments, modifications or supplements thereto.

              “Copyrights” means all United States and foreign copyright rights in any original
works of authorship, whether registered or unregistered, including all copyright registrations and
applications.


                                                   4

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                               Document    Page 62 of 148



                 “Cure Costs” means all monetary liabilities, including pre-petition monetary
liabilities, of Seller that must be paid or otherwise satisfied to cure all of Seller’s monetary
defaults under the Assumed Contracts pursuant to Section 365 of the Bankruptcy Code.

               “Cure Notice” means, with respect to each Available Contract, the notice
submitted by Seller to the counterparty or counterparties thereto pursuant to the Bidding
Procedures Order setting forth, among other things, the Cure Cost amount with respect thereto as
calculated by Seller.

               “Data Room” means that certain virtual data room maintained under the name
“Maple Eagle VDR” by or on behalf of Seller in connection with the Bankruptcy Case and
hosted by Intralinks.

                 “Deeds” means (i) unless otherwise provided in a Schedule to this Agreement
with respect to conveyance of a particular parcel of Real Property, special (or limited) warranty
deeds, or jurisdictional equivalents, as the case may be, in recordable form for the appropriate
jurisdiction, reasonably acceptable to Buyer, transferring title to the Real Property other than
Leased Real Property and Improvements thereon (subject only to Permitted Encumbrances), and
(ii) if expressly provided in a Schedule to this Agreement with respect to conveyance of a
particular parcel of Real Property, the type of deed or other instrument so specified.

               “Determination Date” has the meaning set forth in Section 2.5(a).

                “Disclosure Schedules” means the Disclosure Schedules attached hereto, dated as
of the date hereof, delivered or made available by Seller to Buyer in connection with the
execution of this Agreement, as the same may be supplemented and amended pursuant to
Sections 2.5(a) and 7.6.

                “Documents” means all of the documents that are used in, held for use in, or that
are primarily related to the Business.

               “Employees” means all of the employees of Seller on the Execution Date, as well
as any additional persons who become employees of Seller in the Ordinary Course of Business
of Seller during the period from the Execution Date through and including the Closing Date.

                  “Encumbrance” means any “interest”, as that term is used in Section 363(f) of the
Bankruptcy Code, charge, lien, Claim, right, demand, mortgage, lease, debt, losses, damage,
demand, fine, judgment, penalty, liability, obligation, commitment, assessment, cost, expense,
loss, expenditure, charge, fee, penalty, fine, contribution, premium, sublease, hypothecation,
deed of trust, pledge, security interest, option, right of use or possession, right of first offer or
first refusal, rights of others, easement, restrictive covenant, right of way, preemptive right,
conditional sale, servitude, conditional sale agreement or restriction (whether on voting, sale,
transfer, defenses, set-off or recoupment rights, disposition or otherwise), encroachment,
encumbrance, third party interest or other restriction or limitation of any kind, whether imposed
by Contract, Legal Requirement, equity or otherwise.

             “Environmental Claim” means any written notice of violation, action, claim, Lien,
demand, abatement or other Order or directive (conditional or otherwise) by any Governmental
                                               5

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                               Document    Page 63 of 148



Authority or any other Person (including any customer, employee or former employee of any
contractor or subcontractor of Seller or the Business) for personal injury (including sickness,
disease or death), property damage, damage to the environment (including natural resources),
nuisance, pollution, contamination, trespass or other adverse effects on the environment, or for
fines, penalties or restrictions resulting from or based upon (i) the Release or threatened Release
of or exposure to, any Hazardous Substance, (ii) the manufacture, distribution, use, transport,
treatment, storage, disposal, Release or threatened Release, or exposure to Hazardous
Substances, (iii) the violation, or alleged violation, of any Environmental, Health and Safety Law
or Environmental Permit, or (iv) any contractual obligation to any other Person for or in
connection with Releases of Hazardous Substances or violations of any Environmental, Health
and Safety Law or Environmental Permit.

                “Environmental, Health and Safety Laws” means any and all applicable Legal
Requirements concerning or relating to (i) public health and safety (to the extent relating to
Release of or exposure to Hazardous Substances), (ii) worker/occupational health and safety (to
the extent relating to Release of or exposure to Hazardous Substances), (iii) land use, zoning,
odor or noise, or (iv) pollution or protection of the environment or natural resources, including
but not limited to those relating to (A) the presence, use, manufacturing, refining, production,
generation, handling, transportation, treatment, recycling, storage, disposal, distribution,
importing, labeling, testing, processing, discharge, Release, threatened Release, control, or
cleanup involving Hazardous Substances, (B) SMCRA (including its implementing regulations
and any state analogs), (C) MSHA, (D) human health as affected by Hazardous Substances, (E)
acid mine drainage, and (F) mining operations and activities to the extent relating to
Reclamation.

             “Environmental Permit” means any and all Permits required under any applicable
Environmental, Health and Safety Law.

                “Equipment” means all furniture, fixtures, equipment, computers, machinery,
vehicles, apparatus, appliances, implements, telephone systems, signage, supplies and all other
tangible personal property of every kind and description, and Improvements and tooling used, or
held for use, in each case primarily in connection with the operation of the Business, wherever
located, including communications equipment, information technology assets, and any attached
and associated hardware, routers, devices, panels, cables, manuals, cords, connectors, cards, and
vendor documents, and including all warranties of the vendor applicable thereto.

               “ERISA” means the Employee Retirement Income Security Act of 1974.

                 “ERISA Affiliate” means any Person, trade or business that would be considered
a single employer with Seller or any Subsidiary of Seller under Sections 414(b), 414(c), 414(m)
or 414(o) of the Code or Section 4001(b) of ERISA or would be under “common control” with
Seller or any Subsidiary of Seller within the meaning of Section 4001(a)(14) of ERISA. Any
former ERISA Affiliate shall continue to be considered an ERISA Affiliate within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate and with respect
to Liabilities arising during such period (but, for the avoidance of doubt, not after such period)
for which such Person could be liable under the Code or ERISA.

                                                 6

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 64 of 148



               “Exchange Act” means the Securities Exchange Act of 1934.

               “Excluded Assets” has the meaning set forth in Section 2.2.

               “Excluded Contracts” has the meaning set forth in Section 2.5(a).

              “Excluded Cure Costs” means all Cure Costs in connection with the Kingston
Sublease and the Pardee Lease.

                “Excluded Fines and Penalties” means all monetary fines or penalties assessed or
asserted by any Governmental Authority for which Seller or any of its Affiliates have received a
written notice of violation, notice of claim, or other notice of similar legal intent or meaning, and
to the extent arising from facts or circumstances first existing or occurring, on or prior to the
Closing Date and arising out of or related to: (i) any of the Transferred Permits; (ii) any mine
operating or safety compliance matters related to the condition of the Acquired Assets or the
mining areas of the Business; (iii) the Acquired Assets’ or the Business’ compliance with
Environmental Laws; and (iv) any conditions arising from any spill, emission, release or disposal
into the environment of, or human exposure to, Hazardous Materials resulting from the operation
of the Acquired Assets or the Business.

               “Excluded Liabilities” has the meaning set forth in Section 2.4.

               “Execution Date” has the meaning set forth in the introductory paragraph.

               “FASB 410” has the meaning set forth in Section 5.17(b).

                 “Final Order” means a judgment or Order of the Bankruptcy Court (or any other
court of competent jurisdiction) entered by the clerk of the Bankruptcy Court (or such other
court) on the docket in the Bankruptcy Case (or the docket of such other court), which has not
been modified, amended, reversed, vacated or stayed (other than such modifications or
amendments that are consented to by Buyer) and as to which (i) the time to appeal, petition for
certiorari, or move for a new trial, stay, reargument or rehearing has expired and as to which no
appeal, petition for certiorari or motion for new trial, stay, reargument or rehearing shall then be
pending, or (ii) if an appeal, writ of certiorari, new trial, stay, reargument or rehearing thereof
has been sought, such Order or judgment of the Bankruptcy Court (or other court of competent
jurisdiction) shall have been affirmed by the highest court to which such order was appealed, or
certiorari shall have been denied, or a new trial, stay, reargument or rehearing shall have expired,
as a result of which such Action or Order shall have become final in accordance with Bankruptcy
Rule 8002; provided, however, that the possibility that a motion under Rule 60 of the Federal
Rules of Civil Procedures, or any analogous rule under the Bankruptcy Rules, may be filed
relating to such Order, shall not cause an Order not to be a Final Order.

               “FLSA” means Fair Labor Standards Act and any state or local laws governing
wages, hours, and/or overtime pay.

              “GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

                                                 7

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                               Document    Page 65 of 148



              “Governmental Authority” means any United States federal, state or local or any
foreign government, multi-national organization, quasi-governmental authority, or other similar
recognized governmental authority or regulatory or administrative authority, agency or
commission or any court, tribunal or judicial body having jurisdiction.

               “Governmental Authorization” means any approval, consent, license, Permit,
waiver or other authorization issued, granted or otherwise made available by or under the
authority of any Governmental Authority.

                “Hazardous Substance” means (i) any substance, element, compound, material, or
chemical that is defined, listed or otherwise classified as a “pollutant,” “contaminant,”
“hazardous waste,” “hazardous material” or “hazardous substance” or words of similar import,
and is regulated under any Environmental, Health and Safety Laws or any other substance,
pollutant, contaminant, waste or related material, or combination thereof, whether solid, liquid,
or gaseous in nature, subject to regulation, investigation, remediation, control or corrective action
under any Environmental, Health and Safety Laws, in each case due to its toxic, hazardous,
dangerous or deleterious properties or characteristics, (ii) petroleum and its refined products, (iii)
polychlorinated biphenyls in regulated amounts, (iv) any substance exhibiting characteristics of
corrosivity, ignitability, toxicity or reactivity as well as any radioactive or explosive materials,
and (v) asbestos, asbestos-containing materials, lead, radon, radioactive materials and
substances, and urea formaldehyde in regulated amounts.

              “Hearing” means the hearing to consider approval of the transactions
contemplated hereby.

               “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
and the rules and regulations promulgated thereunder.

               “Improvements” means the buildings, structures, fixtures, systems, facilities,
easements, rights-of-way, privileges, improvements, PP&E, licenses, hereditaments,
appurtenances and all other rights and benefits appurtenant to or located on the Owned Real
Property or Leased Real Property.

                “Indebtedness” means, at any time and with respect to any Person: (i) all
indebtedness of such Person for borrowed money; (ii) all indebtedness of such Person for the
deferred purchase price of property or services, all carry obligations, all conditional sale
obligations and all obligations under any title retention agreement (other than Trade Payables,
other expense accruals and deferred compensation items arising in the Ordinary Course of
Business); (iii) all obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments (other than performance, surety and appeal bonds arising in the Ordinary
Course of Business in respect of which such Person’s liability remains contingent); (iv) all
indebtedness of such Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the rights and remedies
of Seller or lender under such agreement in the event of default are limited to repossession or
sale of such property); (v) all obligations of such Person under leases which have been or should
be, in accordance with GAAP, recorded as capital leases, to the extent required to be so
recorded; (vi) all reimbursement, payment or similar obligations of such Person, contingent or
                                                  8

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 66 of 148



otherwise, under acceptance, letter of credit or similar facilities; (vii) any accrued interest,
premiums, penalties, breakages, “make whole amounts” and other obligations relating to the
foregoing that would be payable in connection with the repayment of the foregoing; (vii) all
Indebtedness of others referred to in clauses (i) through (vi) above guaranteed directly or
indirectly by such Person; and (viii) all Indebtedness referred to in clauses (i) through (vii) above
secured by (or for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Encumbrance upon or in property (including accounts and
contract rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness.

               “Intellectual Property” means all intellectual property, including all Copyrights,
Patents, Trademarks and Trade Secrets, owned by Seller and primarily held for use in the
Business or the Acquired Assets, excluding the Murray Brand IP.

               “Inventory” has the meaning set forth in Section 2.1(a).

               “IRS” has the meaning set forth in Section 5.11(b).

              “Kingston Sublease” means that certain Sublease Agreement, dated August 2,
2018, as subsequently assigned to Seller pursuant to that certain Lease Assignment and
Assumption Agreement, dated April 30, 2019, among Mission Coal Company, LLC, Mission
Seminole and other “Sellers” party thereto and Seller and other “Transferees” party thereto.

               “Knowledge” means, with respect to any matter in question, in the case of Seller,
the actual knowledge of any of the individuals listed on Schedule 1.1(b).

               “Lease” has the meaning set forth in the definition of “Leased Real Property.”

               “Lease Assignments” means one or more assignment and assumption agreements
to assign to Buyer any Leases that are to be assumed by Buyer pursuant to this Agreement, in
customary form and reasonably acceptable to the Parties.

                 “Leased Real Property” means, specifically excluding any Excluded Asset, the
interests in the real property and real property let, leased or subleased by Seller, as tenant,
subtenant, lessee or sublessee, or in which Seller has been granted a possessory interest or right
to use or occupy all or any portion of the same including as the same are evidenced by any and
all mining leases, coal leases, coal mining leases, underground coal mining and gob gas leases,
coal land leases, coal degasification leases, use agreements or other occupancy agreements and
all short form leases, memoranda and amendments relating to the foregoing together with, in
each case to the extent let, leased, used or occupied by Seller in connection with the Business or
the Acquired Assets, any and all underground and surface coal reserves, mineral rights, oil and
gas rights and interests, mining rights, surface rights, water rights, rights of way unrecouped
minimum, advance or pre-paid production royalties, all buildings and other structures, facilities
or Improvements located thereon, all fixtures, systems, Equipment and items of personal
property of Seller attached or appurtenant thereto, and all easements, licenses, rights and
appurtenances relating to the foregoing (and any present or future rights, title and interests


                                                  9

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 67 of 148



arising from or related to the foregoing) (each such lease, a “Lease,” and collectively, the
“Leases”).

                “Legal Requirement” means any federal, state, provincial, local, municipal,
foreign, international, or multinational law (statutory, common or otherwise), constitution, treaty,
convention, ordinance, equitable principle, code, rule, regulation or Order enacted, adopted,
promulgated, issued or applied by any Governmental Authority or other similar authority,
including for the avoidance of doubt MSHA, OSHA, and any Mining Law.

               “Liability” means a Claim or Encumbrance of any kind or nature whatsoever
(whether known or unknown, asserted or unasserted, direct or indirect, matured or unmatured,
absolute or contingent, currently existing or hereinafter arising, accrued or unaccrued, liquidated
or unliquidated, or due or to become due, and however arising).

                “Material Adverse Effect” means any change, event, state of facts or occurrence
that individually or in the aggregate has had, or would be reasonably expected to have, a material
adverse change in or material adverse effect on the Acquired Assets (excluding the Excluded
Assets), in each case taken as a whole or, excluding any change or effect to the extent that it
results from or arises out of: (i) any reasonably anticipated effects of the filing, commencement
or prosecution of the Bankruptcy Case; (ii) the execution and delivery of this Agreement or the
announcement thereof or consummation of the transactions contemplated hereby; (iii) changes in
Legal Requirements or accounting regulations (including GAAP); (iv) any specific action
required to be taken (or omitted) hereby or taken (or omitted) at the written request of Buyer; (v)
general or technological changes in the industries in which Seller competes; (vi) any breach of
this Agreement by Buyer; (vii) any changes in financial or securities markets generally or any
change or effect of economic or political conditions (including acts of terrorism, hostilities,
sabotage, military actions or war, or any material worsening of such acts of terrorism, hostilities,
sabotage, military actions or war); or (viii) acts of nature (including earthquakes, storms, severe
weather, fires, floods and natural catastrophes) in each case of clauses (iii), (v) and (vii) to the
extent that such conditions do not disproportionately affect Seller as compared to other
companies that are principally engaged in the same Business as Seller.

               “Material Contract” means any Contract that may reasonably be expected to result
in aggregate payments by or revenues to any party thereto greater than or equal to $100,000
during the current or any subsequent fiscal year.

               “Mining” has the meaning set forth in the definition of Mining Law.

               “Mining Financial Assurances” has the meaning set forth in Section 5.17(a).

               “Mining Law” means all Legal Requirements relating to the exploration,
extraction, processing, storage and transportation of coal and non-coal minerals and to the
Reclamation of lands used for such activities (collectively referred to as “Mining”), including
(i) SMRCA, and (ii) MSHA.

              “Mining Permits” means all applicable Permits related to Mining or otherwise
required by Mining Law.

                                                10

113605837v25
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                   Desc Main
                                Document    Page 68 of 148



              “Mission Contract Mining Agreement” means that agreement entitled West
Virginia Contract Mining Agreement, dated April 30, 2019, among Mission Seminole, Seller,
Mission Coal Company, LLC and Seminole Coal Resources, LLC.

              “Mission Seminole” means Seminole West Virginia Mining Complex, LLC, a
Delaware limited liability company.

             “Mission Permits” means those Permits listed on Schedule 1.1(c) that designate
Mission Seminole as the permittee as of the Execution Date.

                “MSHA” means the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ § 801 et. seq., and applicable state analogs.

                “Murray Brand IP” means the “Murray” name, logo(s) and brand and any and all
intellectual property rights therein or thereto (including any and all Trademarks consisting of,
including or incorporating any of the foregoing), and all goodwill arising out of the use of any of
the foregoing.

                “Notice” has the meaning set forth in Section 12.4.

               “Order” means any award, writ, injunction, judgment, order, ruling, decision,
subpoena, mandate, precept, command, directive, consent, approval, award, decree or similar
determination or finding entered, issued, made or rendered by any Governmental Authority or an
arbitrator, mediator or other judicially sanctioned Person or body.

                “Ordinary Course of Business” means, with respect to any Person, the ordinary
and usual course of normal day-to-day operations of such Person and its business, consistent
with its past practice.

                “OSHA” means the Occupational Safety and Health Act and state analogs.

                “Outside Date” has the meaning set forth in Section 11.1(b)(ii).

                   “Owned Real Property” means, specifically excluding any Excluded Asset, all
real property owned by Seller, and all right, title and interest of Seller therein, together with all of
Seller’s right, title and interest in and to the following: (i) all buildings, structures, systems,
hereditaments and Improvements located on such real property owned by Seller, (ii) all
Improvements, fixtures, systems, mine infrastructure, preparation plant structures and
Improvements, loadout structures and Improvements, storage facilities, rail sidings, machinery,
apparatus, equipment and items of personal property affixed to such real property owned by
Seller, (iii) all rights of way, easements, if any, in or upon such real property owned by Seller,
licenses and all rights-of-way, beneficial easements, licenses, and other rights, privileges and
appurtenances belonging or in any way pertaining to such real property interests owned by Seller
(including the right, title and interest of Seller in and to any Coal Reserves, mineral rights,
underground and surface coal and mining rights, royalty rights, support rights and waivers,
subsidence rights, water and water rights relating or appurtenant to such real property owned by
Seller), (iv) all strips and gores and any land lying in the bed of any public road, highway or
other access way, open or proposed, adjoining such real property owned by Seller, and (v) any
                                                     11

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                               Document    Page 69 of 148



leases out to third parties affecting such real property owned by Seller, subject to any consents as
may be required.

                “Pardee Lease” means that certain Coal Lease, dated November 1, 2005, between
Pardee Minerals, LLC and Maple Coal Co., LLC, as subsequently assigned to Seller pursuant to
that certain Lease Assignment and Assumption Agreement, dated April 30, 2019, among
Mission Coal Company, LLC, Mission Seminole and other “Sellers” party thereto and Seller and
other “Transferees” party thereto.

               “Party” or “Parties” means, individually or collectively, as applicable, Buyer and
Seller.

               “Patents” means United States and foreign patents and patent applications, as well
as any continuations, continuations-in-part, divisions, extensions, reexaminations, reissues,
renewals and patent disclosures related thereto.

                “Permits” means any and all permits (including Environmental Permits and
Mining Permits), licenses, approvals, consents, waivers, franchises, filings, accreditations,
registrations, certifications, certificates of occupancy, easements, rights of way, notifications,
exemptions, clearances, and authorizations, together with all modifications, renewals,
amendments, supplements and extensions thereof and applications therefor, of or from any
Governmental Authority or issued or granted pursuant to any Legal Requirements, as amended,
supplemented and modified through the Execution Date, that are necessary or required for Seller
to currently own the Acquired Assets or to operate the Business as currently conducted or as
otherwise conducted during periods from April 29, 2019 through current, and includes those
Permits listed on Schedule 1.1(c).

               “Permitted Encumbrances” means Encumbrances specifically permitted by the
Sale Order.

                 “Person” means any individual, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, unincorporated organization,
estate, trust, association, organization or other legal entity or group (as defined in
Section 13(d)(3) of the Exchange Act) or Governmental Authority.

               “Petition Date” means the date on which the Bankruptcy Case is filed, which date
is expected to be on or about February 11, 2020.

               “Post-Closing Tax Period” has the meaning set forth in Section 8.1(b).

               “Pre-Closing Tax Period” has the meaning set forth in Section 8.1(b).

                 “Pre-Paid Expenses” means any of Seller’s rights with respect to all deposits
(including customer deposits and security deposits (whether maintained in escrow or otherwise)
for rent, electricity, telephone or otherwise), advances, pre-paid expenses, prepayments, rights
under warranties or guarantees, vendor rebates, refunds, credits, rebates and prepayment(s) or
deposits of property and other Taxes which are in respect of the Acquired Assets or the Business
and other refunds of every kind and nature (whether or not known or unknown or contingent or
                                                  12

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                               Document    Page 70 of 148



non-contingent); provided, however, that (i) each of Seller’s rights which relate to any Taxes,
including any refunds, credits and rebates related thereto shall be included as a Pre-Paid Expense
only to the extent that such amount relates to an Assumed Liability of the Buyer, and (ii) any
professional fee retainers and pre-paid deposits related thereto shall not be included in the
definition of “Pre-Paid Expenses.”

                 “Proceeding” means any Action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative or investigative) commenced, brought,
conducted, or heard by or before, or otherwise involving, any Governmental Authority.

               “Purchase Price” has the meaning set forth in Section 3.1.

               “Qualified Bid” has the meaning set forth in the Bidding Procedures.

              “Real Property” and “Real Properties” means the Owned Real Property and the
Leased Real Property.

               “Real Property Taxes” means prepetition and postpetition Taxes related to Real
Property, including real property Taxes, reclamation Taxes and other similar property Taxes.

               “Reclamation” means reclamation, revegetation, recontouring, abatement, control,
remediation, clean-up or prevention of adverse effects of mining activities, including, for the
avoidance of doubt, reclamation of land, treatment of water (including perpetual water treatment)
or other natural resources and Liabilities in connection with Transferred Permits.

               “Release” means (i) any releasing, spilling, discharging, disposing, leaking,
pumping, injecting, pouring, depositing, dispersing, emitting, leaching or migrating into the
indoor or outdoor environment, including ambient air, surface water, groundwater and surface or
subsurface strata, or into or out of any property, including the migration of Hazardous
Substances through or in the air, soil, surface water, groundwater, surface or subsurface strata or
property, and (ii) the abandonment or discarding of barrels, tanks, containers or receptacles,
whether or not sealed or closed, containing Hazardous Substances.

                 “Remedial Action” shall mean any or all required actions to (i) clean up remove,
treat, or in any other way address any Hazardous Substance, (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Substance, (iii) perform pre-remedial
studies and investigations or post-remedial monitoring and care, or (iv) correct or otherwise
address any non-compliance with Environmental, Health and Safety Laws or Environmental
Permits.

              “Representative” means, with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor or other representative of such Person, including legal
counsel, accountants and financial advisors.

                “Sale Order” means an order of the Bankruptcy Court, in form and substance
satisfactory to Buyer and Seller, approving the consummation of the transactions contemplated
hereby, which shall be outside of a plan of reorganization pursuant to Section 363 of the
Bankruptcy Code, unless Buyer elects otherwise in its sole and absolute discretion.
                                                13

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                               Document    Page 71 of 148



               “Seller” has the meaning set forth in the introductory paragraph.

               “Seller Insurance Policies” has the meaning set forth in Section 8.7.

             “SMCRA” means the Surface Mining Control and Reclamation Act of 1977, 30
U.S.C. §§1201 et seq.

               “Straddle Period” has the meaning set forth in Section 8.1(b).

               “Subsidiary” means any entity with respect to which a specified Person (or a
Subsidiary thereof) has the power, through the ownership of securities or otherwise, to elect a
majority of the directors or similar managing body.

                “Tax” or “Taxes” (and with correlative meaning, “Taxable” and “Taxing”)
means: (i) any federal, state, provincial, local, foreign or other income, alternative, minimum,
add-on minimum, accumulated earnings, personal holding company, franchise, capital stock, net
worth, capital, profits, intangibles, windfall profits, unclaimed property, escheat, gross receipts,
value added, sales, use, goods and services, excise, customs duties, transfer, conveyance,
mortgage, registration, stamp, documentary, recording, premium, severance, environmental
(including taxes under Section 59A of the Code), natural resources, real property, personal
property, ad valorem, intangibles, rent, occupancy, license, occupational, employment,
unemployment insurance, social security, disability, workers’ compensation, payroll, health care,
withholding, estimated or other similar tax, duty, levy or other governmental charge or
assessment or deficiency thereof (including all interest and penalties thereon and additions
thereto whether disputed or not); and (ii) any liability for any items described in clause (i)
payable by reason of contract, transferee liability or operation of law (including Treasury
Regulation Section 1.1502-6) or otherwise.

               “Tax Records” means all Tax Returns, schedules and work papers, and all
material records and other documents relating to Tax matters.

                “Tax Refund” means any Tax refund, credit or similar benefit (including any
interest paid or credited with respect thereto).

                “Tax Return” means any return, declaration, report, claim for refund, information
return or other document (including any related or supporting estimates, elections, schedules,
statements, or information) filed or required to be filed in connection with the determination,
assessment or collection of any Tax or the administration of any laws, regulations or
administrative requirements relating to any Tax.

              “Taxing Authority” means any Governmental Authority having jurisdiction over
the assessment, determination, collection or other imposition of any Taxes.

                “Termination Payment” means Two Hundred Fifty Thousand Dollars ($250,000)
plus an amount equal to the reasonable out-of-pocket third party costs, fees and expenses of
Buyer and its Affiliates (including reasonable costs, fees and expenses for legal, financial
advisory, accounting, engineering, environmental and other services, and all filing fees, court
costs, other regulatory fees and expenses) related to due diligence and other investigation of the
                                                 14

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39               Desc Main
                               Document    Page 72 of 148



Business and the Acquired Assets, negotiation of this Agreement and all other documents,
instruments and agreements contemplated herein or related hereto, or related to any and all
filings in the Bankruptcy Case and applicable Proceedings related to or affecting this Agreement,
including any sales procedures, bid procedures, cash collateral, bid protection or sale order, not
to exceed Five Hundred Thousand Dollars ($500,000) in reimbursement of the foregoing, for a
total not to exceed Termination Payment of Seven Hundred Fifty Thousand Dollars ($750,000),
which payment shall be a super priority administrative expense of the debtor(s) in the
Bankruptcy Case.

               “Trade Payables” means accounts payable obligations and accrued expenses of
Seller incurred at any time (including 503(b)(9) Liabilities with respect to any Assumed
Contracts), solely to the extent that such obligations relate to the Acquired Assets, including
accruals for Lease royalties, utilities and other uninvoiced purchases, but excluding (for the
avoidance of doubt) any Liabilities under any Assumed Contracts).

              “Trade Secrets” means trade secrets and other confidential and proprietary
information and know-how.

               “Trademarks” means United States, state and foreign trademarks, service marks,
logos, slogans, trade dress and trade names, Internet domain names and any other similar
designations of source of goods or services, whether registered or unregistered, and registrations
and pending applications to register the foregoing, and all goodwill related to or symbolized by
the foregoing.

                “Transaction Documents” means this Agreement, the Assumption Agreement, the
Bill of Sale, Lease Assignments, and any other agreements, instruments or documents entered
into at the Closing pursuant to this Agreement.

               “Transfer Taxes” has the meaning set forth in Section 8.1(a).

                “Transferred Permits” means all Permits (including Environmental Permits and
Mining Permits) held by Seller or used in the Business that primarily relate to the Business or the
Acquired Assets, including those designated as “Transferred Permits” on Schedule 1.1(c);
provided, however, that Schedule 1.1(c) and the definition of “Transferred Permits” shall be
deemed updated and amended to exclude, without further action by any Party, any Permit that
primarily relates to an Excluded Asset or an Excluded Liability.

               “Treasury Regulations” means the Treasury regulations promulgated under the
Code.

               “WARN Act” has the meaning set forth in Section 5.10(d).

               “WVDEP” means the West Virginia Department of Environmental Protection.

               1.2    Other Definitions and Interpretive Matters.

                     (a)     Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation shall apply:
                                                15

113605837v25
Case 1:20-bk-10390         Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39              Desc Main
                                 Document    Page 73 of 148



                                      Calculation of Time Period. When calculating the period
  of time before which, within which or following which any act is to be done or step taken
  pursuant to this Agreement, the date that is the reference date in calculating such period shall
  be excluded. If the last day of such period is a day other than a Business Day, the period in
  question shall end on the next succeeding Business Day.

                                    Contracts, Agreements and Orders. Any reference in this
  Agreement to any contract, license, agreement or order means such contract, license,
  agreement or order as amended, supplemented or modified from time to time in accordance
  with the terms thereof.

                                   Day. Any reference in this Agreement to “days” (but not
  Business Days) means to calendar days.

                                     Dollars. Any reference in this Agreement to “$” means
  United States dollars.

                                      Exhibits and Schedules. All Exhibits and Schedules
  attached or annexed hereto or referred to herein are hereby incorporated in and made a part of
  this Agreement as if set forth in full herein. Any capitalized terms used in any Exhibit or
  Schedule but not otherwise defined therein shall be defined as set forth in this Agreement.

                                     Gender and Number. Any reference in this Agreement to
  gender includes all genders, and any singular term shall be deemed to include the plural, and
  any plural term the singular.

                                     Headings. The provision of a table of contents, the division
  of this Agreement into Articles, Sections and other subdivisions and the insertion of headings
  are for convenience of reference only and shall not affect or be utilized in the construction or
  interpretation of this Agreement. All references in this Agreement to any “Section,” “Article”
  or “Schedule” are to the corresponding Section, Article or Schedule of this Agreement unless
  otherwise specified.

                                            Herein. Words such as “herein,” “hereof” and
  “hereunder” refer to this Agreement as a whole and not merely to a subdivision in which such
  words appear.

                                      Including. The word “including” or any variation thereof
  means “including, without limitation,” and shall not be construed to limit any general
  statement that it follows to the specific or similar items or matters immediately following it.

                                       Law. Any reference to any law in this Agreement means
  such law as amended, modified, codified, reenacted, supplemented or superseded in whole or
  in part, and in effect from time to time.

                                     Other. The words “to the extent” shall be interpreted to
  mean “to the extent (but only to the extent)”.

                                                16

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                               Document    Page 74 of 148



                                    Person. Any reference to a Person shall include such
  Person’s successors and permitted assigns.

                                              Made Available. Any reference in this Agreement
  to “made available” shall mean that such documents or information referenced shall have been
  provided in the Data Room prior to the Execution Date or shall have been provided to Buyer
  or its Representatives prior to the Execution Date.

                       (b)     No Strict Construction. Buyer, on the one hand, and Seller, on the
other hand, participated jointly in the negotiation and drafting of this Agreement, and, in the
event an ambiguity or question of intent or interpretation arises, this Agreement shall be
construed as jointly drafted by Buyer, on the one hand, and Seller, on the other hand, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provision of this Agreement. Without limiting the foregoing, no rule of strict
construction construing ambiguities against the draftsperson shall be applied against any Person
with respect to this Agreement.

                                            ARTICLE 2

                                       PURCHASE AND SALE

               2.1     Purchase and Sale.
                 Subject to the entry of the Sale Order and on the terms and subject to the
conditions of this Agreement, on the Closing Date, Seller shall unconditionally sell, transfer,
assign, convey and deliver, or cause to be sold, transferred, assigned, conveyed and delivered, to
Buyer, and Buyer shall purchase, acquire and accept from Seller, free and clear of all
Encumbrances (other than Permitted Encumbrances), all Seller’s direct or indirect right, title and
interest in, to or under the properties, rights, claims and assets to the extent primarily related to
the Business (in each case, except for and to the extent related to the Excluded Assets or the
Excluded Liabilities, as applicable) of every kind and description, wherever situated or located,
real, personal or mixed, tangible or intangible, whether identifiable or contingent, owned, leased,
licensed, used or held for use, whether or not reflected on the books and records of Seller, as the
same shall exist on the Closing Date (collectively, the “Acquired Assets”), including the
following:

                        (a)   all inventory of any kind or nature, merchandise and goods,
primarily related to the Business or the Acquired Assets and maintained, held or stored by or for
Seller on the Closing Date, whether or not prepaid, and wherever located, held or owned, and
any prepaid deposits for any of the same, including all coal inventory located upon or within
Seller’s Owned Real Property or Leased Real Property or belonging to Seller, disposables and
consumables used, or held for use, in connection with the Business, including any goods in
transit (“Inventory”);

                      (b)      all Equipment primarily used in the Business or located on the
Real Property, including (i) any software installed on computers located on the Real Property, to
the extent such software licenses are assignable, and (ii) those specific assets set forth on
Schedule 2.1(b);
                                                 17

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                               Document    Page 75 of 148



                       (c)    all Assumed Contracts;

                      (d)     all (i) Owned Real Property, and (ii) Leased Real Property (and
any agreement and rights related thereto or under the applicable Lease to the extent that such
agreement or Lease is an Assumed Contract), in each case, together with all interests in and to all
Improvements located thereon or attached thereto, and other appurtenances thereto, and rights in
respect thereof;

                       (e)    all Coal Reserves to the extent of Seller’s interest in such Coal
Reserves, and all other mineral rights whether owned or leased, and all estate rights providing for
the enjoyment of such mineral rights;

                        (f)    all rights to subside lands associated with mining operations and all
rights to the waiver of and release from subsidence liability and indemnity rights under any and
all conveyances, representations and instruments or agreements of any kind and nature
applicable to Seller’s coal mining activities and interests;

                      (g)     except to the extent prohibited by law, any rights of Seller to the
warranties and licenses received from manufacturers or Seller of the Equipment, Improvements
or any component thereof;

                       (h)    subject to Section 7.7(b) and obtaining the consents set forth on
Schedule 5.2, all Transferred Permits held by Seller, to the extent assignable;

                      (i)    all rights of Seller to use haul roads, utility easements and other
rights of way and easements used in the operation of the Business;

                       (j)    all Intellectual Property;

                       (k)    all Pre-Paid Expenses;

                        (l)     all goodwill, customer and referral relationships, other intangible
property and all privileges, relating to, arising from or associated with any of the Acquired
Assets (including the Intellectual Property), the Assumed Liabilities and/or the Business, in each
case arising after the Closing;

                        (m)     to the extent permitted by Legal Requirements and not subject to
attorney-client privilege or other work product privilege, all Documents and other books and
records (financial, accounting and other) except to the extent primarily related to the Excluded
Assets or the Excluded Liabilities, and correspondence, and all customer sales, marketing,
advertising, packaging and promotional materials, files, data, software (whether written,
recorded or stored on disk, film, tape or other media, and including all computerized data),
drawings, engineering and manufacturing data and other technical information and data, and all
other business and other records, in each case, that are used or useful in, held for use in or
intended to be used in, or that arise in any way out of or are primarily related to, the Acquired
Assets, the Assumed Liabilities or the Business; provided, however, that Seller shall be permitted
to keep copies of all of the foregoing to the extent necessary or required by the Bankruptcy Court
or in connection with the Bankruptcy Case, subject to Section 12.2;
                                                  18

113605837v25
Case 1:20-bk-10390          Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                                  Document    Page 76 of 148



                        (n)    all insurance proceeds, reserves, benefits or claims under the
insurance policies maintained by or for the benefit of the Acquired Assets or the Business to the
extent relating to the Acquired Assets, the Business or the Assumed Liabilities;

                       (o)    all rights, but not obligations, under non-disclosure or
confidentiality, non-compete, or non-solicitation agreements (in each case, to the extent
transferrable) or key employee retention plans or similar arrangements with (or for the benefit of)
employees and agents of Seller or with third parties (including any such non-disclosure or
confidentiality, non-compete, or non-solicitation agreements or any key employee retention plans
or similar arrangements entered into in connection with or in contemplation of the auction
contemplated by the Bidding Procedures (in each case, to the extent transferrable) to the extent
relating to the Acquired Assets or the Business and included as an Assumed Contract);

                          (p)   all telephone, telex and telephone facsimile numbers and other
directory listings; and

                          (q)   all proceeds and products of any and all of the foregoing Acquired
Assets.

                2.2       Excluded Assets.
                 Notwithstanding anything to the contrary in this Agreement, nothing herein shall
be deemed to sell, transfer, assign, convey or deliver any of the Excluded Assets to Buyer, and
Seller shall retain all right, title and interest to, in and under, and all Liabilities with respect to,
the Excluded Assets. For all purposes of and under this Agreement, the term “Excluded Assets”
shall consist of the following items, assets and properties:

                          (a)   the assets, if any, listed on Schedule 2.2(a);

                      (b)      (i) any Employee personnel files or records, and (ii) any and all
Benefit Plans, and any assets, trust agreements, insurance policies, administrative service
agreements and other contracts, files and records in respect thereof;

                        (c)      any shares of capital stock or other equity interest in or issued by
Seller or any securities convertible into, exchangeable or exercisable for shares of capital stock
of other equity interest in or issued by Seller, and any shares of capital stock or other equity
interest in or issued by any other entity in which Seller holds an equity interest, or any securities
convertible into, exchangeable or exercisable for shares of capital stock or other equity interest in
or issued by any other entity in which Seller holds an equity interest.

                       (d)     subject to Section 2.1(m), the limited liability company,
partnership and corporate books and records of internal limited liability company, partnership
and corporate proceedings, minute books, organizational or governing documents, stock ledgers
and other records of Seller as they pertain to ownership, organization, qualification to do
business or existence of Seller;

                          (e)   Documents that Seller is required by Legal Requirements to retain;

                                                   19

113605837v25
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                                Document    Page 77 of 148



                       (f)     any Contract that is not an Assumed Contract;

                        (g)    all rights under or arising out of insurance policies to the extent not
set forth in Section 2.1(n);

                       (h)     the Cash Consideration;

                       (i)     all Accounts Receivable;

                     (j)    any rights, claims or causes of action of Seller under this
Agreement or any other Transaction Document;

                      (k)     any deposits, escrows, surety bonds or other financial assurances
and any cash or cash equivalents securing any surety bonds or financial assurances, in each case,
described on Schedule 2.2(k);

                       (l)     all Tax Returns of, or filed by, Seller or its Affiliates for any Tax;

                        (m)      all (i) Avoidance Actions, and (ii) other causes of action belonging
or available to Seller or its estate against other Persons;

                       (n)     all proceeds received from the sale or liquidation of any Excluded
Assets;

                         (o)     all cash and cash equivalents, including checks, commercial paper,
treasury bills, certificates of deposit, bank deposits, instruments and investments of Seller,
including any cash collateral used to secure surety bonds or other transactional assurances and
any deposits or other collateral for workers’ compensation obligations, including, for the
avoidance of doubt, the Cash Consideration, any proceeds from the sale of Excluded Assets;

                       (p)    any Tax Refund of Seller that is not described in Section 8.1(b) or
relating to a Pre-Closing Tax Period; and

                       (q)     all Murray Brand IP.

               2.3     Assumed Liabilities.
                Subject to entry of the Sale Order, on the terms and subject to the conditions of
this Agreement, on the Closing Date, Buyer shall, effective at the time of the Closing, assume
and agree to discharge and perform when due only the following Liabilities of Seller to the
extent, and only to the extent, relating primarily to the Business or any of the Acquired Assets
(collectively, the “Assumed Liabilities”):

                      (a)    all Liabilities under the Assumed Contracts (but excluding, for the
avoidance of doubt, all Excluded Cure Costs);

                      (b)    all Liabilities relating to Buyer’s ownership or use of any of the
Acquired Assets, in each case for periods following the Closing Date;

                                                 20

113605837v25
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                                Document    Page 78 of 148



                       (c)     all Assumed Cure Costs;

                       (d)     all Liabilities for Reclamation with respect to any of the Acquired
Assets (and the use thereof), whether for periods prior to, on or following the Closing Date, but
excluding for avoidance of doubt all Excluded Fines and Penalties;

                      (e)     all Liabilities relating to the Acquired Assets (and the use thereof)
arising out of Environmental, Health and Safety Laws, Mining Law, MSHA, OSHA and any
mine operating or safety compliance matters, in each instance arising out of actions taken or facts
or circumstances existing following the Closing Date, but excluding for avoidance of doubt all
Excluded Fines and Penalties;

                        (f)      all Liabilities under the Black Lung Act for all Buyer Employees
first occurring on or after the lapse of the statutory period following the Closing Date for Buyer
to become the responsible operator with respect to such Buyer Employees under the Black Lung
Act; and

                       (g)    all Liabilities or other obligations relating to any of the Acquired
Assets (and the use thereof) with respect to the WARN Act arising as a result of actions taken by
Buyer or facts or circumstances created or under the control of Buyer existing following the
Closing Date.

The assumption by Buyer of the Assumed Liabilities shall not, in any way, enlarge the rights of
any third parties relating thereto.

               2.4     Excluded Liabilities.
                Notwithstanding any provision in this Agreement to the contrary, (x) Buyer shall
not assume and shall not be obligated to assume or be obliged to pay, perform or otherwise
discharge any Liability of, or Liability against, Seller, other than the Assumed Liabilities, and (y)
Seller shall be solely and exclusively liable with respect to all Liabilities of Seller, other than the
Assumed Liabilities (such Liabilities other than Assumed Liabilities, collectively, the “Excluded
Liabilities”). Without limiting the generality of the foregoing, the Excluded Liabilities shall
include (1) any intercompany payables of the Business owing to any of Seller’s Affiliates, (2) any
Liabilities of Seller under this Agreement or any other Transaction Document, (3) all Trade
Payables, and (4) each of the following Liabilities of Seller and Seller’s Affiliates:
                        (a)     (i) all Liabilities with respect to (A) any Taxes imposed on or with
respect to the Business or the Acquired Assets that are attributable to any Pre-Closing Tax Period
as determined pursuant to Section 8.1, or (B) any Taxes related to the Excluded Assets; and (ii) all
Liabilities for Taxes of Seller or its stockholders or members, including any Liability of Seller for
the Taxes of any other Person under Section 1.1502-6 of the Treasury Regulations (or any similar
provision of state, local or foreign law), as a transferee or successor, by contract or otherwise;
                      (b) except as provided on Schedule 2.4(b) which shall constitute
Assumed Liabilities, all Liabilities with respect to Actions and Proceedings pending before the
Closing Date;


                                                  21

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 79 of 148



                        (c) all Liabilities to any owner or former owner of capital stock or
warrants, holder of Indebtedness for borrowed money, or current or former officer or director of
Seller or any Affiliate of Seller;
                       (d)   all Excluded Cure Costs;
                       (e)   all Excluded Fines and Penalties;
                        (f) all Liabilities with respect to any Excluded Asset, including (i) any
Benefit Plan, (ii) Contracts that are not Assumed Contracts, (iii) any and all Collective Bargaining
Agreements, if any, and (iv) Liabilities in respect of any compensation or benefit plans,
agreements, policies, practices, programs and arrangements of any ERISA Affiliate, including any
Benefit Plan;
                        (g) except with respect to Assumed Contracts, all Liabilities under any
futures contracts, options on futures, swap agreements or forward sale agreements;
                       (h)   drafts or checks of Seller or Seller’s Affiliates outstanding at the
Closing;
                    (i) any and all Liabilities for Seller’s costs and expenses incurred or
owed in connection with (i) the administration of the Bankruptcy Case, and (ii) the negotiation,
execution and consummation of the transactions contemplated hereby;
                        (j)      all workers’ compensation claims and occupational health claims
related to the Acquired Assets, including and with respect to Buyer Employees and former
employees of Seller who worked or who were employed at the Acquired Assets, in each case
arising out of acts prior to the Closing Date, even if instituted after the Closing Date;

                       (k)     any Liability of Seller or any ERISA Affiliate (or any predecessor
of any of the foregoing) arising under, relating to or with respect to any multiple employer pension
plan, single employer pension plan or Multiemployer Plan and any Liability of any ERISA
Affiliate arising under, relating to or with respect to any compensation or benefits agreement,
arrangement, plan, policy, practice or program, including any Benefit Plan;

                        (l)     all Liabilities with respect to Employees, or former Employees, or
both (or their representatives or beneficiaries, contractors or consultants of Seller, and employees,
contractors or consultants of any ERISA Affiliate, for any action or inaction of Seller (or any
predecessor of Seller)) occurring prior to or on the Closing Date, including with respect to
vacation, payroll, sick leave, unemployment benefits, retirement benefits, pension benefits,
employee stock option, equity compensation, employee stock purchase or profit sharing plans,
health care and other welfare plans, policies, programs, agreements, arrangements, practices or
benefits (including COBRA or the Coal Act), or any other employee plans, policies, programs,
practices, agreements, arrangements or benefits or other compensation of any kind to any
employee, including under any Benefit Plans of any Subsidiary or ERISA Affiliate, and Liabilities
or other obligations of Seller and its predecessors pursuant to the WARN Act to the extent arising
or accruing prior to or on the Closing Date; provided, however, that this Section 2.4(j) shall not be
deemed to include any pre-Closing Liabilities associated with programs or Contracts established
or entered into by Buyer on or following the Closing Date;


                                                 22

113605837v25
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                   Desc Main
                                Document    Page 80 of 148



                        (m) all Liabilities arising under the Black Lung Act related to the
Business, any of the Acquired Assets or any Employees not expressly described as an Assumed
Liability in Section 2.3(f);

                       (n) any and all Liabilities to any current or former Employee, consultant
or contractor or any spouse, dependent and/or any beneficiary thereof, relating to any Benefit Plan
and any and all Liabilities relating to any benefits or compensation agreement, arrangement, plan,
policy, practice or program of any ERISA Affiliate, including any Benefit Plans;

                       (o) any and all Liabilities arising under any employment or consulting
agreement, Collective Bargaining Agreement or arrangement, or severance, retention or
termination agreement, plan, policy, practice, program or arrangement with any employee,
consultant or contractor (or its representatives) of Seller;

                         (p) all Liabilities (other than Assumed Liabilities) accruing, arising out
of, or relating to any federal, state or local investigations of, or Claims or actions against, Seller or
any Employee, agents, vendors or representatives of Seller, to the extent arising out of (i) actions
taken prior to the Closing, and (ii) notices of such Claims delivered to Seller prior to the Closing;
and

                      (q) other Liabilities relating to the conduct of the Business or to the
Acquired Assets (and the use thereof) arising at any time on or prior to the Closing (other than
Assumed Liabilities).

                2.5     Assignment and Assumption of Contracts.
                       (a)    Schedule 2.5(a) sets forth a list of all executory Contracts
(including all supply agreements, joint venture agreements, operating and joint operating
agreements, participation agreements, exploration agreements (including minerals and coalbed
gas exploration agreements) and Leases) relating to the Business, the Acquired Assets or the
Assumed Liabilities to which Seller is a party (the “Available Contracts”)

                      Within ten (10) Business Days following the Execution Date (the
“Determination Date”), (i) Buyer shall designate in writing which Available Contracts from
Schedule 2.5(a) Buyer wishes to “Assume” (the “Assumed Contracts”), which Assumed
Contracts shall be deemed assumed and effective as of the Closing Date, (ii) Buyer shall be
responsible for any Assumed Cure Costs related thereto, and (iii) Seller shall be responsible for
any Excluded Cure Costs related to the Kingston Sublease and the Pardee Lease, if the Kingston
Sublease and the Pardee Lease are Assumed Contracts.

                       All Contracts of Seller that are listed on Schedule 2.5(a) and which Buyer
does not designate in writing for assumption shall not be considered an Assumed Contract or
Acquired Asset and shall automatically be deemed “Excluded Contracts” and, for the avoidance
of doubt, Buyer shall not be responsible for any related Cure Costs of any Excluded Contracts.

                       Notwithstanding the foregoing, to the extent the Mission Contract Mining
Agreement, or any other Contract granting to or otherwise contemplating Seller’s receipt of, or
entitlement to the use or benefit of, any of the Mission Permits, is designated an Assumed
                                                   23

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 81 of 148



Contract, and at any time on or prior to the Closing Date all Mission Permits are fully transferred
to Seller as contemplated in Section 7.7 hereof, Buyer may elect not to take assignment of, and
the Assumed Contracts upon and following such election shall not include, the Mission Contract
Mining Agreement or such other Contract.

                        At the Closing, Seller shall, pursuant to the Sale Order, the Assumption
Agreement and the Lease Assignments, (A) assign, or cause to be assigned, to Buyer (the
consideration for which is included in the Purchase Price) each of the Assumed Contracts that is
capable of being assigned, and (B) promptly pay all Excluded Cure Costs (if any) in connection
with the Kingston Sublease and the Pardee Lease, if the Kingston Sublease and the Pardee Lease
are Assumed Contracts. At the Closing, Buyer shall pay promptly all Assumed Cure Costs (if
any) in connection with such assignment and assume and perform and discharge the Assumed
Liabilities (if any) under the Assumed Contracts, pursuant to the Sale Order, the Assumption
Agreement and the Lease Assignments.

                        (b)     Non-Assignment of Contracts and Permits. Notwithstanding
anything contained in this Agreement to the contrary, this Agreement shall not constitute an
agreement to assign or transfer an interest in any Contract or any Permit if, after giving effect to
the provisions of Sections 363 and 365 of the Bankruptcy Code, an attempt at assignment or
transfer thereof, without the consent or approval required or necessary for such assignment or
transfer, would in any way materially adversely affect any rights of Buyer, as the assignee or
transferee, or constitute a violation of a Legal Requirement or a breach of such Contract or
Permit (as the case may be). If, after giving effect to the provisions of Sections 363 and 365 of
the Bankruptcy Code and the commercially reasonable efforts of Seller, such consent or approval
is required but not obtained with respect to an Assumed Contract or a Permit, neither Seller nor
Buyer shall be in breach of this Agreement nor shall the Purchase Price be adjusted nor shall the
Closing be delayed nor shall any right to terminate this Agreement arise, in each case, in respect
of the Assumed Contracts or the Permits.

                        Notwithstanding anything contained in this Agreement to the contrary, but
subject to Sections 2.6(b) and 7.7, Buyer acknowledges and agrees that (i) the Mission Permits
are not held by Seller, but are used in the Business or in connection with the Acquired Assets,
and accordingly may only be transferred by Seller to Buyer from and until such date as the
Mission Permits are held by Seller, (ii) for so long as the Mission Permits are not held by Seller,
the Mission Permits shall not be deemed to be Acquired Assets hereunder, and (iii) Seller shall
not be in breach of this Agreement nor shall the Purchase Price be adjusted nor shall the Closing
be delayed nor shall any right to terminate this Agreement arise, in each case, as a result of Seller
and/or Buyer, as applicable, not being designated as the permittee under the Mission Permits on
or prior to the Closing Date.

               2.6     Further Assurances.
                       (a)    Except as otherwise provided herein and subject to the terms and
conditions of this Agreement, the Bankruptcy Code and any orders of the Bankruptcy Court,
from and after the Execution Date, Seller and Buyer shall take, or cause to be taken, all
reasonable actions and to do, or cause to be done, all things reasonably necessary or desirable
under applicable Legal Requirements to consummate the transactions contemplated hereby,

                                                 24

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 82 of 148



including (i) preparing and filing as promptly as practicable with any Governmental Authority or
other third party all documentation to effect all necessary filings, notices, petitions, statements,
registrations, submissions of information, applications and other documents, and (ii) obtaining
and maintaining all approvals, consents, registrations, permits, authorizations and other
confirmations required to be obtained from any Governmental Authority or other third party that
are necessary, proper or advisable to consummate the transactions contemplated hereby, in each
case, after giving effect to the Sale Order.

                        (b)      At and after the Closing, and without further consideration
therefor, Seller shall execute and deliver to Buyer such further instruments and certificates as
shall be necessary or desirable (i) to vest, perfect or confirm ownership (of record or otherwise)
in Buyer Seller’s right, title or interest in, to or under any or all of the Acquired Assets and
Business, including the Real Property, free and clear of all Encumbrances (other than Permitted
Encumbrances), or (ii) otherwise to effectuate the purposes and intent of this Agreement and the
other Transaction Documents or for aiding, assisting, collecting and reducing to possession any
of the Acquired Assets and exercising rights with respect thereto. For the avoidance of doubt, if,
after the Closing Date, any Transferred Permits are transferred into the name of Seller, Seller
will execute customary agreements of assignment, and take such other customary actions, as are
necessary to transfer the Transferred Permits (to the extent assignable) to Buyer.

                                           ARTICLE 3

                                        PURCHASE PRICE

               3.1     Consideration.
               The aggregate consideration (the “Purchase Price”) for the purchase, sale,
assignment and conveyance of Seller’s right, title and interest in, to and under the Acquired
Assets shall consist of:

                       (a)    the Cash Consideration; and

                       (b)    the assumption by Buyer of the Assumed Liabilities from Seller.

               3.2     Allocation of Purchase Price.
                Following the Closing Date, Seller shall provide to the Buyer an allocation of the
applicable portions of the Purchase Price in accordance with Section 1060 of the Code and the
Treasury Regulations promulgated thereunder (and any similar provisions of state, local, or non-
U.S. law, as appropriate). The Buyer shall provide Seller with any comments to such allocation
within 15 days after the date of receipt by the Buyer, and the Buyer and Seller shall negotiate in
good faith to finalize such allocation no later than 60 days prior to the earliest due date (taking
into account, for these purposes, any applicable extension of a due date) for the filing of a Tax
Return to which such allocation is relevant (unless the Buyer does not provide any comments
within such 15-day period, in which case Seller’s allocation shall be deemed final). If the Parties
are unable to mutually agree to such allocation then the Parties shall have no further obligation
under this Section 3.2, and each Party shall make its own determination of such allocation for


                                                25

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 83 of 148



financial and tax reporting purposes, which determination, for the avoidance of doubt, shall not
be binding on the other Party.

               3.3     Withholding.

               Buyer shall be entitled to deduct and withhold from the Purchase Price otherwise
payable pursuant to this Agreement to Seller such amounts as Buyer is required to deduct and
withhold under applicable Legal Requirements. To the extent that amounts are so deducted and
withheld, such amounts shall be treated for all purposes of this Agreement as having been paid to
Seller.

                                             ARTICLE 4

                                    CLOSING AND DELIVERIES

               4.1     Closing Date.
                 On the terms and subject to the conditions hereof, the closing of the sale of the
Acquired Assets and the assumption of the Assumed Liabilities contemplated hereby (the
“Closing”) shall take place at the offices of Proskauer Rose LLP, Eleven Times Square, New
York, NY 10036, no later than two (2) Business Days following the date on which all the
conditions set forth in Article 9 and Article 10 have been satisfied or (if permissible) waived by
the Party entitled to waive such condition (other than the conditions which by their nature are to
be satisfied at the Closing, but subject to the satisfaction or (if permissible) waiver of such
conditions), or on such other date and time as Seller and Buyer may mutually agree in writing;
provided, that the Parties intend to, and will use their respective reasonable efforts to, cause the
Closing to occur on or prior to the Outside Date. The date and time at which the Closing actually
occurs is hereinafter referred to as the “Closing Date”. Upon consummation of the Closing, the
purchase and sale of the Acquired Assets and the assumption of the Assumed Liabilities
hereunder, and the Closing, shall be deemed to have occurred as of 12:01 a.m. (New York
time) on the Closing Date.

               4.2     Buyer’s Deliveries.
                Subject to satisfaction or (if permissible) waiver of the conditions set forth in
Article 9 and Article 10, at the Closing, Buyer shall deliver (or cause one or more of its Affiliates
to deliver) to Seller:

                     (a)    the Bills of Sale, Lease Assignments, the Assumption Agreement
and each other Transaction Document to which Buyer is a party, duly executed by Buyer;

                      (b)      the certificates of Buyer to be received by Seller pursuant to
Sections 10.1 and 10.2;

                       (c)    evidence, in form and substance reasonably acceptable to Seller, of
receipt of the West Virginia Mining License;



                                                 26

113605837v25
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                                Document    Page 84 of 148



                      (d)     to an account, such account to be designated by Seller two
Business Days prior to Closing, by wire transfer of immediately available funds, an amount of
cash equal to the sum of the Cash Consideration;

                        (e)    evidence, in form and substance reasonably acceptable to Seller, of
the letter described in Section 7.7(a)(ii); and

                      (f)     such other documents as Seller may reasonably request that are
customary for a transaction of this nature and necessary to evidence or consummate the
transactions contemplated hereby.

               4.3      Seller’s Deliveries. At the Closing, Seller shall deliver to Buyer:
                       (a)     the Bills of Sale, Deeds, Lease Assignments and the Assumption
Agreement and each other Transaction Document to which Seller is a party, duly executed by
Seller; provided, however, that if one or more of the Deeds and/or motor vehicle titles is not
delivered by Seller to Buyer on or before the Closing Date, Seller shall deliver such Deeds
and/or motor vehicle titles to Buyer no later than 60 days following the Closing Date;

                       (b)    instruments of assignment of the Intellectual Property that are
owned by Seller and included in the Acquired Assets, if any, duly executed by Seller, in form for
recordation with the appropriate Governmental Authorities, in customary form and reasonably
acceptable to Buyer;

                        (c)    with respect to the Real Property and mineral rights included in the
Acquired Assets, possession of such Real Property or mineral rights, together with copies (and
originals in Seller’s possession) of all instruments, Leases and agreements evidencing Seller’s
interest in the same, and any existing surveys, legal descriptions and title policies concerning
such Real Property or mineral rights that are in the possession of Seller which shall be deemed to
be delivered to the extent located at any of the Real Property;

                        (d)    a copy of the Sale Order;

                        (e)    the certificates of Seller to be received by Buyer pursuant to
Sections 9.1 and 9.2;

                       (f)    certificates executed by Seller, in the form prescribed under
Treasury Regulation Section 1.1445-2(b), that Seller is not a foreign person within the meaning
of Section 1445(f)(3) of the Code;

                        (g)     such other bills of sale, Deeds, endorsements, assignments and
other good and sufficient instruments of conveyance and transfer, in form reasonably satisfactory
to Buyer, as Buyer may reasonably request to vest in Buyer all of the right, title and interest of
Seller in, to or under any or all the Acquired Assets, including all Owned Real Property, subject
only to Permitted Encumbrances and Assumed Liabilities;

                        (h)   such ordinary and customary documents (including any factually
accurate affidavits) as may be required by any title company or title insurance underwriter to
                                                 27

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 85 of 148



enable Buyer to acquire, at Buyer’s sole election and Buyer’s sole cost and expense, one or more
owner policies of title insurance issued by such title company covering any or all of the Real
Property included in the Acquired Assets in form and substance reasonably acceptable to Buyer;
and

                      (i)     such other documents as Buyer may reasonably request that are
customary for a transaction of this nature and necessary to evidence or consummate the
transactions contemplated hereby.

               4.4     Supplemental Assignments and Conveyances.
                As reasonably required by Buyer in order to effectuate the transactions
contemplated by this Agreement, each Party shall also execute and deliver at (and after) the
Closing such other customary documents, assignments, bills of sale, deeds, certificates,
corrective instruments and other agreements, and shall take such other customary actions, as are
necessary to transfer the Acquired Assets to, and vest title thereto in, or to otherwise provide the
benefit thereof to, Buyer, including any such Acquired Assets omitted from such documents,
assignments, bills of sale, deeds, certificates, instruments and other agreements delivered at
Closing.

                                           ARTICLE 5

                        REPRESENTATIONS AND WARRANTIES OF SELLER

               Seller hereby represents and warrants to Buyer as follows, as of the date hereof
and as of the Closing, except as disclosed in the Disclosure Schedules:

               5.1     Organization and Good Standing.
                 Seller is an entity duly organized, validly existing and in good standing under the
laws of the State of Delaware. Subject to the applicable provisions of the Bankruptcy Code,
Seller has all limited liability company power and authority to own or lease and to operate and
use its properties and to carry on its business as now conducted. Seller is duly qualified or
licensed to do business and are in good standing in each jurisdiction where the character of its
Business or the nature of their properties makes such qualification or licensing necessary, except
for such failures to be so qualified or licensed or in good standing as would not, individually or
in the aggregate, have a Material Adverse Effect.

               5.2     Authority; Validity; Consents.
                 Seller has, subject to entry of the Sale Order, the requisite limited liability
company power and authority necessary to enter into and perform its obligations under this
Agreement and the other Transaction Documents to which Seller is a party and to consummate
the transactions contemplated hereby and thereby, and, subject to entry of the Sale Order, the
execution, delivery and performance of this Agreement and such other Transaction Documents
by Seller and the consummation by Seller of the transactions contemplated herein and therein
have been duly and validly authorized by all requisite limited liability company action on the
part of Seller. Subject to entry of the Sale Order, this Agreement has been duly and validly
executed and delivered by Seller and each other Transaction Document required to be executed
                                                    28

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                               Document    Page 86 of 148



and delivered by Seller at the Closing will be duly and validly executed and delivered by Seller
at the Closing. Subject to entry of the Sale Order, this Agreement and the other Transaction
Documents constitute, with respect to Seller that is party thereto, the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their respective terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws now or hereafter in effect relating to creditors’ rights generally or general principles
of equity. Subject to entry of the Sale Order, and assuming the accuracy of the representations
and warranties set forth in Article 6, except (a) as required to comply with the HSR Act and the
antitrust legislation of any other relevant jurisdiction applicable to the purchase of the Acquired
Assets or the Business, (b) for entry of the Sale Order, (c) for notices, filings and consents
required in connection with the Bankruptcy Case, including the requirements of the Bidding
Procedures Order, and (d) for the notices, filings and consents set forth on Schedule 5.2, Seller is
not required to give any notice to, make any registration, declaration or filing with or obtain any
consent, waiver or approval from, any Governmental Authority in connection with the execution
and delivery of this Agreement and the other Transaction Documents to which Seller is a party or
the consummation or performance of any of the transactions contemplated hereby and thereby.

               5.3     No Conflict.
                Except as a result of the Bankruptcy Case, neither the execution and delivery by
Seller of this Agreement or any other Transaction Document to which it is (or will be) a party
nor after giving effect to the Sale Order and the Bidding Procedures Order, the consummation of
the transactions contemplated hereby or thereby nor, after giving effect to the Sale Order and the
Bidding Procedures Order, compliance by it with any of the provisions hereof or thereof will (a)
conflict with or result in a violation of (i) any provision of the certificate of formation or limited
liability company agreement of Seller, or (ii) any material Order binding upon Seller or by which
the Business or any Acquired Assets are subject or bound, (b) violate, conflict with, or result in a
breach of any of the terms of, or constitute a default under, or give rise to any right of
termination, modification, cancellation or acceleration under any license, Permit, authorization,
consent, order or approval of, or registration, declaration or filings with, any Governmental
Authority, or (c) result in the creation of any Encumbrance (other than a Permitted
Encumbrance) upon the properties or assets of Seller being sold or transferred hereunder except,
in the case of clauses (a) and (b), as would not, individually or in the aggregate, have a Material
Adverse Effect.

               5.4     Real Property.
                      (a)    Owned Real Property. Schedule 5.4(a) sets forth an accurate and
complete list of the Owned Real Property. Seller owns all Owned Real Property set forth on
Schedule 5.4(a).

                       (b)     Leased Real Property. Schedule 5.4(b) contains a list of all Leased
Real Property leased by Seller and used or held for use in the operation of the Business. Seller
has made available, to the extent that they are in Seller’s possession or control, true and complete
copies of all Leases to Buyer. To Seller’s Knowledge, the Leases are in full force and effect.

               5.5     Environmental and Health and Safety Matters.

                                                 29

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                               Document    Page 87 of 148



                       (a)    Seller has at all times since April 29, 2019 materially complied and
is in material compliance with all applicable Environmental, Health and Safety Laws with
respect to the Business and the Acquired Assets.

                       (b)    There are no material Environmental Claims pending and Seller
has not received any written or, to Seller’s Knowledge, oral notice or report of any threatened
material Environmental Claim with regard to any of the Acquired Assets or the Business, or any
prior business for which Seller has retained liability under any Contract, in each case the subject
matter of which remains unresolved.

                        (c)    To Seller’s Knowledge, the Real Properties do not contain and
have not previously contained, any Hazardous Substances in amounts or concentrations which (i)
constitute a material violation of any applicable Environmental, Health and Safety Laws or (ii)
would reasonably be expected to give rise to a material Environmental Claim with respect to the
Business or Acquired Assets or require a material Remedial Action with respect to the Business
or Acquired Assets.

                       (d)      With respect to the Business and the Acquired Assets, no Seller or,
to Seller’s Knowledge, any other Person has treated, recycled, stored, disposed of, arranged for
or permitted the disposal of, transported, handled, or Released any Hazardous Substances, or
owned or operated any property or facility contaminated by any Hazardous Substance, in a
manner that has given or would reasonably be expected to give rise to a material Environmental
Claim or require a material Remedial Action, excluding matters that have been fully resolved.

                         (e)     Seller: (i) holds all material Environmental Permits (each of which
is in full force and effect and is not subject to appeal, except as is being contested in good faith
by Seller by appropriate proceedings diligently conducted) required for any of their current
operations or for the current ownership, operation or use of the Acquired Assets and the
Business, including but not limited to all Environmental Permits required for the current coal
mining-related operations of Seller or, to the extent currently required, any pending construction
or expansion related thereto; (ii) is, and has since April 29, 2019 been, in material compliance
with all such Environmental Permits, except as is being contested in good faith by Seller by
appropriate proceedings diligently conducted; and (iii) has not received any written notice that
any of the Environmental Permits will be voided, canceled or withdrawn or will not be renewed.

                        (f)     To Seller’s Knowledge, none of the Real Properties has any
associated direct or indirect acid mine drainage which (i) constitutes a material violation of, or
(ii) except as permitted by, and in conformity with the requirements of, the Transferred Permits,
could reasonably be expected to give rise to material Liability, Environmental Claim or
Remedial Action under any applicable Environmental, Health and Safety Law, Environmental
Permit or Mining Permit.

                       (g)    With respect to the Business and the Acquired Assets, Seller is not
a party to any written agreement that requires Seller to conduct a material Remedial Action or
require Seller to indemnify, defend or hold harmless any Governmental Authority or other
Person from or against any material Environmental Claim or Liability under Environmental,
Health and Safety Law, or Remedial Action.
                                                30

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 88 of 148



                        (h)     To Seller’s Knowledge (and except as permitted by, and in
conformity with the requirements of, the Transferred Permits), none of the Acquired Assets
contains active or inactive underground storage tanks, above-ground storage tanks, transformers
or other equipment containing PCBs, underground injection wells, septic tanks or waste disposal
pits (to the extent such tanks or pits constitute Acquired Assets), in each case that could
reasonably be expected to give rise to material liability under any applicable Environmental,
Health and Safety Law.

                      (i)    Seller has made available or provided Buyer with copies of all
material environmental assessments, audits (including compliance audits), evaluations, studies,
and tests conducted or provided to Seller since April 29, 2019 relating to the Business, the
Owned Real Property, the Leased Real Property and any Assumed Liability.

                        (j)     Notwithstanding anything that may be to the contrary contained
herein, this Section 5.5 (i) contains the only representations and warranties given or made by
Seller with respect to environmental matters, and (ii) does not contain any representations or
warranties with respect to events, matters or conditions prior to April 29, 2019.

               5.6     Title to Acquired Assets.
               Seller has, and, upon delivery to Buyer on the Closing Date of the instruments of
transfer contemplated by Section 4.3, and upon entry of the Sale Order, Seller will thereby
transfer to Buyer and Buyer will (subject to Section 2.5(b)) be vested, to the maximum extent
permitted by Sections 363 and 365 of the Bankruptcy Code, with good and valid title to, or, in
the case of property leased or licensed by Seller, a valid leasehold or licensed interest in, all of
the Acquired Assets, free and clear of all Encumbrances, except for (a) the Assumed Liabilities,
and (b) Permitted Encumbrances.

               5.7     Taxes.
                        (a)    Seller has timely filed all income Tax and other material Tax
Returns required to be filed with the appropriate Governmental Authorities (taking into account
any extension of time to file granted to Seller). All such Tax Returns are correct and complete in
all material respects and were prepared in substantial compliance with all applicable law, all
material Taxes, including those relating to the Business and/or the Acquired Assets, that are due
and payable, whether or not shown to be payable on such Tax Returns, have been or will be
timely paid before the Closing, except for any unpaid Taxes which are specified in Section 8.1 to
be paid at the Closing or expressly assumed by Buyer herein and paid after the Closing. No
examination of any such Tax Return of Seller is currently in progress by any Taxing Authority
and Seller has not received notice of any contemplated examination of any such Tax Return and
no material adjustment has been proposed in writing with respect to any such Tax Returns since
April 29, 2019 by any Taxing Authority.

                       (b)     Seller has not received written notice of any material Tax
deficiency outstanding, proposed or assessed against or allocable to Seller and has not executed
any waiver of any statute of limitations in respect of Taxes nor agreed to any extension of time
with respect to a Tax assessment or deficiency with respect to the Acquired Assets. There are no
pending or threatened audits, investigations, disputes, notices of deficiency, claims or other
                                                   31

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 89 of 148



actions for or relating to any Liability for Taxes. There is no dispute or claim concerning any Tax
liability of Seller claimed or raised by any Taxing Authority in writing.

                       (c)    Seller is not in default under, nor to Seller’s Knowledge does there
exist any condition which, with the giving of notice or passage of time would constitute a default
by Seller under, any agreement with any Governmental Authority that provides for or results in a
reduction, rebate or exemption from Taxes or any other form of Tax incentive applicable to the
Business, except for such defaults or conditions which would not, individually or in the
aggregate, have a Material Adverse Effect.

                        (d)    Seller has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party and all IRS Forms W-2 and Forms 1099 (or
any other applicable form) required with respect thereto have been properly and timely
distributed.

                        (e)     Seller is not a party to any Tax allocation or sharing agreement.
Seller (i) has not been a member of an affiliated group filing a consolidated federal income Tax
Return and (ii) has no liability for the Taxes of any Person (other than Seller) under Treas. Reg.
§1.1502-6 (or any similar provision of state, local, or non-U.S. law), as a transferee or successor,
by contract, or otherwise.

                      (f)    Seller is not and has not been a party to any “listed transaction,” as
defined in Section 6707A(c)(2) of the Code and Treas. Reg. §1.6011-4(b)(2).

                     (g)      There are no Encumbrances (other than Permitted Encumbrances)
on the Acquired Assets that arose in connection with any failure to pay any Tax.

                        (h)     No claim has been made in writing by any Governmental
Authority in a jurisdiction where Seller does not file Tax Returns that Seller is or may be subject
to taxation by that jurisdiction.

                      (i)    No power of attorney with respect to Taxes has been executed or
filed with any Taxing Authority by or on behalf of Seller that will remain in effect after the
Closing Date.

               5.8     Legal Proceedings.
                Except for the Bankruptcy Case (and proceedings related thereto), there is no
material Proceeding or Order pending, outstanding or, to Seller’s Knowledge, threatened against
or related to the Acquired Assets, whether at law or in equity, whether civil or criminal in nature
or by or before any arbitrator or Governmental Authority, nor, to Seller’s Knowledge, are there
any investigations relating to the Acquired Assets pending or, to Seller’s Knowledge, threatened
by or before any arbitrator or any Governmental Authority, which, if determined adversely,
would be material to the Acquired Assets, taken as a whole. Schedule 5.8 sets forth a true and
complete list of all Proceedings and Orders pending, outstanding or, to Seller’s Knowledge,
threatened against or related to the Acquired Assets, whether at law or in equity, whether civil or
criminal in nature or by or before any arbitrator or Governmental Authority.
                                                 32

113605837v25
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                                Document    Page 90 of 148



               5.9     Compliance with Legal Requirements; Permits.
                       (a)    Other than with respect to Permits required under any
Environmental, Health and Safety Law or environmental provision of any Mining Law or
MSHA, which Permits are addressed in Section 5.5, Seller holds all the material Permits
necessary for the operation of the Business as currently conducted and the current ownership or
use by Seller of the Acquired Assets.

                         (b)    Schedule 5.9(b) sets forth a true and complete list of (i) all Permits
(including Environmental Permits and Mining Permits) held by Seller or any of its Affiliates, or
to which Seller has rights, in the operation of the Business and ownership or use of the Acquired
Assets in the State of West Virginia, together with a description of the permitted property,
facility or operation, together with a true and complete list of all pending applications for
additional Permits, renewals of existing Permits, or amendments to existing Permits held by
Seller, which have been submitted to any Governmental Authority or other entity by Seller
applicable to the operation of the Business and ownership or use of the Acquired Assets in West
Virginia, and (ii) the applicable surety bonds (or other financial assurances) and the amount of
the surety bonds (or other financial assurances) under such Permits, in each case, as amended,
supplemented and modified through the Execution Date.

                        (c)    The Permits set forth on Schedule 1.1(c) are all of the Permits held
by Seller or in which Seller has rights necessary for the current operation of the Business and the
current ownership or use of the Acquired Assets, the absence of which would be reasonably
expected to adversely affect the operation of the Business as currently conducted and operated or
the Acquired Assets as currently owned or used from and after the Closing. Other than with
respect to Permits required under any Environmental, Health and Safety Law or environmental
provision of any Mining Law or MSHA, which Permits are addressed in Section 5.5, all such
Permits are final, unappealed, valid, in good standing and in full force and effect and Seller is not
in default under or in violation of any such Permit, except where such default, or failure to be
final, unappealed, valid, in good standing and in full force and effect would not reasonably be
expected to be material to the Business.

                       (d)     Other than with respect to notices issued under any Environmental,
Health and Safety Law or environmental provision of any Mining Law or MSHA, which matters
are addressed in Section 5.5, Seller has conducted the Business since April 29, 2019 and
currently owns and operates the Acquired Assets in accordance, in all material respects, with all
Legal Requirements, Orders and Permits applicable to Seller and the Acquired Assets during
such period, and the Business is in compliance in all material respects with all applicable Legal
Requirements, Orders and Permits (including any anti-bribery Legal Requirements) and has
obtained all approvals necessary for owning and operating its assets and has made all necessary
filings with all Governmental Authorities having jurisdiction necessary for owning and operating
the Acquired Assets, and there are no Orders outstanding under any Mining Law or MSHA with
respect to the Real Properties or the Business.

                       (e)     Other than with respect to notices issued under any Environmental,
Health and Safety Law or environmental provision of any Mining Law or MSHA, which matters
are addressed in Section 5.5, neither Seller nor, to Seller’s Knowledge, any of its Representatives

                                                  33

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 91 of 148



has received, since April 29, 2019, any written notice or other communication from any
Governmental Authority that alleges that the Business is not in compliance with any Legal
Requirement, Order or Permit applicable to the Business or the operations or properties of the
Business or the Acquired Assets or that threatens or states the intention on the part of any issuing
authority to revoke, cancel, suspend or modify any Permit necessary for the operation of the
Business and the ownership or use of the Acquired Assets (except with respect to regular
periodic expirations and renewals thereof). Seller is in material compliance with such Permits.
No suspension, revocation or cancellation of any of such Permits is threatened or, to the
Knowledge of Seller, contemplated, except with respect to regular periodic expirations and
renewals thereof, which renewals Seller has reason to believe will not be granted.

                       (f)     Except as would not be material to the Business or the Acquired
Assets taken as a whole or to the transfer of any Transferred Permit: (i) Seller has not had any
Permits that are necessary for the operation of the Business and the Acquired Assets appealed,
denied, revoked, restricted or suspended since April 29, 2019; and (ii) Seller is not currently a
party to any Proceeding involving the possible appeal, denial, revocation, restriction or
suspension of any Permits that are necessary for the current operation and conduct of the
Business and the current ownership or use of the Acquired Assets or any of the privileges
granted thereunder (except where the obligation to hold such a Permit is being contested in good
faith by appropriate proceedings diligently conducted or is excused by the Bankruptcy Court).

               5.10    Labor Matters.

                        (a)    Except as set forth on Schedule 5.10(a), Seller is not party to or
subject to any collective bargaining agreements, works council agreements, labor union
contracts, trade union agreements and other agreements (each, a “Collective Bargaining
Agreement”).

                        (b)     (i) Since April 29, 2019, no union or group of Employees or
former Employees has (A) to Seller’s Knowledge, sought to organize any employees for
purposes of collective bargaining, (B) made a demand for recognition or certification as an
employee representative for purposes of collective bargaining, (C) sought to bargain collectively
with Seller, or (D) filed a petition for recognition with any Governmental Authority; (ii) as of
this date, no collective bargaining agreement is being negotiated by Seller; and (iii) since April
29, 2019 there have been no actual or, to Seller’s Knowledge, threatened strikes, lockouts,
material slowdowns or work stoppages, boycotts, handbilling, picketing, walkouts,
demonstrations, leafleting, sit-ins, sick-outs, or other forms of organized labor disruption with
respect to Seller.

                     (c)     Schedule 5.10(c) sets forth a true, complete and accurate list of the
name, title, employment status, leave status, wage rate and place of employment of all
Employees.

                       (d)    (i) Since April 29, 2019, Seller has not, to Seller’s Knowledge,
failed to provide advance notice of layoffs or terminations as required by the Worker Adjustment
and Retraining Notification Act of 1988, and including any similar state or local Legal
Requirement (the “WARN Act”), or any applicable Legal Requirements for employees outside
                                                 34

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 92 of 148



the United States, regarding the termination or layoff of employees or have incurred any material
liability or material obligation under such Legal Requirements; (ii) since April 29, 2019, Seller
has, to Seller’s Knowledge, been in material compliance with all applicable Legal Requirements
relating to labor and employment, including but not limited to all Legal Requirements relating to
employment practices; the hiring, promotion, assignment, and termination of employees;
discrimination; sexual harassment; equal employment opportunities; disability; labor relations;
wages and hours; FLSA, classification of independent contractors, hours of work; payment of
wages; immigration; workers’ compensation; employee benefits; background and credit checks,
working conditions; occupational safety and health; family and medical leave; data privacy and
data protection; or employee terminations; (iii) except pursuant to procedures established in
connection with the Bankruptcy Case, there are no pending or, to Seller’s Knowledge,
threatened, lawsuits, grievances, unfair labor practice charges, arbitrations, charges,
investigations, hearings, actions, claims, or proceedings (including any administrative
investigations, charges, claims, actions, or proceedings), against Seller brought by or on behalf of
any applicant for employment, any current or former Employee, representative, agents,
consultant, independent contractor, subcontractor, or leased employee, volunteer, or “temp” of
Seller, or any group or class of the foregoing, any Governmental Authority, any person alleging
to be a current or former Employee, or any group or class of the foregoing, alleging violation of
any labor or employment Legal Requirements, breach of any collective bargaining agreement,
breach of any express or implied contract of employment, wrongful termination of employment,
or any other discriminatory, wrongful, or tortious conduct in connection with the employment
relationship; (iv) to Seller’s Knowledge, no Employee of Seller has since April 29, 2019 been or
is being investigated in connection with any misconduct, nor subject to any disciplinary action in
connection with such misconduct, that could reasonably be expected to cause any material
damage to the reputation or business of Seller or the Employees; (v) to Seller’s Knowledge, no
employee of Seller has since April 29, 2019 engaged in any conduct or cover-up of such conduct,
or aided or assisted any other person or entity to engage in any conduct that could cause or has
caused any material damage to the reputation or business of Seller or its Employees, including
but not limited to any conduct constituting sexual misconduct, harassment (including sexual
harassment), or discrimination; and (vi) to Seller’s Knowledge, each of the Employees has all
work permits, immigration permits, visas, or other authorizations required by Legal
Requirements for such Employee given the duties and nature of such employee’s employment.

               5.11    Employee Benefits.
                         (a)    Schedule 5.11(a) sets forth a true and complete list of each material
Benefit Plan. For purposes of this Agreement, “Benefit Plan” shall mean any ”employee benefit
plan” within the meaning of Section 3(3) of ERISA and any plan, program, policy, practice,
arrangement, Contract or agreement that is a pension, profit-sharing, savings, retirement,
employment, consulting, severance pay, termination, compensation, benefit, incentive
compensation, deferred compensation, bonus, stock purchase, stock option, phantom stock or
other equity-based compensation, change in control, retention, salary continuation, vacation, sick
leave, disability, death benefit, group insurance, hospitalization, medical, dental, life (including
all individual life insurance policies as to which Seller is the owner, the beneficiary, or both),
Section 125 of the Code “cafeteria” or “flexible” benefit, employee loan, educational assistance
or fringe benefit plan, program, policy, practice, arrangement, Contract or agreement, whether
written or oral, including any other employee benefit plan, agreement, program, policy,
                                                 35

113605837v25
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                                Document    Page 93 of 148



arrangement, Contract or practice, including any payroll practice, whether or not subject to
ERISA (including any funding mechanism therefor now in effect or required in the future as a
result of the transaction contemplated hereby or otherwise), in each case, (i) under which any
current or former officer, director, employee, leased employee or consultant (or any of their
respective beneficiaries) of Seller has any present or future right to benefits, (ii) which Seller is a
party to or Seller sponsors, maintains, contributes to, or has any obligation to sponsor, maintain
or contribute to, or (iii) pursuant to, under or with respect to which Seller has or has any direct or
indirect Liability, whether contingent or otherwise, including by reason of their affiliation with
any ERISA Affiliate.

                        (b)      (i) Each Benefit Plan has been established, operated and
administered in all material respects in accordance with its terms and in compliance with the
applicable provisions of ERISA, the Code and all other Legal Requirements; (ii) with respect to
each Benefit Plan, all reports, returns, notices and other documentation that are required to have
been filed with or furnished to the Internal Revenue Service (the “IRS”), the United States
Department of Labor or any other Governmental Authority, or to the participants or beneficiaries
of such Benefit Plan have been filed or furnished on a timely basis in all material respects; and
(iii) each Benefit Plan that is intended to be qualified within the meaning of Section 401(a) of the
Code is so qualified and has received a favorable determination letter from the IRS or may rely
on a favorable opinion letter issued by the IRS.

               5.12    Seller’s Intellectual Property.
                       (a)     Schedule 5.12(a) sets forth a true and complete list of all U.S. and
foreign: (i) issued Patents and pending applications for Patents; (ii) registered Trademarks and
pending applications for Trademarks; and (iii) registered Copyrights and pending applications
for Copyrights, in each case which are owned by Seller as of the Execution Date and which are
material to the Acquired Assets. Except as set forth on Schedule 5.12(a), Seller is the sole
owners of all of the applications and registrations set forth on Schedule 5.12(a), and all such
applications and registrations are in effect and subsisting.

                        (b)     Except as disclosed on Schedule 5.12(b), and except as would not,
individually or in the aggregate, have a Material Adverse Effect, to Seller’s Knowledge, (i) the
conduct of the Business by Seller as currently conducted (including the products and services
currently sold or provided by Seller) does not infringe or otherwise violate any Person’s
intellectual property rights, and no such claims are pending or threatened in writing against
Seller, and (ii) no Person is infringing or otherwise violating any Intellectual Property owned by
Seller, and no such claims are pending or threatened in writing against any Person by Seller.

                        (c)     To Seller’s Knowledge, the Acquired Assets and any rights
provided to Buyer pursuant to the Transaction Documents include all material third party
intellectual property rights licensed to Seller that are required to conduct the Business in a
substantially similar manner as it is presently being conducted by Seller, except such intellectual
property rights as exist under the Excluded Contracts.

               5.13    Contracts.


                                                  36

113605837v25
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                                Document    Page 94 of 148



                Schedule 5.13 sets forth a complete list, as of the date hereof, of all Material
Contracts relating to the Business (including Leases) to which Seller is a party. Except as set
forth on Schedule 5.13, no Seller has assigned, delegated or otherwise transferred to any third
party any of its rights or obligations with respect to any such Contract. Each Contract is in full
force and effect and is a valid and binding obligation of Seller in accordance with its terms and
conditions, in each case except (a) as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws now or hereafter in effect relating to
creditors’ rights generally or general principles of equity, (b) as set forth on Schedule 5.13 and
(c) as would not, individually or in the aggregate, have a Material Adverse Effect. Except as
arising as a consequence of the Bankruptcy Case, upon entry of the Sale Order and payment of
the Cure Costs with respect thereto, (i) no Seller will be in breach or default of its obligations
under any Assumed Contract, (ii) no condition exists that with notice or lapse of time or both
would constitute a default by Seller under any Assumed Contract, and (iii) to Seller’s
Knowledge, no other party to any Assumed Contract is in breach or default thereunder, except in
the case of clauses (i), (ii) and (iii) for any breaches or defaults that would not, individually or in
the aggregate, have a Material Adverse Effect.

               5.14    Insurance.
                Schedule 5.14 sets forth a true and complete list of all insurance policies
(collectively, the “Insurance Policies”) covering the Acquired Assets, the Assumed Liabilities,
and the Business, including but not limited to all property, assets, Employees and operations of
the Business (including but not limited to policies held by Seller providing property, casualty,
liability and workers’ compensation coverage, but excluding any policies relating to any Benefit
Plan that are set forth on Schedule 5.11(a)). Such policies are in full force and effect (subject to
periodic renewals thereof). Except as set forth on Schedule 5.14, Seller has paid all premiums on
such policies due and payable prior to the Execution Date, or, if not yet due, have properly
accrued for such payables. All claims and/or circumstances with respect Acquired Assets, the
Assumed Liabilities, and the Business likely to give rise to a claim covered by any of the
Insurance Policies have been properly reported to and accepted by the applicable insurer. The
limits of the Insurance Policies have not been exhausted, and there are no gaps in historical limits
with respect to the Acquired Assets, the Assumed Liabilities, or the Business. Seller does not
have any self-insurance programs covering the Business, the Owned Real Property or the Leased
Real Property. Since the Petition Date, to Seller’s Knowledge, Seller has not done anything by
way of action or inaction that terminates, cancels, invalidates or makes any changes to the
structure, limits or terms and conditions of any such Insurance Policies in whole or in part,
including allowing any of the Insurance Policies to expire without renewing such policies or
obtaining comparable replacement coverage, or prejudicing rights to insurance payments or
coverage.

               5.15    Brokers or Finders.
               Seller has not incurred any obligation or liability, contingent or otherwise, for
brokerage or finders’ fees or agents’ commissions or other similar payment in connection with
this Agreement, the other Transaction Documents or the transactions contemplated hereby or
thereby for which Buyer is or will become liable.

               5.16    Affiliate Interests.
                                                  37

113605837v25
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                                Document    Page 95 of 148



                 Other than travel advances entered into in the Ordinary Course of Business of
Seller, all Contracts between Seller and any Affiliate of Seller are listed on Schedule 5.16. Other
than employment arrangements, compensation benefits and travel advances entered into in the
Ordinary Course of Business of Seller, to Seller’s Knowledge, no such Affiliate of Seller has any
direct or indirect interest in, or controls or is a director, officer, employee or partner of, or
consultant to, or lender to or borrower from or has the right to participate in the profits of, (i) any
Person which does business with Seller or is competitive with the Business in any material
respect, or (ii) any material property, asset or right which is used by Seller. All Indebtedness of
any such Affiliate to Seller, and all Indebtedness of Seller to any such Affiliate of Seller, is listed
on Schedule 5.16.

               5.17    Mining.

                        (a)     Seller has, in the amounts and forms required pursuant to
applicable Mining Laws and MSHA, obtained all performance bonds and surety bonds, or
otherwise provided any financial assurance as (i) required under the applicable Mining Permits
or Mining Laws and MSHA for Reclamation of land, water or other natural resources at any
current mines, or (ii) required pursuant to any applicable Mining Permit or Mining Laws and
MSHA to mitigate any actual or potential environmental impact of such mines (collectively,
“Mining Financial Assurances”). Schedule 5.17(a) sets forth a list of all such Mining Financial
Assurances maintained by Seller.

                        (b)    The liability for mine closing and Reclamation obligations
recorded on the most recent balance sheet of Seller is set forth on Schedule 5.17(b) and is based
on Seller’s internal estimates prepared in good faith. All Mining Financial Assurances are
described in Schedule 5.17(b).

               5.18    MSHA; OSHA.

                Since April 29, 2019, except for fully paid, discharged and settled citations and
notices of violation by MSHA or other Governmental Authority, Seller, with respect to the
Business and Acquired Assets, have conducted their respective business and operations, and their
respective assets have been maintained, in compliance in all material respects with MSHA or
OSHA, as applicable. There are no investigations pending or, to Seller’s Knowledge, threatened
by any Governmental Authority or other third Person that would result in the imposition of any
material Liability on Seller pursuant to MSHA or OSHA. Seller does not owe any material
assessments, penalties, fines, liens, charges, surcharges, nor are there any other material amounts
due or owing pursuant to MSHA or OSHA, and there have been no imminent danger orders,
unwarrantable failure orders, failure to abate orders, cessation orders, notices of a pattern of
violations, or material assessments, under MSHA or OSHA since April 29, 2019 with respect to
the Business. Schedule 5.18 sets forth all reports of any MSHA or OSHA audits with respect to
the Business performed since April 29, 2019 by any Person (including Seller).

               5.19    Warranties Exclusive.

           EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 5 (AS MODIFIED
BY THE DISCLOSURE SCHEDULES), SELLER MAKES NO REPRESENTATION OR

                                                  38

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                               Document    Page 96 of 148



WARRANTY, STATUTORY, EXPRESS OR IMPLIED, WRITTEN OR ORAL, AT LAW OR
IN EQUITY, IN RESPECT OF ANY OF ITS ASSETS (INCLUDING THE ACQUIRED
ASSETS), LIABILITIES (INCLUDING THE ASSUMED LIABILITIES) OR THE BUSINESS,
INCLUDING, WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE, OR NON-INFRINGEMENT, AND ANY SUCH OTHER
REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED AND
NONE SHALL BE IMPLIED AT LAW OR IN EQUITY. NEITHER SELLER NOR ANY
OTHER PERSON, DIRECTLY OR INDIRECTLY, HAS MADE OR IS MAKING, ANY
REPRESENTATION OR WARRANTY, WHETHER WRITTEN OR ORAL, REGARDING
THE PRO-FORMA FINANCIAL INFORMATION, FINANCIAL PROJECTIONS OR OTHER
FORWARD-LOOKING STATEMENTS OF SELLER.

                                           ARTICLE 6

                        REPRESENTATIONS AND WARRANTIES OF BUYER

               Buyer represents and warrants to Seller as follows, as of the date hereof and as of
the Closing:

               6.1     Organization and Good Standing.
               Buyer is a limited liability company, duly organized, validly existing and in good
standing under the laws of Delaware. Buyer has the requisite power and authority to own or lease
and to operate and use its properties and to carry on its business as now conducted.

               6.2     Authority; Validity; Consents.
                Buyer has the requisite power and authority necessary to enter into and perform
its obligations under this Agreement and the other Transaction Documents to which it is a party
and to consummate the transactions contemplated hereby and thereby. The execution, delivery
and performance of this Agreement and the other Transaction Documents by Buyer and the
consummation by Buyer of the transactions contemplated herein and therein have been duly and
validly authorized by all requisite limited liability company actions in respect thereof. This
Agreement has been duly and validly executed and delivered by Buyer and each other
Transaction Document to which Buyer is a Party will be duly and validly executed and delivered
by Buyer, as applicable, at the Closing. This Agreement and the other Transaction Documents to
which Buyer is a party constitute the legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with their respective terms, except in each case as such
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
now or hereafter in effect relating to creditors’ rights generally or general principles of equity.
Except as required to comply with the HSR Act or as set forth on Schedule 6.2, Buyer is not or
will be required to give any notice to, make any registration, declaration or filing with or obtain
any consent, waiver or approval from any Person in connection with the execution and delivery
of this Agreement and the other Transaction Documents to which it is a Party or the
consummation or performance of any of the transactions contemplated hereby or thereby, except
for such notices, registrations, declarations or filings and consents, the failure of which to
provide, make or obtain, would not, individually or in the aggregate, materially affect Buyer’s

                                                39

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 97 of 148



ability to perform its obligations under this Agreement or any other Transaction Documents or to
consummate the transactions contemplated hereby or thereby.

               6.3     No Conflict.
                 Neither the execution and delivery by Buyer of this Agreement or the Transaction
Documents to which it is a party nor the consummation of the transactions contemplated hereby
or thereby nor compliance by it with any of the provisions hereof or thereof: (a) conflict with or
result in a violation of (i) any provision of the organizational documents of Buyer, or (ii) any
judgment, order, writ, injunction, decree, statute, law, ordinance, rule or regulation in any
material respect binding upon Buyer; or (b) violate, conflict with, or result in a breach of any of
the terms of, or constitute a default under, or give rise to any right of termination, modification,
cancellation or acceleration under, (A) any note, bond, mortgage, indenture, deed of trust,
contract, commitment, arrangement, license, agreement, lease or other instrument or obligation
to which Buyer is a party or by which Buyer may be bound or to which any of Buyer’s assets
may be subject or affected in any material respect and that, in each case, is material to the
business of Buyer, or (B) any material license, permit, authorization, consent, order or approval
of, or registration, declaration or filings with, any Governmental Authority.

               6.4     Brokers or Finders.
                 Neither Buyer nor any Person acting on behalf of Buyer has paid or become
obligated to pay any fee or commission to any broker, finder, investment banker, agent or
intermediary for or on account of the transactions contemplated hereby for which Seller (or any
affiliate of Seller) is or will become liable, and Buyer shall hold harmless and indemnify Seller
and its Affiliates from any claims with respect to any such fees or commissions.

               6.5     Legal Proceedings.

               There is no Proceeding or Order pending against, or to Buyer’s Knowledge,
threatened against or affecting, Buyer before any arbitrator or any Governmental Authority
which in any manner challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated hereby and the other Transaction Documents or which would or would
reasonably be expected to impair Buyer’s ability to consummate the transactions contemplated
hereby and the other Transaction Documents.

               6.6     Qualification.
                      (a)    To Buyer’s Knowledge, there exist no facts or circumstances that
would cause, or be reasonably expected to cause, Buyer and/or its Affiliates not to qualify as a
“good faith” purchaser under Section 363(m) of the Bankruptcy Code.

                      (b)     As of the Closing, Buyer will be capable of satisfying the
conditions contained in Sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code with
respect to the Assumed Contracts.

                      (c)     As of the Closing, Buyer (i) will be eligible to take transfer of, or
obtain a replacement for, the Transferred Permits, (ii) will not be listed or “permit blocked” on
the Applicant Violator System or by any Governmental Authority, and (iii) will not have been
                                                 40

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                               Document    Page 98 of 148



denied any application for any Mining Permit or other Governmental Authorization, other than
any denial for violations that may reasonably be expected to be cured by the time of such transfer
or obtaining of Permits as contemplated by Section 7.7.

              6.7      No Other Representations or Warranties; Condition of the Business;
Buyer’s Reliance.
                 Buyer acknowledges that neither Seller nor any other Person is making, and
Buyer is not relying on, any representations or warranties whatsoever, statutory, expressed or
implied, written or oral, at law or in equity, beyond those expressly made by Seller in Article 5
hereof (as modified by the Disclosure Schedules). Buyer acknowledges that, except as expressly
set forth in this Article 6 (as modified by the Disclosure Schedules), neither Seller nor any other
Person has, directly or indirectly, made any representation or warranty, statutory, expressed or
implied, written or oral, at law or in equity, as to the accuracy or completeness of any
information that Seller furnished or made available to Buyer and its Representatives in respect of
the Business, and Seller’s operations, assets, stock, Liabilities, condition (financial or otherwise)
or prospects. Buyer acknowledges that neither Seller nor any other Person, directly or indirectly,
has made, and Buyer has not relied on, any representation or warranty, whether written or oral,
regarding the pro-forma financial information, financial projections or other forward-looking
statements of Seller, and Buyer will make no claim with respect thereto. Buyer acknowledges
that the Acquired Assets are being transferred on an “AS IS, WHERE IS” basis.

               6.8     Information.
                Buyer has conducted such investigations of Seller, the Acquired Assets and the
Assumed Liabilities as it deems necessary and appropriate in connection with the execution and
delivery of this Agreement and the other Transaction Documents to which Buyer is a party and
the consummation of the transaction contemplated hereby and thereby. Neither Seller nor any
other Person (including any officer, director, member or partner of Seller or any of its Affiliates)
shall have or be subject to any liability to Buyer, or any other Person, resulting from Buyer’s use
of any information, documents or material made available to Buyer in any “data rooms,”
management presentations, due diligence or in any other form in expectation of the transactions
contemplated hereby or by the other Transaction Documents.

                                           ARTICLE 7

                             ACTIONS PRIOR TO THE CLOSING DATE

               7.1     Access and Reports; Confidentiality.
                        (a)     During the period from and including the Execution Date through
and including the Closing Date or the earlier termination of this Agreement in accordance with
the provisions of Article 11 or entry into an agreement with respect to an Alternative
Transaction, Seller shall: (i) afford Buyer and its Representatives reasonable access, upon
reasonable notice, to its personnel, properties, books, Permits, Contracts and records, and furnish
promptly to Buyer all available information concerning the Acquired Assets, the Business,
properties, any Benefit Plans and personnel as may be reasonably requested in connection with
the transactions contemplated hereby; (ii) furnish to Buyer such financial and operating data and

                                                 41

113605837v25
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                   Desc Main
                                Document    Page 99 of 148



other information relating to Seller, the Business and the Acquired Assets as may be reasonably
requested; (iii) permit Buyer to make such reasonable inspections and, at Buyer’s sole cost and
expense, copies thereof as Buyer may require; and (iv) instruct the executive officers and senior
business managers, employees, counsel, auditors and financing advisors of Seller to reasonably
cooperate with Buyer and its Representatives regarding the same; provided, however, that any
such access shall be conducted consistent with and not in violation of the Bidding Procedures
Order and in a manner not to unreasonably interfere with the Business. All requests for
information made pursuant to this Section 7.1 shall be directed to Jonathan Edelstein, Evercore
Group L.L.C., 55 East 52nd Street, New York, NY 10055, or such other person as designated by
such person or Seller. Notwithstanding the foregoing, (A) Buyer and its Representatives shall not
have access to personnel records of Seller relating to individual performance or evaluation
records, medical histories or other information which in Seller’s good faith opinion (after
consultation with counsel, which may be in-house counsel) is sensitive or the disclosure of which
could subject Seller to risk of liability and (B) Buyer and its Representatives shall not conduct or
cause to be conducted any sampling, testing or otherwise surface or subsurface invasive
investigation of the air, soil, surface water, groundwater, building materials or other
environmental media related to the Real Property, the Acquired Assets or the Business, except
with the prior written consent of Seller. No investigation pursuant to this Section 7.1 or by Buyer
or its Representatives at any time prior to or following the date hereof shall affect or be deemed
to modify any representation or warranty made by Seller herein.

                       (b)      Notwithstanding the foregoing, but subject in all respects to the
Bidding Procedures Order, this Section 7.1 shall not require Seller to permit any access to, or to
disclose (i) any information that, in the reasonable, good faith judgment (after consultation with
counsel, which may be in-house counsel) of Seller, is reasonably likely to result in any violation
of any Legal Requirement or any Contract to which Seller is a party or cause any privilege
(including attorney-client privilege) or work product protection that Seller would be entitled to
assert to be undermined or waived with respect to such information or (ii) if Seller, on the one
hand, and Buyer or any of its Affiliates, on the other hand, are adverse parties in a litigation, any
information that is reasonably pertinent thereto; provided, that, in the case of clause (i), the
Parties shall cooperate in seeking to find a way to allow disclosure of such information to the
extent doing so (A) would not (in the good faith belief of Seller (after consultation with counsel,
which may be in-house counsel)) be reasonably likely to result in the violation of any such Legal
Requirement or Contract or be reasonably likely to cause such privilege or work product
protection to be undermined with respect to such information or (B) could reasonably (in the
good faith belief of Seller (after consultation with counsel, which may be in-house counsel)) be
managed through the use of customary “clean-room” arrangements pursuant to which non-
employee Representatives of Buyer could be provided access to such information.

                       (c)     Buyer shall, and shall cause its Affiliates and Representatives to,
hold and use (and not use) all non-public documents and information concerning Seller, its
assets, the Business or any of Seller’s Affiliates furnished to Buyer, its Affiliates or its or their
Representatives in connection with the transactions contemplated hereby and the other
Transaction Documents strictly in accordance with the Confidentiality Agreement, dated
November 27, 2019, between Murray Energy Holdings Co. and Blackhawk Mining, LLC, the
provisions of which hereby are incorporated by reference mutatis mutandis.

                                                  42

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                              Document     Page 100 of 148



               7.2     Operations Prior to the Closing Date.
                Seller covenants and agrees that, except (a) as expressly contemplated hereby, (b)
as disclosed on Schedule 7.2, (c) with the prior written consent of Buyer (which consent shall not
be unreasonably withheld, conditioned or delayed), or (d) as otherwise required by Legal
Requirements: (i) Seller shall use its commercially reasonable efforts to operate and carry on the
Business as the Business is being conducted on the date hereof and the Acquired Assets in the
condition in which they exist on the date hereof (wear and tear in ordinary usage excepted); and
(ii) other than with respect to an Alternative Transaction, Seller shall use commercially
reasonable efforts not to take or agree to or commit to assist any other Person in taking any
action that (A) would reasonably be expected to result in a failure of any of the conditions to the
Closing, or (B) would reasonably be expected to impair the ability of Seller or Buyer to
consummate the Closing in accordance with the terms hereof or to materially delay such
consummation.

               7.3     Regulatory Matters; Cooperation.
                         (a)     Subject to Section 7.3(c), as soon as reasonably practicable (and, in
any event, within two (2) Business Days, or a later date as agreed by the Parties) following the
date of this Agreement, Seller, on the one hand, and Buyer, on the other hand, shall each prepare
and file, or cause to be prepared and filed, any notifications required to be filed under the HSR
Act with the United States Federal Trade Commission and the Antitrust Division of the United
States Department of Justice, and request early termination of the waiting period under the HSR
Act. Buyer, on the one hand, and Seller, on the other hand, shall promptly respond to any
requests for additional information or documentary materials in connection with such filings and
shall take all other actions necessary to cause the waiting periods under the HSR Act to terminate
or expire at the earliest practicable date after the date of filing. Buyer shall be responsible for
payment of the applicable filing fee under the HSR Act, and each Party shall be responsible for
any other payment of its own respective costs and expenses incurred by such Party (including
attorneys’ fees and other legal fees and expenses) associated with the preparation of its portion of
any antitrust filings.

                       (b)      Seller, on the one hand, and Buyer, on the other hand, shall use
reasonable best efforts to obtain (and Buyer shall cause its Subsidiaries to use commercially
reasonable efforts to obtain), at the earliest practicable date, all necessary Governmental
Authorizations and all necessary registrations, declarations and filings (including registrations,
declarations and filings with Governmental Authorities, if any) and take all reasonable steps as
may be necessary to avoid any Proceeding by any Governmental Authority. In addition to such
actions and the actions to be taken under Section 7.3(a), Seller, on the one hand, and Buyer, on
the other hand, shall use reasonable best efforts to take (and Buyer shall cause its Subsidiaries to
use commercially reasonable efforts to obtain), or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other in doing, all things necessary, proper
or advisable to consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated hereby, including using reasonable best efforts to accomplish the
following: (i) taking all reasonable acts necessary to cause the conditions precedent set forth in
Article 9 and Article 10 to be satisfied; (ii) defending of any Proceedings challenging this
Agreement or the consummation of the transactions contemplated hereby, including seeking to
have any stay or temporary restraining order entered by any court or other Governmental
                                                   43

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                              Document     Page 101 of 148



Authority vacated or reversed; (iii) taking all acts reasonably necessary in connection with
meeting with any Governmental Authority regarding the transferring of the Transferred Permits;
and (iv) executing and delivering any additional instruments necessary to consummate the
transactions contemplated hereby and to fully carry out the purposes of this Agreement.

                         (c)     Seller, on the one hand, and Buyer, on the other hand, (i) shall
promptly inform each other of any material communication from any Governmental Authority
concerning this Agreement, the transactions contemplated hereby, and any filing, notification or
request for approval and (ii) shall permit the other to review in advance any proposed written or
material oral communication or information submitted to any such Governmental Authority in
response thereto. In addition, none of Parties shall agree to participate in any meeting with any
Governmental Authority in respect of any filings, investigation or other inquiry with respect to
this Agreement or the transactions contemplated hereby, unless such Party consults with the
other Parties in advance and, to the extent permitted by any such Governmental Authority, gives
the other Parties the opportunity to attend and participate thereat, in each case to the maximum
extent practicable. Subject to restrictions under any Legal Requirements, each of Buyer, on the
one hand, and Seller, on the other hand, shall furnish the other with copies of all correspondence,
filings and communications (and memoranda setting forth the substance thereof) between it and
its Affiliates and their respective Representatives on the one hand, and the Governmental
Authority or members of its staff on the other hand, with respect to this Agreement, the
transactions contemplated hereby (excluding documents and communications which are subject
to preexisting confidentiality agreements or to the attorney-client privilege or work product
doctrine or which refer to valuation of the Business) or any such filing, notification or request for
approval. Each Party shall also furnish the other Party with such necessary information and
assistance as such other Party and its Affiliates may reasonably request in connection with their
preparation of necessary filings, registration or submissions of information to the Governmental
Authority in connection with this Agreement, the transactions contemplated hereby and any such
filing, notification or request for approval.

                        (d)     Subject to the terms and conditions of this Agreement, Buyer shall
and shall cause its Subsidiaries to, take any and all steps reasonably necessary to avoid or
eliminate impediments under any Antitrust Law that may be asserted by any Governmental
Authority with respect to the transactions contemplated hereby so as to enable the Closing to
occur as soon as reasonably possible; provided, however, that notwithstanding anything to the
contrary set forth herein, nothing in this Agreement shall require Buyer or any of its Affiliates to
propose, negotiate, effect or agree to the sale, divestiture, license or other disposition of any
assets or businesses of Buyer or any of its Affiliates (including, following the Closing, the
Business and the Acquired Assets); provided further, however, that (i) Seller shall not take any
such action without the prior written consent of Buyer in Buyer’s sole discretion, and (ii) Buyer
shall not be obligated to take any such action if such action would have a Material Adverse
Effect on the Business or the Acquired Assets, taken as a whole.

               7.4     Tax Cooperation.

               Prior to the Closing, Seller and Buyer agree to furnish or cause to be furnished to
the other, upon request, as promptly as practicable, information and assistance relating to the
Acquired Assets, including access to books and records (including any Tax Records), as is
                                                 44

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                              Document     Page 102 of 148



reasonably necessary in connection with (a) the preparation or filing of any Tax Return by Buyer
or Seller, (b) the making of any Tax election by Buyer or Seller, (c) Buyer or Seller’s claim for
any Tax Refund, (d) the determination of liability for Taxes, and (e) any audit, examination or
other proceeding in respect of Taxes related to the Acquired Assets. Seller and its Affiliates shall
(i) abide by all record retention agreements entered into with any Taxing Authority, and (ii) give
Buyer thirty (30) days’ written notice prior to transferring, destroying or discarding any Tax
Records and, if Buyer so requests, shall allow Buyer to take possession of such Tax Records.

               7.5     Bankruptcy Court Matters.

                       (a)    Filing of Sale Order. On or prior to March 3 at 6:00 p.m. prevailing
Central Time (or such later date as agreed in writing by all the Parties hereto or as otherwise
ordered by the Bankruptcy Court), Seller shall have filed with the Bankruptcy Court a proposed
form of Sale Order, in form and substance acceptable to Seller and Buyer.

                      (b)     Hearing. On or prior to the date which is 25 days from the Petition
Date (or as otherwise ordered by the Bankruptcy Court), the Bankruptcy Court shall have
commenced a hearing to consider approval of the Sale Order, in form and substance acceptable
to Seller and Buyer.

                       (c)     Sale Order. On or prior to the date which is 45 days from the
Petition Date (or such later date as agreed in writing by all the Parties hereto or as otherwise
ordered by the Bankruptcy Court), the Bankruptcy Court shall have entered the Sale Order, in
form and substance acceptable to Seller and Buyer.

               7.6     Updates.
                        (a)     Seller Supplements and Amendments. Until the Closing Date,
Seller shall deliver any new schedules or supplement or amend the Disclosure Schedules with
respect to any matter that, if existing, occurring or known at the Execution Date, would have
been required to be set forth or described in the Disclosure Schedules. Any such supplement or
amendment shall be deemed to modify the Disclosure Schedules for purposes of this Agreement
except to the extent the matters set forth in such supplement or amendment would have a
Material Adverse Effect on the Business or the Acquired Assets, taken as a whole.
Notwithstanding anything in this Section 7.6(a) to the contrary, in no event will Seller be
permitted to supplement or amend any Disclosure Schedules other than Disclosure Schedules
required under Article 5 without the prior written consent of Buyer and any such supplements or
amendments will not be deemed to modify any Schedules other than the Disclosure Schedules
required under Article 5.

                        (b)    Buyer Supplements. Buyer may supplement or amend Schedule
2.5(a) at any time until the Determination Date.

               7.7     Surety Bonds; Permits.

                       (a)    Business and Acquired Assets in West Virginia.


                                                45

113605837v25
Case 1:20-bk-10390      Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                             Document     Page 103 of 148



                                      Upon the Effective Date and at all times through the
  Closing Date, as applicable, Seller shall undertake all necessary or appropriate commercially
  reasonable actions to complete the transfer of the Mission Permits to and in the name of
  Seller. To the extent any such Mission Permit is not fully transferred to Seller as of the
  Closing Date, Seller shall diligently continue its efforts to complete the transfer thereof to
  Seller for subsequent transfer to Buyer, with Buyer being entitled to all use and benefit of
  Seller in and to such Mission Permit pending ultimate transfer thereof to Buyer.

                                     Prior to the Closing Date, Buyer shall provide evidence of
  appropriate financial commitments in the form of a letter from a reputable surety licensed to
  bond mining properties and operations in the State of West Virginia stating that such surety
  will provide replacement surety bonds or other financial assurances necessary to allow the
  transfer of the Transferred Permits to Buyer.

                                      Immediately following the Execution Date or upon such
  later date with respect to any Mission Permit that such Mission Permit is transferred to Seller,
  and by no later than the date required by Legal Requirements or the appropriate Governmental
  Authority:

                                       (A)     Buyer, with the reasonable cooperation of Seller (if
       applicable) shall file an application for new Permits or a transfer of all Transferred
       Permits to Buyer to engage in permitted activities at locations in the State of West
       Virginia with the WVDEP, in a format and manner acceptable to the WVDEP, along with
       all applicable fees and shall publish notice of such applications in accordance with the
       applicable Legal Requirements; and

                                       (B)    The Parties shall use commercially reasonable
       efforts (at Buyer’s expense) to properly file all documents or applications required to
       transfer, to amend or to acquire all other new Permits or Transferred Permits necessary
       for the operation of the Business or Acquired Assets by Buyer following the Closing in
       West Virginia, and Buyer and Seller shall reasonably cooperate (at Buyer’s expense), and
       Seller shall use commercially reasonable efforts to cause Mission Seminole to cooperate,
       as applicable, in all actions necessary to seek and obtain approval for the transfer thereof.

                                       Buyer and Seller shall, and shall cause their Subsidiaries to
  (and in the case of Seller, shall use commercially reasonable efforts to cause Mission
  Seminole to): (A) take all actions and do, or cause to be done, all things necessary under the
  applicable Legal Requirements with the appropriate Governmental Authority to put in place,
  to transfer, to amend, or to acquire all Transferred Permits that are necessary for the operation
  and conduct of the Business or Acquired Assets in West Virginia by or on the Closing Date,
  unless the applicable Legal Requirements regarding such a Transferred Permit require certain
  actions to be taken upon or after the Closing, and, in that event, Buyer, at Buyer’s sole cost
  and expense from and after the Closing, shall take, or cause its Subsidiaries to take, all actions
  and do, or cause to be done, all things necessary or desirable under the applicable Legal
  Requirements with the appropriate Governmental Authority which can only be taken or done
  after the Closing to put in place, to transfer, to amend or to acquire such remaining
  Transferred Permits or new Permits as promptly as reasonably practicable after the Closing;
                                                46

113605837v25
Case 1:20-bk-10390      Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                             Document     Page 104 of 148



  and (B) take all actions and do, or cause to be done, all things necessary under the applicable
  Legal Requirements to put in place with the WVDEP as promptly as commercially reasonably
  possible after the Closing, financial assurances necessary to transfer the Transferred Permits
  to Buyer and to obtain the release of the financial assurances previously placed with respect
  thereto including, for the avoidance of doubt, any cash collateral.

                                     Seller agrees to provide, and to use commercially
  reasonable efforts to cause Mission Seminole to provide (if applicable), at Buyer’s sole cost
  and expense from and after the Closing, any reasonable cooperation as reasonably requested
  by Buyer to bring about the transfer of the Transferred Permits or the issuance of new Permits
  to Buyer, as applicable (including execution by an officer of Seller or Mission Seminole, as
  applicable, of any documentation reasonably requested by Buyer in connection with the
  transfer of the Transferred Permits).

                                       From and after the Closing, Buyer shall use commercially
  reasonable efforts to pursue the transfer of the Transferred Permits or issuances of new
  Permits to Buyer as promptly as possible, and Buyer shall operate under the Transferred
  Permits as the designated operator and contract miner until the Transferred Permits are
  transferred or new Permits are issued to Buyer. To the fullest extent allowed by and in
  accordance with the applicable Legal Requirements, Seller shall use commercially reasonable
  efforts to cause Mission Seminole to grant Buyer the right to conduct, at the sole cost and
  expense of Buyer, mining operations following the Closing on the Real Property under the
  Transferred Permits as the designated operator until such time as the Transferred Permits are
  transferred to, or new Permits are issued to, Buyer. Seller shall take, and shall use
  commercially reasonable efforts to cause Mission Seminole to take (in each case at the
  expense of Buyer), all steps that are reasonably necessary to maintain the Transferred Permits
  prior to transfer thereof to Buyer and shall have (and Buyer grants) all rights of entry onto the
  Real Property that are reasonably necessary therefor. Notwithstanding anything to the
  contrary contained herein, Buyer shall reimburse, indemnify and hold harmless Seller and/or
  its Affiliates from any and all Liabilities incurred by Seller, Mission Seminole and/or their
  respective Affiliates as a result of any action taken by Seller at Buyer’s or its Affiliates’
  request pursuant to this Section 7.7(a)(vi).

                                       Seller shall use commercially reasonable efforts (at Buyer’s
  sole cost and expense from and after the Closing) to cause, or to cause Mission Seminole to
  cause, any surety bonds (or other financial assurances) in place as of the Closing with respect
  to applicable Transferred Permits to remain in place and to maintain current levels of surety
  bond coverage with respect to any Permits that are not Transferred Permits until such time as
  the final approval for the transfer of such applicable Transferred Permits to Buyer is received,
  in each case to the extent required by applicable Legal Requirements. At all times from and
  after the Closing and prior to the transfer to Buyer of the Transferred Permits and any other
  Permits not acquired by Buyer before the Closing Date, Buyer shall, and shall cause its
  Subsidiaries to, at Buyer’s sole cost and expense comply with all of the applicable Legal
  Requirements governing, and all conditions and requirements of, or pertaining to, any such
  Transferred Permits or other Permits. Buyer shall promptly deliver to Seller written notice of
  any incidents, violations or occurrences, which Seller shall have the right, but not the
  obligation, to cure (including right of entry onto the applicable Real Property), and Buyer
                                                 47

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                              Document     Page 105 of 148



  shall promptly reimburse Seller for the reasonable costs of any such cure. Notwithstanding
  anything to the contrary contained herein, Buyer shall reimburse, indemnify and hold
  harmless Seller, Mission Seminole and/or their respective Affiliates from any and all
  Liabilities incurred by Seller and/or its Affiliates as a result of any action taken by Seller at
  Buyer’s or its Affiliates’ request pursuant to this Section 7.7(a)(vii).

                                              Notwithstanding anything in this Agreement to the
  contrary, from and after the Closing, Buyer shall, at its sole cost and expense, (A) until such
  time as Buyer has posted replacement surety bonds or other required financial assurances, pay
  or reimburse Seller (within five (5) Business Days of receipt of notice from Seller, which such
  notice shall contain the applicable surety bond numbers and corresponding premium amounts
  or other appropriate references as to other forms of financial assurance) for the cost of any
  premiums that become due after the Closing Date with respect to such surety bonds or the cost
  of other financial assurances; provided, however, that Buyer shall be entitled to retain any
  premium refunds that become due upon posting of the replacement surety bonds, and (B) post
  any addition to the principal amount of any such surety bond or other financial assurance
  required by the WVDEP or any Governmental Authority after the Closing Date as a result of
  any action taken by Buyer with respect to the Business and Acquired Assets in West Virginia.
  Until such time as the Transferred Permits are transferred to Buyer, Buyer shall, and shall
  cause its Subsidiaries to, take all reasonable and necessary actions such that Buyer will not
  have been denied, or be made subject to denial of, any application for any Permit or other
  Governmental Authorization due to application of the Applicant Violator System.

                       (b)   All fees, expenses, costs, bonds or financial assurances required to
be paid or provided in connection with the actions to be taken under this Section 7.7 shall be paid
or provided by Buyer, except for fees, costs or expenses related to the transfer of Mission
Permits from Mission Seminole or an Affiliate thereof to Seller, which fees, costs and expenses
shall be paid by Seller.

                 7.8    Fiduciary Obligations. Nothing in this Agreement, or any document
related to the transactions contemplated hereby, will require Seller or its sole or managing
member, in its capacity as such, to take any action, or to refrain from taking any action, to the
extent inconsistent with any fiduciary obligations.

                7.9     Sale Free and Clear. Seller acknowledges and agrees, and the Sale Order
shall provide that, on the Closing Date and concurrently with the Closing, all then existing or
thereafter arising obligations, Liabilities and Encumbrances of, against or created by Seller or its
bankruptcy estate, shall be fully released from and with respect to the Acquired Assets. On the
Closing Date, the Acquired Assets shall be transferred to Buyer, free and clear of all obligations,
Liabilities and Encumbrances, other than the Permitted Encumbrances and the Assumed
Liabilities.

                                           ARTICLE 8

                                   ADDITIONAL AGREEMENTS

               8.1     Taxes.
                                                 48

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                              Document     Page 106 of 148



                         (a)    Any transfer, real estate property transfer, documentary, sales, use,
stamp, registration, value added, and other such taxes and fees (including any penalties and
interest) incurred in connection with the transactions contemplated hereby and not exempted by
Section 1146(c) of the Bankruptcy Code (“Transfer Taxes”) shall be borne by Buyer. Seller and
Buyer shall cooperate to (i) mitigate and/or eliminate the amount of Transfer Taxes resulting
from the transactions contemplated herein, and (ii) timely prepare and file any Tax Returns
relating to such Transfer Taxes, including any claim for exemption or exclusion from the
application or imposition of any Transfer Taxes. Buyer shall be responsible for preparing and
filing all necessary Tax Returns or other documents with respect to Transfer Taxes; provided,
however, that in the event any such Tax Return requires execution by the other Party, the Party
responsible for preparing the Tax Return shall deliver it to the other Party not less than ten (10)
days before the due date thereof, and the other Party shall promptly execute such Tax Return and
return it to the Party responsible for filing it.

                        (b)    All Liability for any ad valorem Taxes (including, for the
avoidance of doubt, real or personal property Taxes, but excluding any Real Property) and
unmined mineral Taxes (the “Apportioned Taxes”) with respect to the Acquired Assets for a Tax
period or year, or portion thereof, that ends on or before the Closing Date (a “Pre-Closing Tax
Period”) shall be borne by Seller. All Liability for any Apportioned Taxes solely attributable to
the Acquired Assets and that are for any Tax period or year, or portion thereof, that begins after
the Closing Date (a “Post-Closing Tax Period”) shall be borne by Buyer. The total amount of
Apportioned Taxes allocable to the Pre-Closing Tax Period of any Tax period or year
commencing on or before, and ending after, the Closing Date (a “Straddle Period”) shall be the
product of (i) such Tax for the entirety of such Straddle Period, multiplied by (ii) a fraction, the
numerator of which is the number of days for such Straddle Period included in the Pre-Closing
Tax Period and the denominator of which is the total number of days in such Straddle Period,
and the balance of Apportioned Taxes shall be allocable to the Post-Closing Tax Period. At the
Closing, Apportioned Taxes with respect to each Acquired Asset for the applicable Straddle
Period shall be prorated in accordance with the foregoing provisions based on the Tax
assessment for such Acquired Asset for such Straddle Period, if available, or if otherwise, based
on the Apportioned Taxes paid with respect to such Acquired Asset during the preceding Tax
year. With respect to any not yet delinquent Apportioned Taxes relating to a Straddle Period or
Pre-Closing Tax Period, Buyer will assume responsibility for the actual payment of all such
Taxes to the applicable Governmental Authority. With respect to any Apportioned Taxes relating
to a Straddle Period or Pre-Closing Tax Period that are delinquent as of the Closing Date, the
amount of which is known and not subject to dispute, Buyer shall either pay the delinquent
amount of such Taxes directly to the applicable Governmental Authority at the Closing or, at
Buyer’s option, to such title company as designated by Buyer at the Closing, for further payment
by it to the applicable Governmental Authority. In the event that Buyer or Seller makes any
payment of Apportioned Taxes for which it is entitled to reimbursement under this Section
8.1(b), the applicable party shall make such reimbursement no later than 10 days after the
presentation of a statement setting forth the amount of the reimbursement to which the party
presenting the statement is entitled along with such supporting evidence as is reasonably
necessary to calculate the reimbursement amount. Any amounts which may become payable
from Seller to Buyer pursuant to Section 8.1 shall constitute a super priority administrative
expense of Seller under Section 364(c)(1) of the Bankruptcy Code with priority over any and all

                                                 49

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39               Desc Main
                              Document     Page 107 of 148



administrative expenses of the kind specified in Sections 503(b) or 507(b) of the Bankruptcy
Code and shall be treated for Tax purposes as an adjustment to the Purchase Price, unless
otherwise required by law.

                       (c)     Buyer and Seller agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance relating to the
Business and the Acquired Assets (including access to books and records and Tax Returns and
related working papers dated before the Closing) as is reasonably necessary for the filing of all
Tax Returns, the making of any election relating to Taxes, the preparation for any audit by any
Taxing Authority, the prosecution or defense of any claims, suit or proceeding relating to any
Tax, and the claiming by Buyer of any federal, state or local business tax credits or incentives
that Buyer may qualify for in any of the jurisdictions in which any of the Acquired Assets are
located; provided, however, that neither Buyer nor Seller shall be required to disclose the
contents of its income Tax Returns to any Person other than the Parties. For the avoidance of
doubt, Buyer shall prepare and file Tax Returns with respect to Apportioned Taxes and, to the
extent required by applicable law, Seller shall promptly execute and return such Tax Returns to
Buyer for timely filing. Any expenses incurred in furnishing such information or assistance
pursuant to this Section 8.1(c) shall be borne by the Party requesting it.

                     (d)    Any Tax Refund of Seller that is attributable to Buyer’s payment
of Apportioned Taxes pursuant to Section 8.1(b) shall be promptly paid to Buyer.

               8.2    Payments Received.
                Seller, on the one hand, and Buyer, on the other hand, each agree that, after the
Closing, each will hold and will promptly transfer and deliver to the other, from time to time as
and when received by them, any cash, checks with appropriate endorsements (using
commercially reasonable efforts not to convert such checks into cash) or other property that they
may receive on or after the Closing which belongs to the other and will account to the other for
all such receipts.

               8.3     Assumed Contracts: Adequate Assurance and Performance. Buyer shall,
and shall cause its Affiliates to, use commercially reasonable efforts to provide adequate
assurance of the future performance by Buyer of each Assumed Contract as required under
Section 365 of the Bankruptcy Code. Buyer and Seller agree that they will promptly take all
actions reasonably required to assist in obtaining a Bankruptcy Court finding that there has been
an adequate demonstration of adequate assurance of future performance under the Assumed
Contracts pursuant to Section 365 of the Bankruptcy Code, such as furnishing timely requested
and factually accurate affidavits, non-confidential financial information and other documents or
information for filing with the Bankruptcy Court and making Buyer’s and Seller’s
Representatives available to testify before the Bankruptcy Court.

               8.4    Employee Matters.
                      (a)   Employees. Prior to the Closing Date, Buyer shall set initial terms
and conditions of employment, including wages, benefits, job duties and responsibilities and
work assignment. Buyer shall determine which Employees, if any, to offer employment to, in its
sole discretion. Only Employees who are offered and accept such offers of employment with
                                                50

113605837v25
Case 1:20-bk-10390      Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                             Document     Page 108 of 148



Buyer based on the initial terms and conditions set by Buyer and further then actually commence
employment with Buyer will become “Buyer Employees” after the Closing. Seller shall
terminate, or shall cause to be terminated, on or prior to the Closing Date, the employment of all
Employees who are offered and accept offers of employment with Buyer pursuant to this Section
8.4(a). Notwithstanding the foregoing, nothing herein will, after the Closing Date, impose on
Buyer any obligation to retain any Buyer Employee in its employment for any amount of time or
on any terms and conditions of employment. Except as described in the remaining sentences of
this Section 8.4, the employment of each such Buyer Employee with Buyer will commence
immediately after the Closing Date. In the case of any individual who is offered employment by
Buyer and accepts such offer, but who is absent from active employment and receiving short-
term disability or workers’ compensation benefits, the employment of any such individual with
Buyer would commence upon his or her return to active work, and such individual would
become a Buyer Employee as of such date. Except as otherwise required by Legal Requirement,
specified in this Agreement, or otherwise agreed in writing by Buyer, Buyer shall not be
obligated to provide any severance, separation pay, or other payments, rights or benefits,
including any key employee retention payments, to any Employee on account of any termination
of such Employee’s employment before the Closing, and such payments, rights and/or benefits
(if any) shall remain obligations of Seller.

                        (b)    Access to Information. After the Execution Date, Seller shall
provide Buyer and its Affiliates with reasonable access to the Employees and with information,
including employee records, compensation and Benefit Plan data, reasonably requested by Buyer
and such Affiliates, in each case at such times and in a manner requested by Buyer and
reasonably acceptable to Seller, and except as otherwise prohibited by Legal Requirements.

                       (c)     Payroll Taxes. For purposes of payroll Taxes with respect to
Buyer Employees, Seller shall treat the transactions contemplated hereby, as a transaction
described in Treasury Regulation Sections 31.3121(a)(1)-1(b)(2) and 31.3306(b)(1)-(b)(2) (i.e.,
Buyer shall be treated as a successor for payroll Tax purposes); and as such, Seller and Buyer
shall report on a predecessor/successor basis as set forth under the “Standard Procedure”
provided in Section 4 of Revenue Procedure 2004-53, 2004-2 C.B. 320.

                         (d)     No Third Party Beneficiaries; Employment Status. All provisions
contained in this Agreement with respect to employee benefit plans or compensation of Buyer
Employees are included for the sole benefit of the respective Parties. Nothing contained herein
(i) shall confer upon any former, current or future employee of Seller or Buyer or any legal
representative or beneficiary thereof any rights or remedies, including any right to employment
or continued employment, of any nature, for any specified period, (ii) shall cause the
employment status of any former, present or future Employee to be other than terminable at will
or (iii) shall confer any third party beneficiary rights upon any Buyer Employee or any
dependent or beneficiary thereof or any heirs or assigns thereof.

               8.5    Post-Closing Books and Records and Personnel.
                From and after the Closing Date for a period of one (1) year, each Party shall
provide the other Party (and its Representatives) with access, at reasonable times and in a manner
so as not to unreasonably interfere with such Party’s normal business, to the assets, books,

                                               51

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                              Document     Page 109 of 148



records, systems and other property and any employees of such Party (for the avoidance of
doubt, access to assets, books, records, systems and other property and employees of Seller shall
be limited to that as is primarily related to the Business and the Acquired Assets) so as to enable
Buyer and Seller to prepare Tax, financial or court filings or reports, to respond to court orders,
subpoenas or inquiries, investigations, audits or other proceedings of Governmental Authorities,
to prosecute and defend legal Actions or for other like purposes, including Claims, objections
and resolutions, and to enable Seller to wind down the Business. During such one (1)-year
period, each Party (and their respective Representatives) shall be permitted to make copies of
any books and records described in this Section 8.5, subject to the confidentiality requirements
set forth in Sections 7.1 and 12.2. If any Party desires to dispose of any such books and records,
such Party shall, thirty (30) days prior to such disposal, provide the other Party with a reasonable
opportunity to remove or copy such records to be disposed of at the removing Party’s expense.
Buyer shall retain such books and records for a period of six (6) years following the Closing.

               8.6     Casualty Loss.
                Notwithstanding any provision in this Agreement to the contrary, if, before the
Closing, all or any portion of the Acquired Assets is condemned or taken by eminent domain, or
is damaged or destroyed by act of God, fire, explosion, collision, earthquake, windstorm, flood,
terrorism, or other casualty, Seller shall notify Buyer promptly in writing of such fact, and (a) in
the case of condemnation or taking, Seller shall assign or pay, as the case may be, any proceeds
thereof to Buyer at the Closing, and (b) in the case of act of God, fire, explosion, collision,
earthquake, windstorm, flood, terrorism, or other casualty, Seller shall assign the insurance
proceeds therefrom to Buyer at the Closing. Notwithstanding the foregoing, the provisions of this
Section 8.6 shall not in any way modify Buyer’s other rights under this Agreement, including
any applicable right to terminate the Agreement if any condemnation, taking, damage or other
destruction resulted in a Material Adverse Effect. With regard to any such event occurring after
the Petition Date and prior to the Closing, Buyer may elect to exclude the affected Acquired
Assets from this Agreement, without reduction to the Purchase Price, and the affected Acquired
Assets shall be treated as Excluded Assets for all purposes under this Agreement.

               8.7     Insurance Cooperation.

                Notwithstanding anything to the contrary in this Agreement, (a) from and after the
Closing, Buyer shall be entitled to the benefits under the Insurance Policies held by Seller in
effect on or prior to the Closing Date with respect to the Acquired Assets, the Business, and the
Assumed Liabilities (collectively, the “Seller Insurance Policies”), but only to the extent
permissible under Seller Insurance Policies and subject to the terms, conditions and limitations
set forth therein (b) at Closing Seller shall assign, to the extent assignable, to Buyer the right,
power and authority, to make directly to the insurer any request for payment under Seller
Insurance Policies relating to any claims in respect to the Acquired Assets, the Business, and the
Assumed Liabilities that would be covered by Seller Insurance Policies based on event or
occurrences on or prior to the Closing with respect to the Acquired Assets, the Business, and the
Assumed Liabilities, or in the event Buyer is unable to make direct claim for payment, Seller
shall cooperate with Buyer in filing any insurance claims and in the collection of insurance
proceeds, including where permitted by law transferring to Buyer the right to pursue insurance
proceeds related to such claims; and (c) at Closing Seller shall assign, to the extent assignable, to

                                                 52

113605837v25
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                               Document     Page 110 of 148



Buyer the right to receive any future proceeds (including any proceeds in respect of business
interruption insurance for any period after the Closing) relating to any such claim following the
Closing. Any party receiving a notice with respect to any such claim shall promptly notify all
other Parties hereto.

               8.8     No Use by Buyer of Murray Brand IP.

                Buyer shall not have any right to, and shall not, (a) at any time use or authorize
the use of any Murray Brand IP, (b) register, seek to register, claim any intellectual property or
other proprietary right in or use any Trademark that is Murray Brand IP or that may be
confusingly similar to any Murray Brand IP, or (c) contest or assist any third party to contest (i)
Seller’s registered or unregistered intellectual property rights or other proprietary rights in or to
any Murray Brand IP or (i) any application by Seller for registration of intellectual property
rights in any Murray Brand IP. This Section 8.8 shall survive the Closing and continue in full
force and effect thereafter in perpetuity.

                                            ARTICLE 9

                CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE

               The obligations of Buyer to consummate the transactions contemplated by this
Agreement are subject to fulfillment, at or prior to the Closing, of each of the following
conditions, any one or more of which may be waived by Buyer, in its sole and absolute
discretion:

               9.1     Accuracy of Representations.
                 The representations and warranties of Seller set forth in this Agreement shall be
true and correct in all material respects (except that those representations and warranties which
are qualified as Material Adverse Effect shall be true and correct in all respects) as of the Closing
Date with the same effect as though such representations and warranties had been made on and
as of the Closing Date (provided that representations and warranties which are confined to a
specified date shall speak only as of such date); provided, however, that in the event of a breach
of a representation or warranty other than a representation or warranty qualified by Material
Adverse Effect, the condition set forth in this Section 9.1 shall be deemed satisfied unless the
effect of all such breaches of representations and warranties taken together results in a Material
Adverse Effect. Buyer shall have received a certificate of Seller to such effect signed by a duly
authorized officer of Seller.

               9.2     Seller’s Performance.
               The covenants and agreements that Seller is required to perform or to comply
with pursuant to this Agreement at or prior to the Closing shall have been performed and
complied with in all material respects and Buyer shall have received a certificate of Seller to
such effect signed by a duly authorized officer of Seller.

               9.3     No Order.


                                                  53

113605837v25
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                   Desc Main
                               Document     Page 111 of 148



                No Governmental Authority shall have enacted, issued, promulgated, decreed or
entered any Final Order from and after the Execution Date, which is in effect and has the effect
of prohibiting (or delaying beyond the Outside Date) the consummation of or imposing material
modifications on the transactions contemplated hereby.

                9.4     Governmental Authorizations.
                To the extent that the HSR Act is applicable, any waiting period (and any extension
thereof) under the HSR Act and the antitrust legislation of any other relevant jurisdiction
applicable to the purchase of the Acquired Assets or the Business contemplated hereby shall have
expired or shall have been terminated.

                9.5     Seller’s Deliveries.
              Each of the deliveries required to be made to Buyer pursuant to Section 4.3 shall
have been so delivered.

                9.6     Sale Order.
               The Bankruptcy Court shall have entered the Sale Order in form and substance,
including with respect to all findings of fact and conclusions of law, acceptable to Seller and
Buyer, and the Sale Order shall have become a Final Order.

                9.7     Material Adverse Effect.
                Since the Execution Date, no Material Adverse Effect shall have occurred.

                9.8     Frustration of Conditions.
                Notwithstanding anything to the contrary herein, Buyer may not rely on the
failure of any condition set forth in this Article 9 to be satisfied to excuse it from its obligation to
effect the transactions contemplated hereby if such failure was caused by Buyer’s breach of this
Agreement.

                                            ARTICLE 10

               CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER TO CLOSE

               The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to fulfillment, at or prior to the Closing, of each of the following
conditions, any one or more of which may be waived by Seller, in its sole and absolute
discretion:

                10.1    Accuracy of Representations.
                The representations and warranties of Buyer set forth in Article 6 of this
Agreement shall be true and correct in all material respects (except that those representations and
warranties which are qualified as to Material Adverse Effect shall be true and correct in all
respects) as of the Closing Date with the same effect as though such representations and
warranties had been made on and as of the Closing Date (provided that representations and
warranties which are confined to a specified date shall speak only as of such date); provided,
                                                54

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                              Document     Page 112 of 148



however, that in the event of a breach of a representation or warranty, the condition set forth in
this Section 10.1 shall be deemed satisfied unless the effect of all such breaches of
representations and warranties taken together results in a material adverse effect on the ability of
Buyer to consummate the transactions contemplated hereby. Seller shall have received a
certificate of Buyer to such effect signed by a duly authorized officer of Buyer.

               10.2    Buyer’s Performance.
               The covenants and agreements that Buyer is required to perform or to comply
with pursuant to this Agreement at or prior to the Closing shall have been performed and
complied with in all material respects, and Seller shall have received a certificate of Buyer to
such effect signed by a duly authorized officer of Buyer.

               10.3    No Order.
                No Governmental Authority shall have enacted, issued, promulgated, decreed, or
entered any Final Order from and after the Execution Date, which is in effect and has the effect
of prohibiting (or delaying beyond the Outside Date) the consummation of the transactions
contemplated hereby.

               10.4    Governmental Authorizations.
                To the extent that the HSR Act is applicable, any waiting period (and any
extension thereof) under the HSR Act and the antitrust legislation of any other relevant
jurisdiction applicable to the purchase of the Acquired Assets or the Business contemplated
hereby shall have expired or shall have been terminated.

               10.5    Sale Order.
               The Bankruptcy Court shall have entered the Sale Order in form and substance,
including with respect to all findings of fact and conclusions of law, acceptable to Seller and
Buyer, and the Sale Order shall have become a Final Order.

               10.6    Buyer’s Deliveries.
              Each of the deliveries required to be made to Seller pursuant to Section 4.2 shall
have been so delivered.

                                          ARTICLE 11

                                          TERMINATION

               11.1    Termination Events.
               Notwithstanding anything to the contrary, this Agreement may be terminated at
any time prior to the Closing only as follows:

                       (a)     by mutual written consent of Seller and Buyer;

                       (b)     by written notice from either Seller or Buyer:

                                                 55

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                              Document     Page 113 of 148



                                       if a Governmental Authority issues a final, non-appealable
  ruling or Order permanently restraining, enjoining or otherwise prohibiting consummation of
  the transactions contemplated hereby where such ruling or Order was not requested,
  encouraged or supported by Seller or Buyer; provided, however, that the right to terminate
  this Agreement under this Section 11.1(b)(i) shall not be available to any Party whose failure
  to fulfill any obligation under this Agreement shall have been the cause of, or shall have
  resulted in, the failure of the Closing to occur on or prior to the Outside Date;

                                      if the Closing shall not have occurred on or prior to the date
  that is 75 days following the Petition Date, unless otherwise agreed by the Parties (the
  “Outside Date”); provided, however, that the terminating party under this Section 11.1(b)(ii)
  is not (at such time of termination) in breach of any representation, warranty, covenant or
  other agreement in this Agreement so as to cause any condition to the Closing not to be
  satisfied;

                                     if the Bankruptcy Court shall have entered an Order
  dismissing, or converting into cases under chapter 7 of the Bankruptcy Code, any of the cases
  commenced by Seller under chapter 11 of the Bankruptcy Code and comprising part of the
  Bankruptcy Case; or

                                      upon the entry into a definitive agreement for an
  Alternative Transaction.

                        (c)     by written notice from Buyer in the event of any breach, or failure
to perform, by Seller of any of its agreements, covenants, representations or warranties contained
herein, which breach or failure to perform (i) would result in Seller being unable to satisfy a
condition set forth in Article 9 by the then-applicable Outside Date, and (ii) cannot be cured
within ten (10) Business Days after Buyer notifies Seller of such breach in writing; provided,
however, that Buyer shall not have a right of termination pursuant to this Section 11.1(c) if it is
then in breach of any of its agreements, covenants, representations or warranties contained herein
or in the Sale Order; or

                        (d)     by written notice from Seller in the event of any breach, or failure
to perform, by Buyer of any of its agreements, covenants, representations or warranties contained
herein, which breach or failure to perform (i) would result in Buyer being unable to satisfy a
condition set forth in Article 10 by the then-applicable Outside Date, and (ii) cannot be cured
within ten (10) Business Days after Seller notifies Buyer of such breach in writing; provided,
however, that Seller shall not have a right of termination pursuant to this Section 11.1(d) if Seller
is then in breach of any of Seller’s agreements, covenants, representations or warranties
contained herein or in the Sale Order.

                        (e)     by written notice from Buyer in the event of any of the following:
(i) the Bankruptcy Case is not commenced by February 13, 2020; (ii) a motion is not filed for
approval of the Bidding Procedures by February 13, 2020; (iii) the Bidding Procedures Order
does not authorize the Seller’s execution and delivery of this Agreement; and (iv) without
limiting the generality of the foregoing, the payment in full of the Termination Payment, upon
the terms set forth in this Agreement in the event this Agreement is terminated upon the entry by
                                                 56

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39               Desc Main
                              Document     Page 114 of 148



Seller into an agreement for an Alternative Transaction, is not authorized by the Bidding
Procedures Order.

               Each condition set forth in this Section 11.1 pursuant to which this Agreement
may be terminated shall be considered separate and distinct from each other such condition. If
more than one of the termination conditions set forth in this Section 11.1 are applicable, the
applicable party shall have the right to choose the termination condition pursuant to which this
Agreement is to be terminated.

               11.2   Effect of Termination.
                In the event of termination of this Agreement by Buyer or Seller pursuant to this
Article 11, (a) this Agreement shall become null and void and have no effect, and (b) all rights
and obligations of the Parties under this Agreement shall terminate without any Liability of any
Party to any other Party, except (i) nothing herein shall relieve any Party from Liability for any
breach of this Agreement occurring prior to such termination, and (ii) the provisions of Section
7.1(a) (Access and Reports; Confidentiality), Section 12.3 (Public Announcements), Section 12.9
(Expenses), Section 12.10 (Governing Law; Consent to Jurisdiction and Venue; Jury Trial
Waiver) and this Section 11.2 (and, to the extent applicable to the interpretation or enforcement
of such provisions, Article 1 and Article 12), shall expressly survive the termination of this
Agreement. Further, and notwithstanding any provision contained herein that may be to the
contrary, in the event of termination of this Agreement following the entry into a definitive
agreement for an Alternative Transaction, Seller shall pay to Buyer the Termination Payment not
later than one (1) Business Day following the earlier to occur of the consummation of the
Alternative Transaction and the termination of this Agreement. Each Party expressly
acknowledges that the terms of the preceding sentence are an integral part of this Agreement and
that, without such terms, Buyer would not have entered into this Agreement and that any and all
amounts payable with respect to the Termination Payment do not constitute a penalty.

                                          ARTICLE 12

                                     GENERAL PROVISIONS

               12.1   Survival.
                All covenants and agreements contained herein which by their terms are to be
performed in whole or in part, or which prohibit actions, subsequent to the Closing shall, solely
to the extent such covenants and agreements are to be performed, or prohibit actions, subsequent
to the Closing, survive the Closing in accordance with their terms until fully performed or
satisfied. All other covenants and agreements contained herein, and all representations and
warranties contained herein or in any certificated deliveries hereunder, shall not survive the
Closing and shall thereupon terminate, including any Actions for damages in respect of any
breach thereof.

               12.2   Confidentiality.
                Each Party agrees that it will treat in confidence all documents, materials and
other information which it shall have obtained regarding the other Party and its Affiliates during
the course of the negotiations leading to the consummation of the transactions contemplated
                                                  57

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                       Desc Main
                              Document     Page 115 of 148



hereby (whether obtained before or after the date of this Agreement), the investigation provided
for herein and the preparation of this Agreement and the Transaction Documents, and, in the
event the transactions contemplated hereby shall not be consummated, each Party will return to
the other Party all copies of nonpublic documents and materials which have been furnished in
connection therewith. Without limiting the right of either Party to pursue all other legal and
equitable rights available to it for violation of this Section 12.2 by the other Party, it is agreed
that other remedies cannot fully compensate the aggrieved Party for such a violation of this
Section 12.2 and that the aggrieved Party shall be entitled to injunctive relief to prevent a
violation or continuing violation hereof. Notwithstanding the foregoing, Seller may disclose
such information contemplated by this Section 12.2 if Seller believes (after consultation with
counsel) it is legally required to make such disclosure in order to comply with applicable law,
regulation, rule or legal, judicial or administrative process (including any rule, regulation or
policy statement of (a) any self-regulatory organization of which Seller or its Affiliates is a
member, or (b) in connection with the Bankruptcy Case).

               12.3    Public Announcements.
                Except as required in the Bankruptcy Case, prior to the Closing, unless otherwise
required by applicable Legal Requirement or by obligations of Buyer or Seller or their respective
Affiliates pursuant to any listing agreement with or rules of any securities exchange, Buyer, on
the one hand, and Seller, on the other hand, shall consult with each other before issuing any press
release or otherwise making any public statement with respect to this Agreement, the
transactions contemplated hereby or the activities and operations of the other and shall not issue
any such release or make any such statement without the prior written consent of the other (such
consent not to be unreasonably withheld, conditioned or delayed). From and after the Closing,
the Parties may make public statements with respect to this Agreement or the transactions
contemplated hereby so long as such announcements do not disclose the specific terms or
conditions of this Agreement except where such terms and conditions have already been
disclosed as required by Legal Requirement; provided, however, that the issuing party shall use
its commercially reasonable efforts to consult with the other party with respect to the text thereof
to the extent practicable.

               12.4    Notices.
                All notices, requests, demands, waivers, approvals, consents and other
communications (each, a “Notice”) required or permitted to be given under this Agreement shall
be in writing and shall be (a) delivered personally or by commercial messenger, (b) sent via a
recognized overnight courier service, (c) sent by registered or certified mail (postage prepaid and
return receipt requested), or (d) sent by e-mail transmission (provided that, in the case of this
clause (d), a copy of such e-mail transmission also shall be transmitted by one of the other
foregoing means):

                                       If to Seller, then to:
                                                 c/o Murray Metallurgical Coal Holdings, LLC
                                                 46226 National Road
                                                 St. Clairsville, OH 43950
                                                 Attn:     Robert Moore
                                                 Email: rmoore@coalsource.com
                                                  58

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                        Desc Main
                              Document     Page 116 of 148



                                                with a copy (which shall not constitute notice) to:

                                                Proskauer Rose LLP
                                                Eleven Times Square
                                                New York, NY 10036
                                                Attn:    David Hillman
                                                         Charles Dale
                                                       Timothy Karcher
                                                       James Gerkis
                                                Email: dhillman@proskauer.com
                                                         cdale@proskauer.com
                                                        tkarcher@proskauer.com
                                                        jgerkis@proskauer.com

                                      If to Buyer:
                                                c/o Blackhawk Mining, LLC
                                                3228 Summit Square Place, Suite 180
                                                Lexington, KY 40509
                                                Attn:    Elizabeth Nicholas, General Counsel
                                                Email: enicholas@blackhawkmining.com

                                                with a copy (which shall not constitute notice) to:

                                                Jackson Kelly PLLC
                                                221 NW Fifth Street
                                                Evansville, IN 47708
                                                Attn:   Charles Compton
                                                Email: charles.compton@jacksonkelly.com


; or to such other Person or address as any Party shall specify by Notice to the other Party. All
Notices shall be deemed given upon receipt or refusal of receipt.

               12.5    Waiver.
                Neither the failure nor any delay by any Party in exercising any right, power, or
privilege under this Agreement or the documents referred to in this Agreement shall operate as a
waiver of such right, power or privilege, and no single or partial exercise of any such right,
power, or privilege shall preclude any other or further exercise of such right, power, or privilege
or the exercise of any other right, power, or privilege. To the maximum extent permitted by
Legal Requirements, (a) no waiver that may be given by a Party shall be applicable except in the
specific instance for which it is given, and (b) no notice to or demand on one Party shall be
deemed to be a waiver of any right of the Party giving such notice or demand to take further
action without notice or demand.

               12.6    Entire Agreement; Amendment.
               This Agreement (including the Disclosure Schedules), the Sale Order, the Bidding
Procedures Order and the other Transaction Documents supersede all prior agreements between
Buyer, on the one hand, and Seller, on the other hand, with respect to its subject matter and
constitute a complete and exclusive statement of the terms of the agreements between Buyer, on
                                                59

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                              Document     Page 117 of 148



the one hand, and Seller, on the other hand, with respect to their subject matter. This Agreement
may not be amended, modified or supplements except by a written agreement executed by each
of the Parties.

               12.7    Assignment.
               This Agreement, and the rights, interests and obligations hereunder, shall not be
assigned by any Party by operation of law or otherwise without the express written consent of all
of the other Parties (which consent may be granted or withheld in the sole discretion of such
other Party) and any assignment in contravention of this Section 12.7 shall be null and void ab
initio.

               12.8    Severability.
               The provisions of this Agreement shall be deemed severable, and the invalidity or
unenforceability of any provision shall not affect the validity or enforceability of the other
provisions hereof. If any provision of this Agreement, or the application thereof to any Person or
any circumstance, is invalid or unenforceable, (a) the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible, and (b) the remainder of this Agreement
and the application of such provision to other Persons or circumstances shall not be affected by
such invalidity or unenforceability.

               12.9    Expenses.
               Except as otherwise expressly provided in this Agreement, whether or not the
transactions contemplated hereby are consummated, the Parties shall bear their own respective
expenses (including all compensation and expenses of counsel, financial advisors, consultants,
actuaries and independent accountants) incurred in connection with this Agreement and the
transactions contemplated hereby. Any and all fees required by (a) any Governmental Authority
or any Person to obtain or for the transfer of a Permit, or (b) incurred in connection with
complying with any Antitrust Law, shall be the sole responsibility of Buyer.

               12.10 Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver.
                       (a)     Except to the extent the mandatory provisions of the Bankruptcy
Code apply, this Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and to be performed entirely in such state
without regard to principles of conflicts or choice of laws or any other law that would make the
laws of any other jurisdiction other than the State of New York applicable hereto.

                       (b)    Without limitation of any Party’s right to appeal any Order of the
Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to enforce the
terms of this Agreement and to decide any claims or disputes which may arise or result from, or
be connected with, this Agreement, any breach or default hereunder, or the transactions
contemplated hereby, and (ii) any and all claims relating to the foregoing shall be filed and
maintained only in the Bankruptcy Court, and the Parties hereby consent and submit to the
exclusive jurisdiction and venue of the Bankruptcy Court and irrevocably waive the defense of

                                                 60

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                              Document     Page 118 of 148



an inconvenient forum to the maintenance of any such Action or Proceeding; provided, however,
that, if the Bankruptcy Case has been closed pursuant to Section 350(a) of the Bankruptcy Code,
all Actions and Proceedings arising out of or relating to this Agreement shall be heard and
determined in a New York state court or a federal court sitting in the Borough of Manhattan,
New York, New York, and the Parties hereby irrevocably submit to the exclusive jurisdiction
and venue of such courts in any such Action or Proceeding and irrevocably waive the defense of
an inconvenient forum to the maintenance of any such Action or Proceeding. The Parties consent
to service of process by mail (in accordance with Section 12.4) or any other manner permitted by
law.

                (c)   THE PARTIES HEREBY IRREVOCABLY WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF SELLER, BUYER OR THEIR RESPECTIVE
REPRESENTATIVES IN THE NEGOTIATION OR PERFORMANCE HEREOF.

               12.11 Counterparts.
               This Agreement and any amendment hereto may be executed with counterpart
signature pages or in one or more counterparts, each of which shall be deemed to be an original
of this Agreement or such amendment, and all of which, when taken together, shall constitute
one and the same instrument. Delivery of an executed counterpart signature page or counterpart
by facsimile or other electronic transmission (including an e-mail attachment that contains a
portable document format (.pdf) file of an executed counterpart signature page or executed
counterpart) shall be effective as delivery of a manually executed counterpart signature page or
counterpart.

               12.12 Parties in Interest; No Third Party Beneficiaries; No Amendment.
               This Agreement and the other Transaction Documents shall inure to the benefit of
and be binding upon the Parties and their respective successors and permitted assigns. This
Agreement and the other Transaction Documents are for the sole benefit of the Parties and their
permitted assigns, and nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable benefit, claim, cause of action, remedy or right of any kind.

               12.13 Remedies.
                Neither the exercise of nor the failure to exercise a right of set-off or to give
notice of a claim under this Agreement will constitute an election of remedies or limit Seller or
Buyer in any manner in the enforcement of any other remedies that may be available to any of
them, whether at law or in equity.

               12.14 Specific Performance.
                Each Party recognizes that irreparable damage would occur if any of the
provisions of this Agreement were not performed by such Party in accordance with the
provisions hereof or were otherwise breached, and that monetary damages alone would not be
adequate to compensate the non-breaching Party for its injuries. Accordingly, a non-breaching
Party shall be entitled, in addition to any other remedies that may be available, to seek injunctive

                                                 61

113605837v25
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39               Desc Main
                              Document     Page 119 of 148



relief to specifically enforce the provisions of this Agreement. If any Action or Proceeding is
brought by the non-breaching Party to enforce any of the provisions of this Agreement pursuant
to this Section 12.14, the Party in breach shall waive the defense that there is an adequate remedy
at law. Each Party shall waive any requirement for the security or posting of any bond in
connection with any Action or Proceeding seeking specific performance of any of the provisions
hereof and that the only permitted objection that it may raise in response to any action for
specific performance of such provisions is that it contests the existence of a breach or threatened
breach of such provisions. The rights and remedies set forth in this Section 12.14 shall be in
addition to any other rights and remedies that a Party may have at law, in equity or otherwise.

                                   [Signature page(s) follow.]




                                                62

113605837v25
Case 1:20-bk-10390      Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39              Desc Main
                             Document     Page 120 of 148



               IN WITNESS WHEREOF, the Parties have caused this Asset Purchase Agreement
to be executed and delivered by their duly authorized representatives, all as of the Execution
Date.

                                                  SELLER:

                                                  MURRAY MAPLE EAGLE COAL, LLC

                                                  By:    Murray Eagle Mining, LLC
                                                  Its:   Managing Member


                                                         By:      ________________________
                                                                  Robert D. Moore
                                                                  Vice President




                  SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT (MAPLE EAGLE)
Case 1:20-bk-10390   Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39   Desc Main
                          Document     Page 121 of 148
Case 1:20-bk-10390   Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39   Desc Main
                          Document     Page 122 of 148



                                    Exhibit 2

                               Bidding Procedures
Case 1:20-bk-10390            Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                               Desc Main
                                   Document     Page 123 of 148



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

                                                                 )
    In re:                                                       )    Chapter 11
                                                                 )
    MURRAY METALLURGICAL COAL                                    )    Case No. 20-10390 (JEH)
    HOLDINGS, LLC, et al.,1                                      )
                                                                 )    Judge John E. Hoffman, Jr.
                                                                 )
                             Debtors.                            )    (Joint Administration Requested)
                                                                 )

                    BIDDING PROCEDURES FOR THE SALE OF
         SUBSTANTIALLY ALL ASSETS OF MURRAY MAPLE EAGLE COAL, LLC

        On [•], 2020, the United States Bankruptcy Court for the Southern District of Ohio (the
“Court”) entered the Order Establishing Bidding Procedures Relating to the Sale of All or a
Portion of the Debtors’ Assets [Docket No. __] (the “Bidding Procedures Order”),2 by which the
Court approved the following procedures. These Bidding Procedures set forth the process by
which the Debtors are authorized, in consultation with the Consultation Parties,3 to conduct an
auction (the “Auction”), if any, for the sale (the “Sale”) of all, substantially all, or any combination
of the assets (the “Assets”) of Murray Maple Eagle Coal, LLC (“Maple Eagle”).

         The Buyer (including its assignees or designees, the “Stalking Horse Bidder”) submitted a
bid (the “Stalking Horse Bid”) for certain of the Debtors’ assets to set a floor for the Sale. Having
announced and received Court approval of the Stalking Horse Bid, the Debtors will now conduct
a round of open bidding intended to obtain the highest or otherwise best bid for all, substantially
all, or any combination of the Assets, culminating in an Auction for such Assets if competing bids
are received.




1
          The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax
identification number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle Mining,
LLC (4268); Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray Maple Eagle Coal,
LLC (4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business address is 46226 National
Road, St. Clairsville, OH 43950.
2
          All capitalized terms used but not otherwise defined herein shall have the meanings given to them in the
Bidding Procedures Order.
3
          “Consultation Parties” means the following parties: (a) the DIP Lenders (as defined in the Final DIP Order)
and their counsel and financial advisors; and (b) counsel and financial advisors to any official committee of unsecured
creditors appointed in the Debtors’ chapter 11 cases (the “Committee”). Notwithstanding the foregoing, a party shall
not be a Consultation Party if such party is a bidder at the Auction; provided, however, if any such Consultation Party
notifies the Debtors in writing that it irrevocably forfeits its rights to be a bidder, the foregoing restriction shall no
longer apply with respect to such Consultation Party upon the Debtors’ receipt of such notice.
Case 1:20-bk-10390           Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39           Desc Main
                                  Document     Page 124 of 148



Copies of the Bidding Procedures Order or other documents related thereto are available
upon request to Prime Clerk by calling (877) 427-7610 or visiting the Debtors’ restructuring
website at (https://cases.primeclerk.com/MurrayMET).

       To the extent that these Bidding Procedures require the Debtors to consult with any
Consultation Party in connection with making a determination or taking any action, or in
connection with any other matter related to these Bidding Procedures or at the Auction, of any, the
Debtors shall do so in a regular and timely manner prior to making such determination or taking
any such action.

                                                   Key Dates

        These Bidding Procedures provide interested parties with the opportunity to qualify for and
participate in the Auction to be conducted by the Debtors and to submit competing bids for the
Assets. The Debtors shall assist interested parties in conducting their respective due diligence
investigations and shall accept Bids until March 20, 2020 at 4:00 p.m. (prevailing Eastern time)
(the “Bid Deadline”).

         The key dates for the sale process are as follows:4

    March 20, 2020 at 4:00 p.m. Bid Deadline - Due Date for Bids and Deposits
    (prevailing Eastern time)

    March 23, 2020 at 4:00 p.m. Debtors to determine which Bids are Qualified Bids and
    (prevailing Eastern time)   notify each Potential Bidder in writing whether such
                                Potential Bidder is a Qualified Bidder.

    March 24, 2020 at 10:00 a.m. Auction (if necessary), which will be held at Proskauer Rose
    (prevailing Eastern time)    LLP, Eleven Times Square, New York, New York 10036.

    [____], 2020 at 10:00 a.m. Sale Hearing, provided there is no Auction, which will be
    (prevailing Eastern time)  held at the United States Bankruptcy Court for the Southern
                               District of Ohio, Southern Division, 170 North High Street,
                               Columbus, Ohio 43215.


       Unless otherwise approved by the Court, no modification, extension, waiver or addition to
these Bidding Procedures shall be inconsistent with the Stalking Horse Purchase Agreement, the
Bidding Procedures Order or any other Order of the Court, unless otherwise ordered by the Court.




4
         These dates are subject to extension or adjournment as provided for herein.
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                              Document     Page 125 of 148



Submissions to the Debtors.

        These Bidding Procedures set forth the terms by which prospective bidders, if any, may
qualify for and participate in an Auction, thereby competing to make the highest or otherwise best
offer or combination of offers for all, substantially all, or any combination of the Assets, which in
the aggregate will make the highest or otherwise best offer to purchase the Assets. The Debtors,
in consultation with the Consultation Parties, may consider bids from multiple bidders (including
multiple bids submitted by the same bidder) for the Assets in any combination. The Stalking Horse
Purchase Agreement and Stalking Horse Bid referenced herein provide for the Stalking Horse
Bidder’s acquisition of certain of Maple Eagle’s assets, subject to the terms and conditions thereof.

Potential Bidders.

       To participate in the bidding process or otherwise be considered for any purpose under
these Bidding Procedures, a person or entity (other than the Stalking Horse Bidder) interested in
consummating a Sale (a “Potential Bidder”) must deliver or have previously delivered to the
Debtors:

               A.      an executed confidentiality agreement on terms acceptable to the
                       Debtors (a “Confidentiality Agreement”), to the extent not already
                       executed;

               B.      in a form acceptable to the Debtors and their advisors, in consultation
                       with the Consultation Parties: (x) evidence of the financial capability to
                       consummate the Sale, and (y) a written commitment from the equity
                       holder(s) of the Potential Bidder to be responsible for the Potential
                       Bidder’s obligations in connection with the Sale); and

               C.      any other evidence the Debtors, in consultation with the Consultation
                       Parties, may reasonably request to evaluate the buyer.

Due Diligence.

        Only Potential Bidders shall be eligible to receive due diligence information and access to
the Debtors’ electronic data room and to additional non-public information regarding the Debtors.
No Potential Bidder will be permitted to conduct any due diligence that includes confidential
information without entering into a Confidentiality Agreement with the Debtors. The
Debtors will provide to each Potential Bidder that satisfies the foregoing commercially reasonable
due diligence information, as requested by such Potential Bidder in writing, as soon as reasonably
practicable after such request, and the Debtors shall post all written due diligence provided to any
Potential Bidder to the Debtors’ electronic data room. For all Potential Bidders, the due diligence
period will end on the Bid Deadline and subsequent to the Bid Deadline the Debtors shall have no
obligation to furnish any due diligence information.

        The Debtors shall not furnish any confidential information relating to the Assets, liabilities
of the Debtors, or the Sale to any person except to a Potential Bidder or to such Potential Bidder’s
duly authorized representatives to the extent provided in the applicable Confidentiality Agreement.
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                              Document     Page 126 of 148



The Debtors and their advisors shall coordinate all reasonable requests from Potential Bidders for
additional information and due diligence access; provided that the Debtors may decline to provide
such information to Potential Bidders who, at such time and in the Debtors’ reasonable business
judgment, after consultation with the Consultation Parties, have not established, or who have raised
doubt, that such Potential Bidder intends in good faith to, or has the capacity to, consummate the
Sale.

        The Debtors also reserve the right to, in consultation with the Consultation Parties,
withhold any diligence materials that the Debtors determine are sensitive or otherwise not
appropriate for disclosure to a Potential Bidder who the Debtors determine is a competitor of the
Debtors or is affiliated with any competitor of the Debtors. Neither the Debtors nor their
representatives shall be obligated to furnish information of any kind whatsoever to any person that
is not determined to be a Potential Bidder.

        All due diligence requests must be directed to Evercore Group LLC, 55 East 52nd St.,
New York, New York 10055, Attn: Gregory Berube (Gregory.berube@evercore.com), Jeremy
Matican (matican@evercore.com), Pranav Goel (pranav.goel@evercore.com), and Michael
Shilling (michael.shilling@evercore.com).

       I.      Communications with Potential Bidders.

       Notwithstanding anything to the contrary in these Bidding Procedures, all substantive
communications related to the Sale between and amongst Potential Bidders shall exclusively be
through the Debtors and the Debtors’ advisors. Communications between and amongst Potential
Bidders is expressly prohibited unless the Debtors expressly consent in writing to such
communication.

       II.     Due Diligence from Potential Bidders.

       Each Potential Bidder shall comply with all reasonable requests for additional information
and due diligence access requested by the Debtors or their advisors, regarding the ability of the
Potential Bidder to consummate the Sale. Failure by a Potential Bidder to comply with such
reasonable requests for additional information and due diligence access may be a basis for the
Debtors, in consultation with the Consultation Parties, to determine that such bidder is no longer
a Potential Bidder or that a bid made by such Potential Bidder is not a Bid.

        The Debtors and each of their respective advisors and representatives shall be obligated to
maintain in confidence any confidential information in accordance with any applicable
confidentiality agreement, except as otherwise set forth in these Bidding Procedures. Each
recipient of confidential information agrees to use, and to instruct their advisors and
representatives to use, such confidential information only in connection with the evaluation of Bids
during the bidding process or otherwise in connection with the chapter 11 cases or in accordance
with the terms of any applicable confidentiality agreement.
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                               Document     Page 127 of 148



        Notwithstanding the foregoing and the provisions contained in any applicable
confidentiality agreement, the Debtors and the Debtors’ advisors may disclose confidential
information: (i) with the prior written consent of such bidder; (ii) to the applicable bidder; (iii) in
accordance with these Bidding Procedures, including to any Consultation Party; and (iv) as
otherwise required or allowed by any applicable confidentiality agreement with respect to a
particular bidder or other agreement, law, court or other governmental order, or regulation,
including, as appropriate, to regulatory agencies.

Qualified Bidders.

       1.      A “Qualified Bidder” is a Potential Bidder (A) who demonstrates the financial
               capability to consummate the Sale (as determined by the Debtors in consultation
               with the Consultation Parties), (B) whose Bid is a Qualified Bid (as defined herein),
               and (C) that the Debtors, in consultation with the Consultation Parties, determine
               should be considered a Qualified Bidder. Within three business days after the Bid
               Deadline, the Debtors’ advisors will notify each Potential Bidder in writing whether
               such Potential Bidder is a Qualified Bidder. The Stalking Horse Bidder shall be
               deemed a Qualified Bidder for all purposes under these Bidding Procedures and at
               all times.

       2.      If any Potential Bidder is determined by the Debtors, in consultation with the
               Consultation Parties, not to be a Qualified Bidder, the Debtors will refund such
               Qualified Bidder’s Deposit and all accumulated interest thereon on or within five
               business days after the Bid Deadline.

       3.      For the avoidance of doubt, the Debtors expressly reserve the right to notify a
               Potential Bidder that its bid is not a Qualifying Bid (a “Non-Qualifying Bid”) and
               permit a Potential Bidder to revise or supplement a Non-Qualifying Bid to make it
               a Qualified Bid.

       4.      Between the date that the Debtors notify a Potential Bidder that it is a Qualified
               Bidder and the Auction, if any, the Debtors may discuss, negotiate, or seek
               clarification of any Qualified Bid from a Qualified Bidder. Except as otherwise set
               forth in the Stalking Horse Agreement, without the written consent of the Debtors,
               in consultation with the Consultation Parties, a Qualified Bidder may not modify,
               amend, or withdraw its Qualified Bid, except for proposed amendments to increase
               their consideration contemplated by, or otherwise improve the terms of, the
               Qualified Bid, during the period that such Qualified Bid remains binding as
               specified in these Bidding Procedures; provided that any Qualified Bid may be
               improved at the Auction, if any, as set forth herein. Any improved Qualified Bid
               must continue to comply with the requirements for Qualified Bids set forth in these
               Bidding Procedures.
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                 Desc Main
                              Document     Page 128 of 148



Bid Requirements.

        A proposal, solicitation, or offer (each, a “Bid”) by a Qualified Bidder that is submitted in
writing and satisfies each of the following requirements (the “Bid Requirements”) as determined
by the Debtors, in their reasonable business judgment and after consultation with the Consultation
Parties, shall constitute a “Qualified Bid”).

       I.      Assets. Each Bid must clearly state which Assets that the Qualified Bidder is
               agreeing to purchase and assume.

       II.     Assumption of Obligations. Each Bid must clearly state which liabilities and
               obligations of the Debtors the Qualified Bidder is agreeing to assume.

       III.    Purchase Price. Each Bid must clearly set forth the purchase price to be paid
               for the applicable asset package, including and identifying separately any cash
               and non-cash components, which non-cash components shall be limited only
               to credit-bids and assumed liabilities (the “Purchase Price”).

       IV.     Minimum Initial Overbid. At a minimum, each Bid seeking to acquire all of
               Maple Eagle’s assets that are the subject of the Stalking Horse Bid must have
               a Purchase Price that in the Debtors’ reasonable business judgment, after
               consultation with the Consultation Parties, has a monetary value greater than
               the sum of (i) the Purchase Price, (ii) the Stalking Horse Bid Protections, and
               (iii) $250,000 (collectively, the “Minimum Initial Overbid”).

       V.      Markup of the Stalking Horse Purchase Agreement. Each Bid must be
               accompanied by an executed purchase agreement as well as a redline of such
               agreement marked to reflect the amendments and modifications made to the
               form of the Stalking Horse Purchase Agreement provided by the Debtors to
               Potential Bidders.      Each such purchase agreement must provide a
               representation that the Qualified Bidder will (i) make all necessary filings
               under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
               amended (the “HSR Act”), if applicable, and (ii) submit and pay the fees
               associated with all necessary filings under the HSR Act as soon as reasonably
               practicable; provided, however, that the timing and likelihood of receiving HSR
               Act approval will be a consideration in determining the highest or otherwise
               best Bid.

       VI.     Deposit. Each Bid, other than the Stalking Horse Bid, must be accompanied
               by a cash deposit in the amount equal to 10 percent of the aggregate cash
               Purchase Price of the Bid, to be held in an interest-bearing escrow account to
               be identified and established by the Debtors (the “Deposit”).

       VII.    Qualified Bid Documents. Each Bid must include duly executed, non-
               contingent transaction documents necessary to effectuate the transactions
               contemplated in the Bid and shall include a schedule of assumed contracts to
               the extent applicable to the Bid, and a copy of the Asset Purchase Agreement
Case 1:20-bk-10390    Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39             Desc Main
                           Document     Page 129 of 148



             clearly marked to show all changes requested by the Qualified Bidder,
             including those related to the respective Purchase Price and assets to be
             acquired by such Qualified Bidder, as well as all other material documents
             integral to such bid (the “Qualified Bid Documents”).

      VIII. Committed Financing. To the extent that a Bid is not accompanied by
            evidence of the Qualified Bidder’s capacity to consummate the sale set forth
            in its Bid with cash on hand, each Bid must include unconditional committed
            financing from a reputable financing institution, documented to the
            satisfaction of the Debtors in consultation with the Consultation Parties, that
            demonstrates that the Qualified Bidder has: (i) received sufficient debt and/or
            equity funding commitments to satisfy the Qualified Bidder’s Purchase Price
            and other obligations under its Bid; and (ii) adequate working capital
            financing or resources to finance going concern operations for the Assets and
            the proposed transactions. Such funding commitments or other financing
            must be unconditional and must not be subject to any internal approvals,
            syndication requirements, diligence, or credit committee approvals, and shall
            have covenants and conditions reasonably acceptable to the Debtors, in
            consultation with the Consultation Parties.

      IX.    Contingencies; No Financing or Diligence Outs. A Bid shall not be conditioned
             on the obtaining or the sufficiency of financing or any internal approval, or on
             the outcome or review of due diligence, but may be subject to the accuracy at
             the closing of specified representations and warranties or the satisfaction at
             the closing of specified conditions, which shall be acceptable to the Debtors in
             their business judgment, after consultation with the Consultation Parties.

      X.     Identity. Each Bid must fully disclose the identity of each entity that will be
             bidding or otherwise participating in connection with such Bid (including each
             equity holder or other financial backer of the Qualified Bidder if such
             Qualified Bidder is an entity formed for the purpose of consummating the
             proposed transaction contemplated by such Bid), and the complete terms of
             any such participation. Each Bid must also fully disclose whether any current
             or former officer, director or equity holder of the Debtors, or any entity
             affiliated with any current or former officer, director or equity holder of the
             Debtors, will be bidding or otherwise participating in connection with such
             Bid. Under no circumstances shall any undisclosed insiders, principals, equity
             holders, or financial backers be associated with any Bid (including any
             Overbid at the Auction). Each Bid must also include contact information for
             the specific persons and counsel whom Evercore Group LLC and Proskauer
             Rose LLP should contact regarding such Bid. All information disclosed
             pursuant to this paragraph shall be made available by the Debtors to the
             Consultation Parties promptly upon the Debtors’ receipt thereof but in any
             event no later than one business day following the Bid Deadline.
Case 1:20-bk-10390    Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39              Desc Main
                           Document     Page 130 of 148



      XI.    Demonstrated Financial Capacity. A Qualified Bidder must have, in the
             Debtors’ business judgment, after consultation with the Consultation Parties,
             the necessary financial capacity to consummate the proposed transactions
             required by its Bid.

      XII.   Adequate Assurance of Future Performance. Each Bid must (i) identify the
             executory contracts and unexpired leases to be assumed and assigned in
             connection with the proposed Sale, (ii) provide for the payment of all cure costs
             related to such executory contracts and unexpired leases by the Qualified
             Bidder and (iii) demonstrate, in the Debtors’ reasonable business judgment,
             after consultation with the Consultation Parties, that the Qualified Bidder can
             provide adequate assurance of future performance under all such executory
             contracts and unexpired leases.

      XIII. Time Frame for Closing. A Bid by a Qualified Bidder must be reasonably
            likely (based on availability of financing, antitrust, or other regulatory issues,
            experience, and other considerations) to be consummated, if selected as the
            Successful Bid, within a time frame acceptable to the Debtors, after
            consultation with the Consultation Parties, which time frame shall include a
            closing by no later than May 6, 2020.

      XIV. Binding and Irrevocable. A Qualified Bidder’s Bid for a particular asset
           package shall be irrevocable unless and until the Debtors accept a higher Bid
           for such asset package and such Qualified Bidder is not selected as the Backup
           Bidder for such asset package.

      XV.    Expenses; Disclaimer of Fees. Each Bid (other than a Stalking Horse Bid,
             solely to the extent set forth in the Stalking Horse Agreement) must disclaim
             any right to receive a fee analogous to a break-up fee, expense reimbursement,
             termination fee, or any other similar form of compensation. For the avoidance
             of doubt, no Qualified Bidder (other than the Stalking Horse Bidder, solely to
             the extent set forth in the Stalking Horse Agreement) will be permitted to
             request, nor be granted by the Debtors, at any time, whether as part of the
             Auction, if any, or otherwise, a break-up fee, expense reimbursement,
             termination fee, or any other similar form of compensation, and by submitting
             its Bid is agreeing to refrain from and waive any assertion or request for
             reimbursement on any basis, including under section 503(b) of the Bankruptcy
             Code.

      XVI. Authorization. Each Bid must contain evidence that the Qualified Bidder has
           obtained authorization or approval from its board of directors (or a
           comparable governing body acceptable to the Debtors, in consultation with the
           Consultation Parties) with respect to the submission of its Bid and the
           consummation of the transactions contemplated in such Bid.
Case 1:20-bk-10390    Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39            Desc Main
                           Document     Page 131 of 148



      XVII. As-Is, Where-Is. Each Bid must include a written acknowledgement and
            representation that the Qualified Bidder: (i) has had an opportunity to
            conduct any and all due diligence regarding the Assets prior to making its
            offer; (ii) has relied solely upon its own independent review, investigation,
            and/or inspection of any documents and/or the Assets in making its Bid; and
            (iii) did not rely upon any written or oral statements, representations,
            promises, warranties, or guaranties whatsoever, whether express, implied by
            operation of law, or otherwise, regarding the Assets or the completeness of any
            information provided in connection therewith or the Auction, except as
            expressly stated in the Bidder’s Asset Purchase Agreement.

      XVIII. Adherence to Bid Procedures. By submitting its Bid, each Qualified Bidder is
             agreeing to abide by and honor the terms of these Bidding Procedures and
             agrees not to submit a Bid or seek to reopen the Auction after conclusion of
             the Auction, if any.

      XIX. Transfer of Mining Permits/Assumption of Reclamation Obligations. Each
           Bid must (i) provide that the Bidder will: (a) take transfer of or obtain permits
           for the mining operations to be acquired; (b) assume all associated reclamation
           obligations with respect to Maple Eagle; and (c) obtain assignment of or
           replace the reclamation surety bonds associated with such permits, and (ii)
           provide evidence of: (a) the Bidder’s ability to satisfy the conditions set forth
           in clause (i) of this paragraph (including verification that the Bidder is not,
           and will not be as of the time of the transfer, “permit blocked” under the
           federal Surface Mining Control and Reclamation Act by application of the
           federal Applicant Violator System); and (b) the Bidder’s financial resources
           necessary to obtain assignment of or replace the reclamation surety bonds
           associated with such permits, which evidence may include a letter from a
           surety company confirming that the Bidder is a “qualified buyer” (as such
           term is used in the surety industry) (clauses (i) and (ii), collectively, the
           “Reclamation Obligations Bid Requirement”).

      XX.    Government Approvals. Each Bid must include a description of all
             governmental, licensing, regulatory, or other approvals or consents that are
             required to close the proposed Sale, together with evidence satisfactory to the
             Debtors, after consultation with the Consultation Parties, of the ability to
             obtain such consents or approvals in a timely manner, as well as a description
             of any material contingencies or other conditions that will be imposed upon,
             or that will otherwise apply to, the obtainment or effectiveness of any such
             consents or approvals.

      XXI. Government Approvals Timeframe. Each Bid must set forth an estimated
           timeframe for obtaining any required internal, governmental, licensing,
           regulatory or other approvals or consents for consummating any proposed
           Sale.
Case 1:20-bk-10390      Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39               Desc Main
                             Document     Page 132 of 148



       XXII. Consent to Jurisdiction. The Qualified Bidder must submit to the jurisdiction
             of the Court and waive any right to a jury trial in connection with any disputes
             relating to Debtors’ qualification of bids, the Auction, if any, the construction
             and enforcement of these Bidding Procedures, the Sale documents, and the
             Closing, as applicable.

       XXIII. Bid Deadline. Each Bid must be transmitted via email (in .pdf or similar
              format) so as to be actually received on or before 4:00 p.m. (prevailing Eastern
              Time) on March 20, 2020 by:

               A.     Debtors. Murray Metallurgical Coal Holdings, LLC, 46226 National
                      Road, St. Clairsville, OH 43950, Attn: Andrew Balcar.

               B.     Debtors’ Counsel. Proskauer Rose LLP, Eleven Times Square, New
                      York, New York 10036, Attn:                 David M. Hillman
                      (dhillman@proskauer.com),         Timothy        Q.       Karcher
                      (tkarcher@proskauer.com),        and       Chris      Theodoridis
                      (ctheodoridis@proskauer.com) and Proskauer Rose LLP, One
                      International Place, Boston, Massachusetts 02110, Charles A. Dale
                      (cdale@proskauer.com).

               C.     Debtors’ Co-Counsel. Allen Stovall Neuman Fisher & Ashton LLP, 17
                      South High Street, Suite 1220, Columbus, Ohio 43215, Attn: Thomas
                      R.    Allen    (allen@asnfa.com)    and    Richard    K.    Stovall
                      (stovall@asnfa.com).

               D.     Debtors’ Financial Advisors. Evercore Group LLC, 55 East 52nd
                      Street, New York, New York 10055, Attn:            Gregory Berube
                      (gregory.berube@evercore.com),            Jeremy           Matican
                      (matican@evercore.com), Pranav Goel (pranav.goel@evercore.com),
                      and Michael Shilling (michael.shilling@evercore.com) and Alvarez &
                      Marsal, 600 Madison Avenue, New York, NY 10022, Attn: Robert
                      Campagna      (rcampagna@alvarezandmarsal.com),        Amy     Lee
                      (alee@alvarezandmarsal.com),          and       Holden       Bixler
                      (hbixler@alvarezandmarsal.com).

Auction.

       The Debtors shall evaluate Qualified Bids and identify the Qualified Bid that is, in the
Debtors’ judgment, after consultation with the Consultation Parties, the highest or otherwise best
Qualified Bid or combination of Qualified Bids for the Assets (the “Baseline Bid”), and provide
copies of the applicable Qualified Bid Documents supporting the applicable Baseline Bid to each
Qualified Bidders at or prior to the Auction. When determining the highest or otherwise best
Qualified Bid and selecting the winning bidder, as compared to other Qualified Bids, the Debtors
may, in consultation with the Consultation Parties, consider the following factors in addition to
any other factors that the Debtors deem appropriate: (a) the number, type, and nature of any
changes to the Asset Purchase Agreement or Stalking Horse Purchase Agreement, if any, requested
Case 1:20-bk-10390        Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                               Document     Page 133 of 148



by the Qualified Bidder, including the type and amount of Assets sought and obligations to be
assumed in the Qualified Bid; (b) the amount and nature of the total consideration; (c) the
likelihood of the Qualified Bidder’s ability to close the Sale and the timing thereof; (d) the net
economic effect of any changes to the value to be received by the Debtors’ estates from the
transaction contemplated by the Qualified Bid Documents; and (e) the tax consequences of such
Qualified Bid (collectively, the “Bid Assessment Criteria”). For the avoidance of doubt, when
determining the highest or otherwise best Qualified Bid, one dollar of the DIP Claim Amount shall
be equal in all respects to one dollar of cash that may be bid by another Qualified Bidder.

       If no Qualified Bids other than the Stalking Horse Bid are received by the Bid Deadline,
then the Debtors may cancel the Auction, and may decide, in the Debtors’ reasonable business
judgment, in consultation with the Consultation Parties, to designate the Stalking Horse Bid as the
Successful Bid, and pursue entry of the order approving a Sale of the Debtors’ assets to the Stalking
Horse Bidder pursuant to the Stalking Horse Purchase Agreement.

       The Auction, if any, shall take place at 10:00 a.m. (prevailing Eastern Time) on Tuesday,
March 24, 2020, at the offices of Proskauer Rose LLP, Eleven Times Square, New York, New
York 10036, or such later date and time as selected by the Debtors after consultation with the
Consultation Parties, and subject to the consent of the DIP Lenders. The Auction, if any, shall be
conducted in a timely fashion according to the following procedures:

       I.      The Debtors Shall Conduct the Auction.

         The Debtors and their professionals shall direct and preside over the Auction, if any, in
consultation with the Consultation Parties. At the start of the Auction, the Debtors shall describe
the terms of the Baseline Bid. The Debtors explicitly reserve the right, in their business judgment
and after consultation with the Consultation parties, to exercise their discretion in conducting the
Auction, including determining whether to adjourn the Auction to facilitate separate discussions
between Qualified Bidders, the Debtors, and the Consultation Parties, as applicable. The Debtors
shall maintain a written transcript of the Auction and all Bids made and announced at the Auction,
if any, including the Baseline Bid, all applicable Overbids, and the Successful Bid.

        Only Qualified Bidders and their legal and financial advisors, including the Stalking Horse
Bidder, the Consultation Parties, and members and advisors of the Committee and the United
States Trustee, shall be entitled to attend the Auction, if any, and the Qualified Bidders shall appear
at the Auction in person and may speak or bid themselves or through duly authorized
representatives. Only Qualified Bidders shall be entitled to bid at the Auction, if any.

       II.     Terms of Overbids.

       “Overbid” means any bid made at the Auction, if any, by a Qualified Bidder subsequent to
the Debtors’ announcement of the Baseline Bid. Each applicable Overbid must comply with the
following conditions:

               A.      Minimum Overbid Increments. The initial Overbid for all of Maple
                       Eagle’s assets shall provide for total consideration to the Debtors with
                       a value that exceeds the value of the consideration under the Baseline
Case 1:20-bk-10390     Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                            Document     Page 134 of 148



                     Bid by an incremental amount that is not less than $250,000, and
                     successive Overbids higher than the previous bid, as Debtors shall, in
                     consultation with the Consultation Parties, announce at the Auction
                     (the “Minimum Overbid Increment”).

                     The Debtors reserve the right, in consultation with the Consultation Parties,
                     to announce reductions or increases in the Minimum Overbid Increment at
                     any time during the Auction, if any. Additional consideration in excess of
                     the amount set forth in the respective Baseline Bid may include: (a) cash
                     and/or noncash consideration; provided, however, that the value for such
                     noncash consideration shall be determined by the Debtors in their
                     reasonable business judgment, in consultation with the Consultation Parties;
                     and (b) in the case of a Bid by a Secured Creditor, a credit bid of up to the
                     full amount of the such secured creditors’ allowed secured claim including,
                     for the avoidance of doubt, a Bid by the DIP Lenders up to the full amount
                     of the DIP Claim Amount; provided, however, that nothing herein shall
                     impact any parties’ rights with respect to either (a) challenges to the liens
                     or claims of a Secured Creditor, or (b) solely with respect to Secured
                     Creditors other than the Stalking Horse Bidder, assertions under section
                     506(c) of the Bankruptcy Code or the effects that such challenges or
                     assertions have, if any, on the ability of the any Secured Creditor to credit
                     bid, in each case, subject to the terms of the Final DIP Order.

            B.       Conclusion of Each Overbid Round. Upon the solicitation of each
                     round of applicable Overbids, the Debtors may announce a deadline
                     (as the Debtors may, in their business judgment, after consultation with
                     the Consultation Parties, extend from time to time, the “Overbid
                     Round Deadline”) by which time any Overbids must be submitted to
                     the Debtors.

            C.       Overbid Alterations. An applicable Overbid may contain alterations,
                     modifications, additions, or deletions of any terms of the Bid no less
                     favorable to the Debtors’ estates than any prior Bid or Overbid, as
                     determined in the Debtors’ reasonable business judgment after
                     consultation with the Consultation Parties, but shall otherwise comply
                     with the terms of these Bidding Procedures.

            D.       Announcing Highest Bid. Subsequent to each Overbid Round
                     Deadline, the Debtors, shall announce whether the Debtors have
                     determined that an Overbid is higher or otherwise better than the
                     Initial Minimum Overbid, or in subsequent rounds, the Overbid
                     previously designated by the Debtors as the prevailing highest or
                     otherwise best Bid (the “Prevailing Highest Bid”). The Debtors shall
                     describe to all Qualified Bidders the material terms of any new Overbid
                     designated by the Debtors as the Prevailing Highest Bid as well as the
                     value attributable by the Debtors to such Prevailing Highest Bid based
                     on, among other things, the Bid Assessment Criteria.
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39               Desc Main
                              Document     Page 135 of 148



       III.    Consideration of Overbids.

        The Debtors reserve the right, in their reasonable business judgment and after consultation
with the Consultation Parties, to adjourn the Auction, if any, one or more times to, among other
things: (i) facilitate discussions between and amongst the Debtors, the Qualified Bidders and the
Consultation Parties, as appropriate; (ii) allow Qualified Bidders to consider how they wish to
proceed; and (iii) provide Qualified Bidders the opportunity to provide the Debtors and the
Consultation Parties with such additional evidence as the Debtors, in their reasonable business
judgment, after consultation with the Consultation Parties, may require that the Qualified Bidder
has sufficient internal resources or has received sufficient non-contingent debt and/or equity
funding commitments to consummate the proposed transaction at the prevailing Overbid amount.

       IV.     Closing the Auction.

               A.     The Auction, if any, shall continue until there is one (or more) Bids for
                      the Assets that the Debtors determine, in their reasonable business
                      judgment, after consultation with the Consultation Parties, to be the
                      highest or otherwise best Bid or Bids for all Assets. Such Bid (or Bids)
                      shall be declared the “Successful Bid” and such Qualified Bidder, the
                      “Successful Bidder” for such asset package, at which point the Auction
                      will be closed. The Auction, if any, shall not close unless and until all
                      Qualified Bidders have been given a reasonable opportunity to submit
                      an Overbid at the Auction to the then Prevailing Highest Bid. Such
                      acceptance by the Debtors of the Successful Bid(s) is conditioned upon
                      approval by the Court of the Successful Bid(s).

               B.     A Successful Bidder shall, within one business day after the conclusion
                      of the Auction, submit to the Debtors fully executed revised
                      documentation memorializing the terms of the Successful Bid. The
                      Successful Bid may not be assigned to any party without the consent of
                      the Debtors after consulting with the Consultation Parties.

               C.     For the avoidance of doubt, nothing in these Bidding Procedures shall
                      prevent the Debtors from exercising their respective fiduciary duties
                      under applicable law.

               D.     For the avoidance of doubt, no Bid shall be declared the Successful Bid
                      unless such Bid complies with the Reclamation Obligations Bid
                      Requirement.

               E.     The Debtors shall not consider any Bids or Overbids submitted after
                      the conclusion of the Auction, if any, and any such Bids or Overbids
                      shall be deemed untimely and shall under no circumstances constitute
                      a Qualified Bid.

               F.     As soon as reasonably practicable after closing the Auction, if any, and
                      in any event not less than one business day following closing the
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                              Document     Page 136 of 148



                       Auction, the Debtors shall cause a notice of Successful Bid and
                       Successful Bidder, and the Qualified Bid Documents for each
                       Successful Bid and Backup Bid, to be filed with the Court.

       V.      No Collusion; Good-Faith Bona Fide Offer.

         Each Qualified Bidder participating at the Auction, if any, will be required to confirm on
the record at the Auction that: (i) it has not engaged in any collusion with respect to the bidding;
and (ii) its Bid is a good-faith bona fide offer and it intends to consummate the proposed transaction
if selected as the Successful Bidder.

Backup Bidder.

       1.      Notwithstanding anything in these Bidding Procedures to the contrary, if an
               Auction is conducted for all or any portion of the Assets, the Qualified Bidder with
               the next-highest or otherwise second-best Bid at the Auction for such Asset(s), as
               determined by the Debtors in the exercise of their reasonable business judgment,
               after consultation with the Consultation Parties (the “Backup Bid”), shall be
               required to serve as a backup bidder (the “Backup Bidder”) for such Asset(s), and
               each Qualified Bidder shall agree and be deemed to agree to be the Backup Bidder
               if so designated by the Debtors. For the avoidance of doubt, no Bid shall be
               declared the Backup Bid unless such Bid complies with the Reclamation
               Obligations Bid Requirement.

       2.      The identity of the Backup Bidder and the amount and material terms of the Backup
               Bid shall be announced by the Debtors at the conclusion of the Auction, if any, at
               the same time the Debtors announce the identity of the Successful Bidder. The
               Backup Bidder shall be required to keep its Bid (or if the Backup Bidder submits
               one or more Overbids at the Auction, its final Overbid) open and irrevocable until
               the closing of the transaction with the applicable Successful Bidder. The Backup
               Bidder’s Deposit shall be held in escrow until the closing of the transaction with
               the applicable Successful Bidder.

       3.      If a Successful Bidder fails to consummate the approved transactions contemplated
               by its Successful Bid, the Debtors may select the applicable Backup Bidder as the
               Successful Bidder, and such Backup Bidder shall be deemed a Successful Bidder
               for all purposes. The Debtors will be authorized, but not required, to consummate
               all transactions contemplated by the Bid of such Backup Bidder without further
               order of the Court or notice to any party. In such case, the defaulting Successful
               Bidder’s Deposit shall be forfeited to the Debtors, and the Debtors specifically
               reserve the right to seek all available remedies against the defaulting Successful
               Bidder, including with respect to specific performance.

        All Qualified Bids (other than each Successful Bid and Backup Bid) shall be deemed
rejected by the Debtors on and as of the date of approval of each Successful Bid and Backup Bid
by the Court. The Debtors, on their behalf and on behalf of each of their respective estates,
specifically reserve the right to seek all available damages, including specific performance, from
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                              Document     Page 137 of 148



any defaulting Successful Bidder (including any Backup Bidder designated as a Successful Bidder)
in accordance with the terms of the Bidding Procedures

Reservation of Rights.

        The Debtors reserve their rights to modify these Bidding Procedures, in their reasonable
business judgment, after consultation with the Consultation Parties, in any manner that will best
promote the goals of the bidding process, or impose, at or prior to the Auction, if any, additional
customary terms and conditions on the sale of the Assets, including, without limitation:
(a) extending the deadlines set forth in these Bidding Procedures; (b) adjourning the Auction, at
the Auction and/or adjourning the Sale Hearing in open court without further notice; (c) modifying
the Bidding Procedures and/or adding procedural rules that are reasonably necessary or advisable
under the circumstances for conducting the Auction; (d) accepting sealed Bids; (e) canceling the
Auction; (f) waiving, or imposing additional, terms and conditions set forth herein with respect to
Potential Bidders and (g) rejecting any or all bids or Bids; provided, however, that (i) any
modification, extension, waiver, or addition to the Bidding Procedures shall not be inconsistent
with the Bidding Procedures Order, or any other Order of the Court, unless otherwise ordered by
the Court or with the prior consent of the DIP Lenders, and (ii) the Debtors may not waive, amend,
or modify the Bidding Procedures or impose terms and conditions on the sale of the Assets in a
manner that has an adverse effect on the Reclamation Obligations Bid Requirement.

Approval of Sale Transactions.

       A hearing to consider approval of the Sale of certain of the Assets to the Successful Bidders
(the “Sale Hearing”) is currently scheduled to take place on or before at 10:00 a.m. (prevailing
Eastern Time) on or about March 26, 2020, before the Honorable John E. Hoffman, at the Court,
170 North High Street, Columbus, Ohio 43215.

       The Sale Hearing may be continued to a later date by the Debtors, after consultation
with the Consultation Parties, by sending notice prior to, or making an announcement at,
the Sale Hearing. No further notice of any such continuance will be required to be provided
to any party (including the Stalking Horse Bidder).

       At the Sale Hearing, the Debtors, in consultation with the Consultation Parties, shall
present the Successful Bids to the Court for approval.

Return of Deposits

        The Deposits of all Qualified Bidders shall be held in one or more interest-bearing escrow
accounts by the Debtors, or the Debtors’ designee, but shall not become property of the Debtors’
estates absent further order of the Court or as expressly provided below. The Deposit of any
Qualified Bidder that is neither a Successful Bidder nor a Backup Bidder shall be returned to such
Qualified Bidder not later than five business days after the Sale Hearing. The Deposit of each
Backup Bidder, if any, shall be returned to such Backup Bidder no later than three business days
after the closing of the transaction with the relevant Successful Bidder for the assets bid upon by
such Backup Bidder. Upon the return of the Deposits, their respective owners shall receive any
and all interest that will have accrued thereon. If a Successful Bidder timely closes on its winning
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                              Document     Page 138 of 148



transaction, its Deposit shall be credited towards the applicable purchase price(s). If a Successful
Bidder (or Backup Bidder, if applicable) fails to consummate a sale transaction because of a breach
or failure to perform on the part of such Successful Bidder (or Backup Bidder, if applicable), the
Debtors will not have any obligation to return the Deposit deposited by such Successful Bidder (or
Backup Bidder, if applicable), and such Deposit shall irrevocably become property of the Debtors
without prejudice to any and all rights and remedies that are available to the Debtors at law or in
equity.

Fiduciary Out.

        Nothing in these Bidding Procedures shall require the board of directors, board of
managers, or such similar governing body of any of the Debtors to take any action, or to refrain
from taking any action, with respect to these Bidding Procedures, to the extent such board of
directors, board of managers, or such similar governing body determines, or based on the advice
of counsel, that taking such action, or refraining from taking such action, as applicable, is required
to comply with applicable law or its fiduciary obligations under applicable law; provided, however,
that the Debtors shall provide the Consultation Parties with advance written notice of such action
or inaction within two business days prior to taking such action or inaction.
Case 1:20-bk-10390   Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39   Desc Main
                          Document     Page 139 of 148



                                    Exhibit 3

                                   Sale Notice
Case 1:20-bk-10390           Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                            Desc Main
                                  Document     Page 140 of 148



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

                                                               )
    In re:                                                     )    Chapter 11
                                                               )
    MURRAY METALLURGICAL COAL                                  )    Case No. 20-10390 (JEH)
    HOLDINGS, LLC, et al.,1                                    )
                                                               )    Judge John E. Hoffman, Jr.
                                                               )
                            Debtors.                           )    (Joint Administration Requested)
                                                               )

             NOTICE OF AUCTION FOR THE SALE OF THE DEBTORS’ ASSETS


        PLEASE TAKE NOTICE that on [•], 2020, the United States Bankruptcy Court for the
Southern District of Ohio (the “Court”) entered the Order (I) Authorizing the Entry Into and
Performance Under the Stalking Horse Purchase Agreement, (II) Approving Bidding Procedures
for the Sale of Assets, (III) Scheduling Hearings and Objection Deadlines with Respect to the Sale
(IV) Scheduling Bid Deadlines and an Auction, (V) Approving the Form and Manner of Notice
Thereof, (VI) Approving Contract Assumption and Assignment Procedures, and (VII) Granting
Related Relief [Docket No. [•]] (the “Bidding Procedures Order”), 2 authorizing the above-
captioned debtors and debtors in possession (collectively, the “Debtors”) to conduct an auction
(the “Auction”) to select the party or parties to purchase the assets of Murray Maple Eagle Coal,
LLC. The Auction will be governed by the bidding procedures approved pursuant to the Bidding
Procedures Order (attached to the Bidding Procedures Order as Exhibit 2, the “Bidding
Procedures”).

Copies of the Bidding Procedures Order, the Bidding Procedures, or other documents related
thereto are available upon request to Prime Clerk by calling (877) 427-7610 (United States and
Canada) and (917) 962-8958 (International) or visiting the Debtors’ restructuring website at
https://cases.primeclerk.com/MurrayMET.

        PLEASE TAKE FURTHER NOTICE that the Bid Deadline is Friday, March 20, 2020,
at 4:00 p.m. (prevailing Eastern Time), and that any person or entity who wishes to participate in




1
          The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax
identification number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle Mining,
LLC (4268); Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray Maple Eagle Coal,
LLC (4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business address is 46226 National
Road, St. Clairsville, OH 43950.
2
          Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Bidding
Procedures Order or the Bidding Procedures, as applicable.
                                                          1
Case 1:20-bk-10390      Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39              Desc Main
                             Document     Page 141 of 148



the Auction must comply with the participation requirements, bid requirements, and other
requirements set forth in the Bidding Procedures.

        PLEASE TAKE FURTHER NOTICE that, provided there is no Auction, on or about
March 26, 2020 at 10:00 a.m. (prevailing Eastern Time) or as soon thereafter as the Debtors may
be heard, shall be the date and time for the hearing at which the Court will consider approval of
the Sale (the “Sale Hearing”).

        PLEASE TAKE FURTHER NOTICE that, in the event there is an Auction, the Debtors
intend to conduct the Auction, at which they will consider proposals submitted to the Debtors and
their professionals, by and pursuant to the Bidding Procedures as set forth in the Bidding
Procedures Order, on March 24, 2020, at 10:00 a.m. (prevailing Eastern Time), at the offices
of Proskauer Rose LLP, Eleven Times Square, New York, New York 10036.

       PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right to modify the
Bidding Procedures, in their reasonable business judgment in accordance with the Bidding
Procedures.

                          [Remainder of page intentionally left blank]




                                               2
Case 1:20-bk-10390    Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39          Desc Main
                           Document     Page 142 of 148



Dated: February 12, 2020
Columbus, Ohio

 /s/
 Thomas R. Allen (0017513)                  David M. Hillman (pro hac vice pending)
 Richard K. Stovall (0029978)               Timothy Q. Karcher (pro hac vice pending)
 James A. Coutinho (0082430)                Chris Theodoridis (pro hac vice pending)
 Matthew M. Zofchak (0096279)
 Allen Stovall Neuman Fisher & Ashton       PROSKAUER ROSE LLP
 17 South High Street, Suite 1220           Eleven Times Square
 Columbus, Ohio 43215                       New York, New York 10036
 Telephone:    (614) 221-8500               Telephone:   (212) 969-3000
 Facsimile:    (614) 221-5988               Facsimile:   (212) 969-2900
 Email:        allen@asnfa.com              Email:       dhillman@proskauer.com
               stovall@asnfa.com                         tkarcher@proskauer.com
               coutinho@asnfa.com                        ctheodoridis@proskauer.com
               zofchak@asnfa.com
                                                          - and -
 Proposed Counsel to the Debtors and
 Debtors in Possession
                                            Charles A. Dale (pro hac vice pending)
                                            PROSKAUER ROSE LLP
                                            One International Place
                                            Boston, Massachusetts 02110
                                            Telephone:    (617) 526-9600
                                            Facsimile:    (617) 526-9899
                                            Email:        cdale@proskauer.com

                                            Proposed Counsel to the Debtors and Debtors
                                            in Possession




                                        3
Case 1:20-bk-10390   Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39   Desc Main
                          Document     Page 143 of 148




                                    Exhibit 4

                                   Cure Notice




                                       1
Case 1:20-bk-10390          Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                         Desc Main
                                 Document     Page 144 of 148



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

                                                             )
    In re:                                                   )   Chapter 11
                                                             )
    MURRAY METALLURGICAL COAL                                )   Case No. 20-10390 (JEH)
    HOLDINGS, LLC, et al.,1                                  )
                                                             )   Judge John E. Hoffman, Jr.
                                                             )
                           Debtors.                          )   (Joint Administration Requested)
                                                             )

                 NOTICE TO CONTRACT PARTIES TO POTENTIALLY
             ASSUMED EXECUTORY CONTRACTS AND UNEXPIRED LEASES


                YOU ARE RECEIVING THIS NOTICE BECAUSE YOU
            OR ONE OF YOUR AFFILIATES IS A COUNTERPARTY TO AN
       EXECUTORY CONTRACT OR UNEXPIRED LEASE WITH MURRAY MAPLE
        EAGLE COAL, LLC, AS SET FORTH ON EXHIBIT A ATTACHED HERETO.

        PLEASE TAKE NOTICE that on [ ], 2020, the United States Bankruptcy Court for the
Southern District of Ohio (the “Court”) entered the Order (I) Authorizing Entry Into and
Performance Under the Stalking Horse Purchase Agreement, (II) Approving Bidding Procedures
for the Sale of the Debtors’ Assets, (III) Scheduling Hearings and Objection Deadlines with respect
to the Sale, (IV) Scheduling Bid Deadlines and an Auction, (V) Approving the Form and Manner
of Notice Thereof, (VI) Approving Contract Assumption and Assignment Procedures, and (VII)
Granting Related Relief [Docket No. [•]] (the “Bidding Procedures Order”), 2 authorizing the
Debtors3 to conduct an auction (the “Auction”) to select the party to purchase the assets of Murray
Maple Eagle Coal, LLC (“Maple Eagle”). The Auction will be governed by the bidding procedures
approved pursuant to the Bidding Procedures Order (attached to the Bidding Procedures Order as
Exhibit 2, the “Bidding Procedures”).

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures and the
terms of any Successful Bid, Maple Eagle may assume and assign to the Successful Bidder certain
of the Assigned Contracts listed on the Assigned Contracts Schedule, attached hereto as Exhibit A,

1
          The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax
identification number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle Mining,
LLC (4268); Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray Maple Eagle Coal,
LLC (4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business address is 46226 National
Road, St. Clairsville, OH 43950.
2
          All capitalized terms used but not otherwise defined herein shall have the meanings given to them in the
Bidding Procedures Order.
3
          This relief granted in the Bidding Procedures Order is solely limited to the Debtors.
                                                        1
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                  Desc Main
                              Document     Page 145 of 148



to which you are a counterparty, upon approval of the Sale. The Assigned Contracts Schedule can
also be viewed on the Debtors’ Case Website (https://cases.primeclerk.com/MurrayMET). The
Debtors have conducted a review of their books and records and have determined that the cure
amount for unpaid monetary obligations under such Assigned Contracts is as set forth on
Exhibit A attached hereto (the “Cure Costs”).

         PLEASE TAKE FURTHER NOTICE that if you disagree with the proposed Cure Costs,
object to a proposed assignment to the Successful Bidder of any Assigned Contract, or object to
the ability of the Successful Bidder to provide adequate assurance of future performance with
respect to any Assigned Contract, your objection must: (i) be in writing; (ii) comply with the
applicable provisions of the Bankruptcy Rules, Local Bankruptcy Rules, and any order governing
the administration of these chapter 11 cases; (iii) state with specificity the nature of the objection
and, if the objection pertains to the proposed Cure Costs, state the correct cure amount alleged to
be owed to the objecting Contract Counterparty, together with any applicable and appropriate
documentation in support thereof; and (iv) be filed with the Court and served and actually
received no later than March 20, 2020, at 4:00 p.m. (prevailing Eastern Time) (the “Cure
Objection Deadline”) by the Court and the following parties: (a) counsel for the Debtors,
Proskauer Rose LLP, Eleven Times Square, New York, New York 10036, Attn.: David M.
Hillman, Timothy Q. Karcher, and Chris Theodoridis and One International Place, Boston,
Massachusetts 02110, Attn: Charles A. Dale; (b) counsel to the Ad Hoc Group of Prepetition Term
Loan Lenders, Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, New York 10038,
Attn.: Jayme T. Goldstein, Christopher Guhin, Erez E. Gilad, and Kirkland & Ellis LLP, 601
Lexington Ave., New York, New York 10022, Attn: Nicole L. Greenblatt and Suhan Shim and
300 N. LaSalle, Chicago, IL 60654, Attn: Joe Graham; and (c) counsel for the Official Committee
of Unsecured Creditors.

        PLEASE TAKE FURTHER NOTICE that if no objection to (a) the Cure Costs(s),
(b) the proposed assignment and assumption of any Assigned Contract, or (c) adequate assurance
of the Successful Bidder’s ability to perform is filed by the Cure Objection Deadline, then (i) you
will be deemed to have stipulated that the Cure Costs as determined by the Debtors are correct,
(ii) you will be forever barred, estopped, and enjoined from asserting any additional cure amount
under the proposed Assigned Contract, and (iii) you will be forever barred, estopped, and enjoined
from objecting to such proposed assignment to the Successful Bidder on the grounds that the
Successful Bidder has not provided adequate assurance of future performance as of the closing
date of the Sale.

       PLEASE TAKE FURTHER NOTICE that any objection to the proposed assumption
and assignment of an Assigned Contract or related Cure Costs in connection with the Successful
Bid that otherwise complies with these procedures yet remains unresolved as of the
commencement of the Sale Hearing, shall be heard at a later date as may be fixed by the Court.

        PLEASE THAT FURTHER NOTICE that, notwithstanding anything herein, the mere
listing of any Assigned Contract on the Cure Notice does not require or guarantee that such
Assigned Contract will be assumed by Maple Eagle at any time or assumed and assigned, and all
rights of Maple Eagle and the Successful Bidder with respect to such Executory Contracts and/or
Unexpired Leases are reserved. Moreover, Maple Eagle explicitly reserves its rights, in its
reasonable discretion, to seek to reject or assume each Assigned Contract pursuant to section
                                                2
Case 1:20-bk-10390       Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39                Desc Main
                              Document     Page 146 of 148



365(a) of the Bankruptcy Code and in accordance with the procedures allowing Maple Eagle
and/or the Successful Bidder, as applicable, to designate any Assigned Contract as either rejected
or assumed on a post-closing basis.

        PLEASE TAKE FURTHER NOTICE that, nothing herein (i) alters in any way the
prepetition nature of the Assigned Contracts or the validity, priority, or amount of any claims of a
counterparty to any Assigned Contract against Maple Eagle that may arise under such Assigned
Contract, (ii) creates a postpetition contract or agreement, or (iii) elevates to administrative
expense priority any claims of a counterparty to any Assigned Contract against Maple Eagle that
may arise under such Assigned Contract.

                               [Remainder of page intentionally left blank]




                                                 3
Case 1:20-bk-10390    Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39          Desc Main
                           Document     Page 147 of 148



Dated: February 12, 2020
Columbus, Ohio

 /s/
 Thomas R. Allen (0017513)                  David M. Hillman (pro hac vice pending)
 Richard K. Stovall (0029978)               Timothy Q. Karcher (pro hac vice pending)
 James A. Coutinho (0082430)                Chris Theodoridis (pro hac vice pending)
 Matthew M. Zofchak (0096279)
 Allen Stovall Neuman Fisher & Ashton       PROSKAUER ROSE LLP
 17 South High Street, Suite 1220           Eleven Times Square
 Columbus, Ohio 43215                       New York, New York 10036
 Telephone:    (614) 221-8500               Telephone:   (212) 969-3000
 Facsimile:    (614) 221-5988               Facsimile:   (212) 969-2900
 Email:        allen@asnfa.com              Email:       dhillman@proskauer.com
               stovall@asnfa.com                         tkarcher@proskauer.com
               coutinho@asnfa.com                        ctheodoridis@proskauer.com
               zofchak@asnfa.com
                                                          - and -
 Proposed Counsel to the Debtors and
 Debtors in Possession
                                            Charles A. Dale (pro hac vice pending)
                                            PROSKAUER ROSE LLP
                                            One International Place
                                            Boston, Massachusetts 02110
                                            Telephone:    (617) 526-9600
                                            Facsimile:    (617) 526-9899
                                            Email:        cdale@proskauer.com

                                            Proposed Counsel to the Debtors and Debtors
                                            in Possession




                                        4
Case 1:20-bk-10390      Doc 60 Filed 02/12/20 Entered 02/12/20 20:09:39               Desc Main
                             Document     Page 148 of 148



                NOTICE OF DEBTORS’ MOTION FOR ENTRY OF
   AN ORDER (I) AUTHORIZING THE ENTRY INTO AND PERFORMANCE UNDER
    THE STALKING HORSE PURCHASE AGREEMENT, (II) APPROVING BIDDING
   PROCEDURES FOR THE SALE OF ASSETS, (III) SCHEDULING HEARINGS AND
     OBJECTION DEADLINES WITH RESPECT TO THE SALE, (IV) SCHEDULING
       BID DEADLINES AND AN AUCTION, (V) APPROVING THE FORM AND
    MANNER OF NOTICE THEREOF, (VI) APPROVING CONTRACT ASSUMPTION
    AND ASSIGNMENT PROCEDURES, AND (VII) GRANTING RELATED RELIEF

The Debtors and Debtors in Possession have filed papers with the Court seeking authority to enter
into an asset purchase agreement, approval of bidding procedures for the sale of substantially all
of Murray Maple Eagle Coal, LLC’s assets, and the scheduling of hearings and deadlines related
to this proposed sale.

Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish to
consult one.

If you do not want the court to grant the relief sought in the motion, then on or before twenty-
one (21) days from the date set forth in the certificate of service for the motion, you or your
attorney must file with the court a response explaining your position by mailing your response by
regular U.S. Mail to Clerk, United States Bankruptcy Court, 221 E. Fourth Street, Atrium Two
Suite 800, Cincinnati, Ohio 45202, OR your attorney must file a response using the court's ECF
system.

The court must receive your response on or before the date set forth above.

You must also send a copy of your response either by 1) the court's ECF System, or by 2) regular
U.S. Mail to:

 United States Trustee                  Thomas R. Allen, Esq.
 550 Main Street, Suite 4-812           Allen Stovall Neuman Fisher & Ashton LLP
 Cincinnati, OH 45202                   17 South High Street, Suite 1220
                                        Columbus, Ohio 43215

If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief.
